Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 1 of 70




     EXHIBIT A




                                                        APPENDIX 0001
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 2 of 70

               Videotaped Deposition of Itani Milleni

                                                                   Page 1
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
         RELIASTAR LIFE                )
         INSURANCE COMPANY,            )
                                       )
          Plaintiff,                   )
                                       )
         v.                            )   Case No. 4:17-cv-02818
                                       )
         TRANG VU,                     )
         P.T., a minor, and            )
         D.T., a minor,                )
                                       )
          Defendants.                  )

                ****************************************
                    ORAL AND VIDEOTAPED DEPOSITION OF
                                 ITANI MILLENI
                              OCTOBER 18, 2018
                ****************************************

            ORAL AND VIDEOTAPED DEPOSITION of ITANI MILLENI,
       produced as a witness at the instance of the ATTORNEY
       AD LITEM FOR DEFENDANTS P.T. AND D.T., MINORS, and duly
       sworn, was taken in the above-styled and numbered cause
       on OCTOBER 18, 2018, from 10:03 a.m. to 4:48 p.m.,
       before Stephanie M. Harper, RPR, CSR in and for the
       State of Texas, recorded by machine shorthand, at the
       offices of THE CALLAHAN LAW FIRM, 440 Louisiana Street,
       Suite 2000, Houston, Texas, pursuant to the Federal
       Rules of Civil Procedure and the provisions stated on
       the record or attached hereto; signature having been
       waived.




                                 JOB NO. 5810


                    Infinity Reporting Group, LLC
              Office: 832-930-4484 Fax: 832-930-4485
                                                        APPENDIX 0002
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 3 of 70

                     Videotaped Deposition of Itani Milleni
                                            Page 2                                                              Page 4
  1            APPEARANCES                              1                    INDEX
  2   FOR DEFENDANT ITANI MILLENI:                                     ORAL AND VIDEOTAPED DEPOSITION OF
  3     MR. CASEY M. BROWN
        THE CALLAHAN LAW FIRM
                                                        2                  ITANI MILLENI
  4     440 Louisiana Street, Suite 2000                                  OCTOBER 18, 2018
        Houston, Texas 77002                            3
  5     (713) 224-9000                                         Examination                               Page
        casey@thecallahanlawfirm.com                    4
  6
  7                                                               BY MS. MEGAN C. MOORE                           7
  8   AD LITEM FOR DEFENDANTS P.T. AND D.T., MINORS:    5
  9    MS. MEGAN C. MOORE                               6
       RUSTY HARDIN & ASSOCIATES, P.C.                  7      WITNESS WAIVED SIGNATURE                            261
 10    1401 McKinney, Suite 2250                        8      REPORTER'S CERTIFICATION                          263
       Houston, Texas 77010
 11    (713) 652-9000
                                                        9
       mmoore@rustyhardin.com                          10
 12                                                    11
        - AND -                                        12
 13                                                    13
        MR. JOHN WILLIAM BELK
 14     JOHN WILLIAM BELK & ASSOCIATES, LLC            14
        1401 McKinney, Suite 2250                      15
 15     Houston, Texas 77010                           16
        (713) 652-9044                                 17
 16     bbelk@rustyhardin.com                          18
 17
 18   VIDEOGRAPHER:                                    19
 19     MR. RON STAFFORD                               20
 20                                                    21
 21   ALSO PRESENT:                                    22
 22     MS. STELLA JARES, RUSTY HARDIN & ASSOCIATES
 23
                                                       23
        MR. JAMES BINFORD
 24                                                    24
 25                                                    25


                                            Page 3                                                              Page 5
                                                       1              EXHIBIT INDEX
  1           A P P E A R A N C E S (continued)                   ORAL AND VIDEOTAPED DEPOSITION OF
  2      REPORTED BY:                                  2              ITANI MILLENI
                                                                     OCTOBER 18, 2018
  3        Stephanie M. Harper, RPR, CSR               3
           courtreporter@mac.com                             Exhibit     Description     Page
  4                                                    4
                                                            EXHIBIT 1 Defendant, Itani         37
  5                                                    5           Milleni's Objections,
  6                                                                Answers and Responses to
                                                       6           Defendant-Cross-
  7                                                                Plaintiffs, P.T., a
  8                                                    7           minor, and D.T., a
                                                                   minor's First Set of
  9                                                    8           Interrogatories and
 10                                                                First Request for
                                                        9          Production
 11                                                    10   EXHIBIT 2 Children's Crisis Care    48
 12                                                                Center
                                                       11          Family Evaluation
 13                                                    12   EXHIBIT 3 Certificate of Formation   56
 14                                                                Limited Liability
                                                       13          Company
 15                                                                SBS Beauty LLC
 16                                                    14
                                                            EXHIBIT 4 Certificate of        56
 17                                                    15          Termination of a
 18                                                                Domestic Entity
                                                       16          SBS Beauty LLC
 19                                                    17   EXHIBIT 5 Working Narrative Log    62
 20                                                    18   EXHIBIT 6 Drawing               88
                                                       19   EXHIBIT 7 Work Product Houston     141
 21                                                                Police Department
 22                                                    20
                                                            EXHIBIT 8 Letter dated            166
 23                                                    21          July 6th, 2015
 24                                                    22   EXHIBIT 9 Investigation Report      171
                                                       23   EXHIBIT 10 Working Narrative Log       186
 25                                                    24   EXHIBIT 11 Affidavit             191
                                                       25   EXHIBIT 12 Affidavit of Tuyet Tran    195



                                                                                       2 (Pages 2 to 5)
                        Infinity Reporting Group, LLC
                  Office: 832-930-4484 Fax: 832-930-4485
                                                                                        APPENDIX 0003
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 4 of 70

                   Videotaped Deposition of Itani Milleni
                                               Page 6                                                     Page 8
  1          EXHIBIT INDEX (continued)                       1   call you Mr. Milleni or Mr. Vu in this deposition?
  2   EXHIBIT 13 Handwritten Notes        202                2      A. Mr. Milleni.
  3   EXHIBIT 14 Video                215                    3      Q. I will do so. Thank you.
  4   EXHIBIT 15 Show Cause Hearing        224               4      A. Thank you.
  5   EXHIBIT 16 Petition to Change the   234                5      Q. Mr. Milleni, we have a court reporter here
             Name of an Adult
  6                                                          6   who's taking down everything that we're talking
      EXHIBIT 17 Video                       249             7   about today, so it's important that we have a clean
  7                                                          8   record. And in order to do that, it's important
      EXHIBIT 18 Video                       251             9   that we don't talk over one another.
  8                                                         10      A. Yes, ma'am.
  9                                                         11      Q. So let me -- so let me ask a question,
 10            •__________________________•                 12   give an answer, and we won't -- we'll have a clean
 11
 12                                                         13   record that way. You agree to do that?
 13                                                         14      A. Yes, ma'am.
 14                                                         15      Q. Okay. And it's really important that you
 15                                                         16   provide verbal responses today, so no head shakes,
 16                                                         17   no nods, yes and no. Will you agree to do that?
 17                                                         18      A. Yes, ma'am.
 18
                                                            19      Q. And if you need a break, just let me know
 19
 20                                                         20   and we can take a break. I just ask if I have a
 21                                                         21   question pending that you let me finish my question
 22                                                         22   and then you answer it at that time. Will you agree
 23                                                         23   to do that?
 24                                                         24      A. Yes, ma'am.
 25                                                         25      Q. And if you don't understand one of my

                                               Page 7                                                     Page 9
  1             THE VIDEOGRAPHER: We are on the              1   questions, please tell me and I'll rephrase it and
  2   record, beginning Tape No. 1. Today's date is          2   try to make it so it's clearer. Otherwise, I will
  3   October 18th, 2018, and the time is now 10:03 a.m.     3   assume that you understand my questions. Do you
  4               ITANI MILLENI,                             4   agree?
  5   having been first duly sworn, testified as follows:    5       A. Yes, ma'am.
  6              EXAMINATION                                 6       Q. Do you need any translating services --
  7   BY MS. MOORE:                                          7       A. No, I --
  8      Q. Good morning, Mr. Milleni.                       8       Q. -- today?
  9      A. Good morning.                                    9       A. -- I don't.
 10      Q. My name is Megan Moore. I'm an attorney         10       Q. You understand English?
 11   who's been appointed by the Court to represent your   11       A. Yes, ma'am.
 12   children,                           --                12       Q. Thank you. You understand that your
 13      A. Yes, ma'am.                                     13   testimony today is under oath and subject to the
 14      Q. -- in this case. Do you understand that?        14   penalties of perjury? Do you understand that?
 15      A. Yes, ma'am.                                     15       A. Yes, ma'am.
 16      Q. Okay. Would you please first state and          16       Q. And it's the same as if you were
 17   spell your name for the record?                       17   testifying in front of a judge or a jury. Do you
 18      A. Itani Milleni, I-t-a-n-i, M-i-l-l-e-n-i.        18   understand that?
 19      Q. And, Mr. Milleni, have you ever gone by         19       A. Yes, ma'am.
 20   any other names?                                      20       Q. Is there any reason why you aren't able to
 21      A. Yes, ma'am, I did.                              21   give complete and truthful testimony today?
 22      Q. Okay. Can you please state and spell any        22       A. No, there's no -- any reason.
 23   other names that you've gone by?                      23       Q. Okay. All right. So you know this case
 24      A. Trang Vu, T-r-a-n-g, V-u.                       24   is about the death of your former wife, Tuyet Tran,
 25      Q. And, Mr. Milleni, would you prefer that I       25   correct?



                                                                                   3 (Pages 6 to 9)
                     Infinity Reporting Group, LLC
               Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0004
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 5 of 70

                   Videotaped Deposition of Itani Milleni
                                             Page 10                                                   Page 12
  1      A. Yes, ma'am.                                      1       Q. Okay. How did she know -- how did your
  2      Q. And let's talk about Tuyet Tran. When did        2   sister know Tuyet Tran?
  3   you meet her?                                          3       A. I believe that my wife was her friend.
  4      A. I remember it was in 2001.                       4       Q. Okay. Do you know how long they had been
  5      Q. Okay. Where did you meet her?                    5   friends?
  6      A. In Vietnam.                                      6       A. I don't know.
  7      Q. How did you meet her?                            7       Q. And where did you meet -- physically meet
  8      A. My sister refer me -- at that time I was         8   Tuyet Tran the first time?
  9   single, and my sister refer me to meet her so I can    9       A. In Vietnam.
 10   marry her and to be my wife.                          10       Q. Did you go on a date?
 11      Q. And what is your sister's name?                 11       A. No.
 12      A. Whose name?                                     12       Q. Okay. Where did you first physically meet
 13      Q. I said what is your sister's name?              13   her in Vietnam? Where were you?
 14      A. Hoa, H-o-a.                                     14       A. In Vietnam. I went to Vietnam, and I met
 15      Q. Okay. Is that a last name?                      15   her there.
 16      A. Her first name.                                 16       Q. Okay. When is the first time -- where did
 17      Q. That's her first name?                          17   you go? Did you go to dinner? Did you go to a
 18      A. Her last name Vu.                               18   coffee shop? Where did you physically meet her in
 19      Q. And so you met Tuyet in order to marry her      19   Vietnam for the first time?
 20   for the first time? You hadn't met her before that?   20       A. I remember she met me at the airport in
 21      A. No. It was a referral.                          21   Vietnam.
 22      Q. It was a referral? Do you mean -- by            22       Q. Okay. Did you date after that?
 23   referral, do you mean an arranged marriage?           23       A. We went out, yes. We went out, talking,
 24      A. Referral by my sister, Hoa.                     24   get to know each other.
 25      Q. Did you go to your sister and say I want        25       Q. What was your first date?


                                             Page 11                                                   Page 13
  1   to get married? Do you know anybody? I mean, how       1       A. I don't remember.
  2   did that happen?                                       2       Q. And when did you decide to propose?
  3       A. She's my sister. We talk on the phone.          3       A. After a couple weeks when I was in
  4       Q. Okay. And so you were -- were you in the        4   Vietnam, and I told her, okay, we can get married.
  5   United States at the time?                             5       Q. Did you ask her, or did she ask you?
  6       A. Was -- did I meet my wife in the United         6       A. I don't remember.
  7   States?                                                7       Q. Do you remember how you proposed?
  8       Q. No. When you spoke with your sister about       8       A. We -- we kind of agree on each other, but
  9   marrying Tuyet Tran, were you in the United States     9   I didn't make a propose.
 10   at the time?                                          10       Q. So you just talked it over, and you agreed
 11       A. Yes, I was in the United States.               11   with each other to get married at that time? This
 12       Q. Okay. And so were you on the phone with        12   was in 2001 in Vietnam, correct?
 13   your sister?                                          13       A. Correct.
 14       A. Yes.                                           14       Q. Okay. And did you have a wedding?
 15       Q. And what did you tell your sister?             15       A. Yes.
 16       A. I say, okay, I'm single. I'm willing to        16       Q. Where was your wedding?
 17   meet her and get to know her.                         17       A. In Vietnam.
 18       Q. Did you talk about marrying her in that
                                                            18       Q. And how many people, approximately,
 19   conversation?
                                                            19   attended?
 20       A. No.
                                                            20       A. About 50 people.
 21       Q. Okay. So it was just a meet, just a
                                                            21       Q. Did it include her family?
                                                            22       A. Yes.
 22   referral, a -- a -- a referral from your sister to
                                                            23       Q. Okay. Who is -- what is -- what was
 23   meet somebody -- was Tuyet Tran somebody that your
                                                            24   Tuyet's -- Tuyet's father's name?
 24   sister knew?
                                                            25       A. I don't know.
 25       A. Correct.


                                                                              4 (Pages 10 to 13)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                    APPENDIX 0005
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 6 of 70

                  Videotaped Deposition of Itani Milleni
                                           Page 14                                                    Page 16
  1     Q. You don't remember her -- her father's          1   her sisters and brothers, are they still in Vietnam?
  2   name?                                                2       A. I believe so.
  3     A. I don't know --                                 3       Q. Were you in love with your wife when you
  4     Q. Okay.                                           4   married her?
  5     A. -- her father.                                  5       A. Yes.
  6     Q. You don't know her father?                      6       Q. So how long was it after you first met her
  7     A. No, I don't know her father.                    7   that you got married?
  8     Q. Was her father at the wedding?                  8       A. About three weeks after that.
  9     A. No.                                             9       Q. Three weeks. So you talked and then fell
 10     Q. Okay. Do you know why not?                     10   in love with her and got married within three weeks;
 11     A. She -- my wife said he deceased.               11   is that correct?
 12     Q. Okay. How about Tuyet Tran's mother?           12       A. Yes.
 13   What was her name?                                  13       Q. Did you live in Vietnam at the time, or
 14     A. Lang, L-a-n-g.                                 14   you lived in the United States and you went over to
 15     Q. Last name?                                     15   Vietnam to meet her; is that correct?
 16     A. I think it's first name.                       16       A. I lived in the United States, and then I
 17     Q. Okay. And what is her last name?               17   traveled to Vietnam.
 18     A. I don't remember.                              18       Q. Where did you live in the United States at
 19     Q. And was Tuyet Tran's mother at the             19   that time?
 20   wedding?                                            20       A. With my sister.
 21     A. Yes.                                           21       Q. Where in the United States?
 22     Q. Okay. Did Tuyet have any siblings?             22       A. In Florida.
 23     A. Yes.                                           23       Q. Okay. Where in Florida? What -- what
 24     Q. Okay. How many siblings did she have?          24   city?
 25     A. Two.
                                                          25       A. Orlando, Florida.

                                           Page 15                                                    Page 17
  1     Q.     And what were their names?                  1       Q. Did you live with anyone else except your
  2     A.     P    T      D         T .                   2   sister in Orlando, Florida, at that time?
  3     Q.     So her sister was named P         ?         3       A. My mom was there.
  4     A.     No. That's her sibling, P   T and           4       Q. What's your mother's name?
  5   D            T .                                     5       A. Nhung, N-h-u-n-g.
  6       Q. You're saying that Tuyet's -- Tuyet's         6       Q. And her last name, is it Vu?
  7   sister is --                                         7       A. Nguyen, N-g-u-y-e-n.
  8       A. Oh, sister?                                   8       Q. Is she still alive?
  9       Q. Yes.                                          9       A. Yes.
 10       A. I don't remember her sister's name. It's     10       Q. Is she still in Florida?
 11   been long times ago.                                11       A. Yes.
 12       Q. Okay. So she had one sister or more than     12       Q. How about your father? What is his name?
 13   one sister?                                         13       A. Phien Vu, P-h-i-e-n, V-u.
 14       A. I think more than one sister.                14       Q. And is your father still alive?
 15       Q. Do you remember how many?                    15       A. Yes, ma'am.
 16       A. I don't remember.                            16       Q. And does he live in Florida as well?
 17       Q. Did she have any brothers?                   17       A. Yes.
 18       A. Yes.                                         18       Q. Are your parents still married?
 19       Q. How many brothers did she have?              19       A. Yes.
 20       A. I don't remember.                            20       Q. And how long have they been married?
 21       Q. Was it more than one brother?                21       A. I don't know.
 22       A. I don't remember.                            22       Q. Okay.
 23       Q. Okay. And you don't remember the names?      23       A. I think for the whole time.
 24       A. No, ma'am, I don't remember.                 24       Q. And you've already mentioned one sister.
 25       Q. And as far as you know, is Tuyet's mother,   25   Do you have any other sisters or brothers?



                                                                            5 (Pages 14 to 17)
                     Infinity Reporting Group, LLC
               Office: 832-930-4484 Fax: 832-930-4485
                                                                                   APPENDIX 0006
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 7 of 70

                   Videotaped Deposition of Itani Milleni
                                              Page 18                                                  Page 20
  1      A. Yes, I do.                                        1      Q. Okay. Who did you -- did you call -- who
  2      Q. Okay. Can you tell me their names?                2   did you call, or did you call?
  3      A. Ninh Vu, N-i-n-h. An Vu, A-n, same last           3      A. I don't remember, but I remember they
  4   name, Vu.                                               4   called me.
  5      Q. Are those both sisters?                           5      Q. They, being who? Was it her mom?
  6      A. Sisters.                                          6      A. Her mom and her sister.
  7      Q. Okay.                                             7      Q. And why did they call you?
  8      A. Yen, Y-e-n; Hoa Vu, H-o-a; Hang, H-a-n-g.         8      A. They asked me about my wife's death.
  9      Q. How many brothers?                                9      Q. And what did you tell them?
 10      A. I have three brothers.                           10      A. I told them about the robbery, and I
 11      Q. And what are their names?                        11   believe the African-American guy came and killed
 12      A. Tony, T-o-n-y, and Sonny and -- S-o-n-n-y,       12   her.
 13   and Dat, D-a-t.                                        13      Q. Did you say anything else?
 14      Q. Dat Vu?                                          14      A. Yes.
 15      A. Dat Vu.                                          15      Q. What else did you say?
 16      Q. Everyone has the last name Vu?                   16      A. No, I didn't say anything else.
 17      A. Right.                                           17      Q. They called -- they had heard about her
 18      Q. Okay. And your sisters and brothers --           18   death --
 19   you lived -- you said you lived with Hoa Vu; is that   19      A. Yes.
 20   correct?                                               20      Q. -- is that correct?
 21      A. Yes.                                             21      A. Right.
 22      Q. Okay. Did you ever live with any of your         22      Q. Who did they hear about her death from?
 23   other siblings?                                        23      A. I don't know how.
 24      A. I'm sorry?                                       24      Q. But you didn't call them to tell them?
 25      Q. Did you ever live with any of your other         25      A. No, I didn't.

                                              Page 19                                                  Page 21
  1   siblings as an adult?                                   1      Q. They called you?
  2       A. Do I live with my siblings as --                 2      A. Yes.
  3       Q. I said have you ever -- you were living          3      Q. Okay. And do you know approximately how
  4   with your sister at the time when you went over to      4   long after Tuyet's death that you had that
  5   meet Tuyet Tran. Have you ever lived with any of        5   conversation with them?
  6   your other brothers and sisters, other than when you    6      A. That was several days after my wife's
  7   were a child?                                           7   death they called.
  8       A. I believe my other sister and brother were       8      Q. Now, Mr. Milleni, you had two children
  9   in the house too, with the family in the house.         9   with Tuyet Tran; is that correct?
 10       Q. Which ones?                                     10      A. Correct.
 11       A. Son Vu and Dat Vu -- Son -- Sonny Vu. I         11      Q. That's D                -- or D         ?
 12   call him Sonny Vu. And Dat Vu.                         12   Excuse me.
 13       Q. Okay. So two brothers and your sister and       13      A. No, D           T
 14   your mom and dad lived in the house at that time?      14      Q. And P        T ?
 15       A. Yes.                                            15      A. Correct.
 16       Q. Is your brother still in -- is Sonny Vu         16      Q. And when is D              's birthday?
 17   still in Florida?                                      17      A.                2004.
 18       A. Yes.                                            18      Q. When is P        s birthday?
 19       Q. Are all of your siblings still in Florida?      19      A.              2003.
 20       A. Yes.                                            20      Q. Do you have any other children?
 21       Q. Okay. When is the last time you've spoken       21      A. No.
 22   to any of Tuyet Tran's family members?                 22      Q. After you and Tuyet got married, where did
 23       A. Long times ago. About three years ago.          23   you live?
 24       Q. And did you tell them about Tuyet's death?      24      A. We came to Houston. We lived in Houston.
 25       A. Yeah. Yes.                                      25      Q. Did you come directly to Houston?



                                                                              6 (Pages 18 to 21)
                     Infinity Reporting Group, LLC
               Office: 832-930-4484 Fax: 832-930-4485
                                                                                    APPENDIX 0007
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 8 of 70

                   Videotaped Deposition of Itani Milleni
                                             Page 22                                                    Page 24
  1       A. I picked her up at the airport when she         1       A. We moved to -- to a hotel and stayed in a
  2   arrived in Florida, and we came to Houston.            2   hotel and stayed in apartment -- another apartment.
  3       Q. Had you planned on moving to Houston?           3   We moved around a lot.
  4       A. No.                                             4       Q. What was the -- what was the reason for
  5       Q. What brought you to Houston?                    5   moving around so much?
  6       A. We traveled around with my wife on my           6       A. Because I was working for Time Warner
  7   savings after -- when she came to United States, we    7   Cable.
  8   traveled around the United States and through --       8       Q. And that required traveling?
  9   through several states just for like a vacation.       9       A. Yes. I traveled with Time Warner Cable.
 10   And Houston was our last stop, and my wife and I      10   They sent me a job here in Houston, so I moved here.
 11   decided to stay here to build our family.             11   And I -- we traveled around. We stayed in an
 12       Q. So your -- the places that you traveled        12   apartment. We stayed in a hotel, and then we stayed
 13   around --                                             13   in another apartment. Yes, we moved to several
 14       A. Yes, ma'am.                                    14   places, yes.
 15       Q. -- do you remember where you were              15       Q. So do you remember when you were working
 16   traveling?                                            16   for Time Warner Cable any of the names of the
 17       A. We traveled around United States. That's       17   apartments that you lived at?
 18   all I remember. We went to Hawaii. We went to         18       A. I don't remember.
 19   California. We went through several states, me and    19       Q. Okay. Do you remember any -- from -- so
 20   -- me and her.                                        20   you -- the first apartment you lived at with your
 21       Q. Mr. Milleni, do you need to take a break?      21   wife was at Tidwell, correct?
 22       A. No. I'm okay. Sorry.                           22       A. I remember that, yes.
 23            MR. BROWN: If you need to take a             23       Q. You said you went next to a hotel. Do you
 24   break, we can take a short break.                     24   remember which hotel?
 25            THE WITNESS: I'm fine. Can I have a          25       A. I don't remember.


                                             Page 23                                                    Page 25
  1   tissue?                                                1      Q. And then you went from the hotel to the
  2            MR. BROWN: Yeah.                              2   apartment -- another apartment?
  3            THE WITNESS: Thank you. (Crying.)             3      A. Yes.
  4   I'm okay. Sorry about that.                            4      Q. Do you remember the address of that
  5            MS. MOORE: That's okay.                       5   apartment?
  6      Q. (BY MS. MOORE) Mr. Milleni, you said             6      A. No. I only remember Tidwell.
  7   Houston was your last stop, correct?                   7      Q. Okay. Where is the next place that you
  8      A. Correct.                                         8   remember moving with your wife?
  9      Q. Okay. And where were you -- did you and          9      A. Into our home on -- we purchased -- we
 10   your wife rent an apartment or buy a house when you   10   start purchase a house.
 11   came to Houston?                                      11      Q. You purchased a house?
 12      A. We stay in apartment.                           12      A. Yes.
 13      Q. Okay. Do you remember where that                13      Q. Okay. Where did -- where did you purchase
 14   apartment was?                                        14   the house? Excuse me. Let me ask a better
 15      A. Tidwell. It's on Tidwell Road in Houston.       15   question.
 16      Q. Do you remember what the address was?           16           What was the address of the house that
 17      A. No.                                             17   you purchased?
 18      Q. Do you remember how long you stayed there?      18      A. Hidden Shadow Lane.
 19      A. Several months.                                 19      Q. What's the -- the address?
 20      Q. So you think it was months?                     20      A. I don't remember the address, no.
 21      A. Several months. I don't remember how            21      Q. You don't remember the first part of the
 22   long. It was for a while.                             22   address?
 23      Q. Where did you move from there?                  23      A. 16 something. 16 something. I don't
 24      A. From there?                                     24   remember.
 25      Q. Um-hmm.                                         25      Q. Was that in Houston?



                                                                               7 (Pages 22 to 25)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0008
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 9 of 70

                    Videotaped Deposition of Itani Milleni
                                               Page 26                                                  Page 28
  1        A. Yes.                                            1       A. Yes, we talked about selling the house.
  2        Q. Do you remember the ZIP code?                   2       Q. And when did you decide to sell the house?
  3        A. No. Cypress, Texas, is all I remember. I        3       A. When we set up the -- a business for my
  4    don't remember the ZIP code.                           4   wife.
  5        Q. So you actually bought this home, correct?      5       Q. Do you know approximately when that was?
  6        A. Yes.                                            6       A. I don't remember.
  7        Q. And do you remember approximately when          7       Q. Okay. And did you actually end up selling
  8    that was?                                              8   your house?
  9        A. I don't remember.                               9       A. No.
 10        Q. Was it soon after you came back, or you        10       Q. Okay. What -- what happened with your
 11    were in Houston or -- I mean, was it several years    11   house?
 12    later that you bought this house?                     12       A. Wells Fargo Bank took it back.
 13        A. Several years later. I saved up enough         13       Q. Say it one more time.
 14    money and bought the house, our first house.          14       A. Wells Fargo -- Wells Fargo Bank took back
 15        Q. What job were you working at at the time?      15   the house.
 16        A. I work as a bookkeeper.                        16       Q. Does that mean that Wells Fargo foreclosed
 17        Q. A bookkeeper for what employer?                17   on the house?
 18        A. Adara Communities, A-d-a-r-a, Adara            18       A. Yes.
 19    Communities.                                          19       Q. Had you stopped making payments?
 20        Q. How long had you been working at Adara         20       A. Yes.
 21    Communities before you bought the house?              21       Q. Were your children born at the time?
 22        A. For a long time. About ten years.              22       A. Yes, my children were born at that time.
 23        Q. So you think you had been with Adara           23       Q. Do you remember approximately how old they
 24    Communities about ten years before you purchased      24   were at the time?
 25    that home on Hidden Shadow Lane?                      25             MR. BROWN: Just to be clear, you're


                                               Page 27                                                  Page 29
  1       A. About the same time I purchased the house,       1   talking about the time the house was foreclosed?
  2   I remember. But I don't remember exact date. About      2             MS. MOORE: Yes.
  3   same time.                                              3             MR. BROWN: Okay.
  4       Q. At -- so about approximately -- let me           4       A. They were young kids, little kids. That's
  5   make sure I've got this straight. Approximately ten     5   all I remember.
  6   years after you started working at Adara                6       Q. (BY MS. MOORE) So you decided to set up a
  7   Communities, you purchased the house on Shadow Lane;    7   business at that time, correct?
  8   is that correct?                                        8       A. Yes.
  9       A. I remember I --                                  9       Q. What -- what business was that?
 10       Q. Or Hidden Shadow Lane. Excuse me.               10       A. Signature Beauty Show.
 11       A. I worked there first, and then I purchased      11       Q. And why did you want to set up that
 12   the house.                                             12   business?
 13       Q. How long had you worked at Adara                13       A. To help my wife build a business.
 14   Communities before you purchased the house?            14       Q. Help your wife do what? I'm sorry.
 15       A. I don't remember.                               15       A. Build a business, to start a business.
 16       Q. Do you think it was a long time, though?        16       Q. Where did the money come from in order
 17       A. Probably a long time.                           17   to -- to open this shop -- this business?
 18       Q. Do you remember it being a long time?           18       A. From my savings.
 19       A. Something like that.                            19       Q. How much in savings did you spend?
 20       Q. More than a year?                               20       A. I don't remember.
 21       A. I don't remember.                               21       Q. So did you put your house up on the market
 22       Q. Was it more than several years?                 22   at the --
 23       A. I don't remember when I purchased the           23       A. No.
 24   house.                                                 24       Q. Okay. So you didn't decide to sell your
 25       Q. Did you decide to sell the house?               25   house, then?


                                                                               8 (Pages 26 to 29)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0009
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 10 of 70

                    Videotaped Deposition of Itani Milleni
                                               Page 30                                                   Page 32
  1         A. We talked about it, but we didn't do it.        1   and tell you that?
  2         Q. So instead, you set up a business, spent        2      A. Yes.
  3    your savings on the business to start the -- to         3      Q. Why?
  4    start the business, correct?                            4      A. I don't know.
  5         A. And my wife from -- we start a business         5      Q. Had you talked with her before since
  6    with my money and with my wife's money.                 6   leaving Vietnam, talked -- let me ask a better
  7         Q. So you said your -- your money. What            7   question.
  8    money are you referring to? Is that your savings?       8           Had you talked with Tuyet's sister, Lien,
  9         A. My savings, yes.                                9   since leaving Vietnam?
 10         Q. Did you and Tuyet have separate savings        10      A. Yes.
 11    accounts?                                              11      Q. Okay. So you had kept in contact with
 12         A. No. We used the same account.                  12   her?
 13         Q. Okay. When you said your wife's money,         13      A. No.
 14    what are you talking about? Was it in a different      14      Q. So did you -- how did you communicate with
 15    account?                                               15   her?
 16         A. I remember that her sister called me and       16      A. After my wife's death.
 17    asked me about my wife's money, and I didn't know my   17      Q. Did you communicate with her before your
 18    wife has her own money. And now, later, I realized     18   wife's death?
 19    she put some of her money in the business too.         19      A. Only one or two times, but I don't keep in
 20         Q. Okay. Let's -- let's back up just a            20   contact with her family.
 21    little bit --                                          21      Q. So you're not saying that at the time that
 22         A. Yeah.                                          22   you opened the business you -- did you get a call
 23         Q. -- because I think I -- you may have lost      23   from Tuyet's sister telling you that Tuyet had a
 24    me there, so we're just going to back up just a        24   separate savings account or separate money stashed
 25    little.                                                25   away somewhere?

                                               Page 31                                                   Page 33
   1      A. Yeah.                                             1       A. Cash, not account. Cash, not bank
   2      Q. You said you and your wife discussed              2   account.
   3   opening a business, correct?                            3       Q. And that was at the time that you were
   4      A. Right.                                            4   going to start the business?
   5      Q. Okay. And you decided to put some of what         5       A. After.
   6   you said was your money, your savings --                6       Q. When?
   7      A. Correct.                                          7       A. After her death. That's when her sister
   8      Q. -- into the business, correct?                    8   called, after her death.
   9      A. Correct.                                          9       Q. She called you after -- after Tuyet's
  10      Q. But you and your wife only had one savings       10   death and said that -- that Tuyet had money?
  11   account --                                             11       A. Yes, cash money. It was not in the bank.
  12      A. Correct.                                         12       Q. And why did she tell you that, if you
  13      Q. -- as far as you knew at the time?               13   know?
  14      A. Correct.                                         14       A. I think I know why.
  15      Q. So why wasn't that her money too?                15       Q. Why?
  16      A. She has her own cash. I found out she has        16       A. After my wife's death, she called me and
  17   her own cash.                                          17   asked me if I know any -- what happened to Tuyet's
  18      Q. Okay. And how did you find that out              18   money, $17,000, that she has in cash.
  19   again?                                                 19       Q. Are you saying that --
  20      A. Her sister in Vietnam called me --               20       A. She asked me about that $17,000 cash out
  21      Q. Which sister was this?                           21   of the blue.
  22      A. -- and told me about it.                         22       Q. Okay. And what did you say to her about
  23      Q. I apologize. Which sister is this?               23   that?
  24      A. Lien, L-i-e-n.                                   24       A. I don't know. I say, I don't know.
  25      Q. Did she just call you up out of the blue         25       Q. Would it have --



                                                                                9 (Pages 30 to 33)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0010
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 11 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 34                                                     Page 36
  1        A. I never heard of $17,000. That was the         1   Street.
  2    first time.                                           2       Q. And that was in Houston?
  3        Q. Had you ever seen your wife with that much     3       A. Yes.
  4    cash?                                                 4       Q. So you went from Hidden Shadow Lane to
  5        A. No. Only my own money from working at          5   9 -- to -- to Sandstone Street; is that correct?
  6    Adara Communities.                                    6       A. Right.
  7        Q. Did you consider the money that you earned     7       Q. Okay. Do you remember approximately when
  8    from Adara Communities to be yours or to be yours     8   that was?
  9    and Tuyet's?                                          9       A. No, I don't remember.
 10               MR. BROWN: Objection; form.               10       Q. Did you purchase the home on 9226
 11        A. Both of us.                                   11   Sandstone, or did you rent it?
 12        Q. (BY MS. MOORE) Can you answer the             12       A. We rent it.
 13    question?                                            13       Q. So of all the -- the -- we've talked about
 14        A. Both of us.                                   14   9226 Sandstone. We've talked about Hidden Shadow
 15        Q. Okay. So how much money from your savings     15   Lane.
 16    did you put into the business at the time that you   16       A. Yes.
 17    started it?                                          17       Q. We talked about an apartment in -- did you
 18        A. I don't --                                    18   say Tidwell?
 19               MR. BROWN: Objection; asked and           19       A. Tidwell.
 20    answered.                                            20       Q. Tidwell. Are there any other residences
 21        Q. (BY MS. MOORE) How -- you can answer the      21   that you lived with your wife that you can remember?
 22    question.                                            22       A. We moved -- before I purchased the house,
 23        A. I don't remember how much.                    23   we moved to some apartment. I don't remember the
 24        Q. Do you have a ballpark? Do you think it       24   name.
 25    was more than $10,000?                               25       Q. Had you ever --


                                             Page 35                                                     Page 37
   1      A. Yes.                                            1       A. I don't remember where.
   2      Q. Okay. Do you think it was more than             2       Q. Had you ever purchased any other homes?
   3   $20,000?                                              3       A. No. That's the only home I first
   4      A. No.                                             4   purchased in the United States.
   5      Q. So somewhere between 10 and $20,000?            5       Q. Okay. Was there a time that you began
   6      A. I think. I think.                               6   subletting any of your residences to tenants, other
   7      Q. So you had young children at the time,          7   people -- let other people live there?
   8   correct?                                              8       A. Say that again.
   9      A. Yes.                                            9       Q. I said was there a time when you decided
  10      Q. And you decided to start a business, used      10   to let other people live there in any of your places
  11   your savings, 10 to $20,000, correct?                11   you've lived, you know, to rent from you?
  12      A. Yes.                                           12       A. Yes.
  13      Q. And then let your house go into                13       Q. There was. Okay.
  14   foreclosure at the same time --                      14            When was the first time that you allowed
  15      A. Yes.                                           15   tenants to live with you?
  16      Q. -- is that correct?                            16       A. When we moved to Sandstone, we rented that
  17      A. Yes, ma'am.                                    17   house. And then we had a vacant room, and we rented
  18      Q. Okay. All right. Where did you go after        18   out the vacant room.
  19   your house was foreclosed on?                        19       Q. So that was the very first time that you
  20      A. To Bellaire -- we moved to Chinatown in        20   had ever rented out a room?
  21   Houston --                                           21       A. Yes, first time.
  22      Q. What was --                                    22             (Off-the-record discussion.)
  23      A. -- on Bellaire Boulevard.                      23             (Exhibit No. 1 was marked.)
  24      Q. Do you remember the address?                   24       Q. (BY MS. MOORE) Mr. Milleni, I'm going to
  25      A. Sand -- Sandstone Street. Sandstone            25   hand you what I've marked as your


                                                                             10 (Pages 34 to 37)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0011
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 12 of 70

                    Videotaped Deposition of Itani Milleni
                                               Page 38                                                    Page 40
   1   Deposition Exhibit 1.                                   1       Q. And you said that he stayed there for a
   2           Mr. Milleni, I represent to you that            2   short time?
   3   these are some answers to interrogatories that we       3       A. Yes, ma'am.
   4   had asked you to answer, as well as some responses      4       Q. And how short would you say?
   5   to requests for production that you -- that you         5       A. Two months.
   6   answered. Do you remember answering questions,          6       Q. Were there any other tenants that you
   7   written questions, that we sent you?                    7   subletted to when you lived at 9226 Sandstone?
   8       A. Yes.                                             8       A. No. That was it.
   9       Q. Okay. And did you realize that those             9       Q. And so your testimony under oath?
  10   questions that you were answering were under oath?     10       A. Yes.
  11       A. Yes.                                            11       Q. Right? So the jury can rely on this
  12       Q. And that it's the same thing as if you're       12   testimony the same as it can for the testimony that
  13   testifying in front of a judge or a jury. That's       13   you're going to give for everything else under oath
  14   the same thing as when you provided answers in         14   today, correct?
  15   responses to these interrogatories. Did you            15       A. That's all I remember.
  16   understand that?                                       16       Q. Okay. It's the only two?
  17       A. Yes, ma'am.                                     17       A. Yes, ma'am.
  18       Q. And is everything that you've stated in         18       Q. And you don't remember the other
  19   your interrogatories true?                             19   gentleman's name?
  20       A. Yes, ma'am.                                     20       A. No.
  21       Q. Okay. Will you please turn to Page 5 of         21       Q. But he was only there about two months,
  22   Exhibit 1. Okay. Will you look at Interrogatory        22   you said?
  23   No. 7? Do you see it?                                  23       A. Yes.
  24       A. Yes.                                            24       Q. Tell me about Robbins Mitchell. What
  25       Q. And you were asked to identify any tenants      25   was -- how did -- how did he come to be a tenant at

                                               Page 39                                                    Page 41
  1    living at 9226 Sandstone, Houston, Texas 77036 while    1   your house at 9226 Sandstone?
  2    you were married to Tuyet Tran, correct?                2      A. When the Indian guy left, we had a vacant
  3        A. Yes, ma'am.                                      3   room, so I was looking for another tenant. So I met
  4        Q. Okay. And the answer you gave is that it         4   Robbins Mitchell online.
  5    was yourself, your wife, two children, and a            5      Q. Did you post the vacancy online? Did you
  6    roommate by the name of Robbins Mitchell, correct?      6   post something?
  7        A. Yes, ma'am.                                      7      A. Yes.
  8        Q. Okay. And is that truthful? Is that all          8      Q. Where -- what -- what media outlet did you
  9    the tenants that lived at 9226 Sandstone while you      9   post on?
 10    were married to Tuyet Tran?                            10      A. Craigslist.
 11        A. Yes. Before Robbins Mitchell, there was         11      Q. So you posted for a -- a room on
 12    another tenant, but he moved out, and then Robbins     12   Craigslist?
 13    Mitchell came in and --                                13      A. Yes.
 14        Q. Okay. So there were other tenants that          14      Q. And Robbins Mitchell responded to your
 15    lived at 9226 Sandstone, correct?                      15   Craigslist ad?
 16        A. Yes.                                            16      A. Yes.
 17        Q. I want you to identify all tenants that         17      Q. Did he respond in writing, or did he call
 18    you subletted to while you lived at 9226 Sandstone.
                                                              18   you?
 19        A. I don't remember his name. He stayed
                                                              19      A. He called me.
 20    there shortly.
                                                              20      Q. For the prior tenant, had you done the
                                                              21   same thing? Had you posted an ad on Craigslist?
 21        Q. Okay. So it was a man?
                                                              22      A. Yes.
 22        A. A man.
                                                              23      Q. And you spoke with Robbins Mitchell. And
 23        Q. You don't remember his name?
                                                              24   did you -- how much did you charge him to rent a
 24        A. I don't remember his name. He's an Indian
                                                              25   room at your house?
 25    guy. That's all I remember.


                                                                              11 (Pages 38 to 41)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0012
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 13 of 70

                    Videotaped Deposition of Itani Milleni
                                              Page 42                                                     Page 44
   1       A. I don't remember. What, $500?                   1      Q. And is everything true in this -- this
   2       Q. How much did you charge the other tenant        2   answer to your Interrogatory No. 1?
   3   that you've identified?                                3      A. Yes, ma'am, it's true.
   4       A. Probably $500 also.                             4      Q. Okay. So it looks like in -- between 1994
   5       Q. And Robbins Mitchell, what -- what did he       5   and 1996, you were at Smith Barney as a financial
   6   do at the time? What was his occupation?               6   analyst, and you left because you wanted to start a
   7       A. He said he worked on computers doing some       7   business.
   8   tradings, import/export of products.                   8             What business was that?
   9       Q. Did you meet with Mr. Mitchell before you       9      A. After I left Smith Barney?
  10   let him come live with you? Did you meet him in       10      Q. Yes.
  11   person?                                               11      A. I don't remember what business I wanted to
  12       A. Yes.                                           12   start.
  13       Q. Did you -- after you met him, you decided      13      Q. Did you start the business?
  14   to let him come and live with you, correct?           14      A. No.
  15       A. Yes, to rent the room.                         15      Q. Why not?
  16       Q. When did he move in?                           16      A. Probably I didn't have money to start the
  17       A. I don't remember.                              17   business.
  18       Q. Do you remember approximately how long it      18      Q. So why did you leave if you didn't have
  19   was before your wife's death that he moved in?        19   the money to start the business? You said the
  20       A. I don't remember. Maybe months, two            20   reason for leaving was that you wanted to start your
  21   months.                                               21   own business.
  22       Q. Did you have any concerns about him living     22      A. Right.
  23   at your house?                                        23             MR. BROWN: Objection; form.
  24       A. No.                                            24   Relevance.
  25       Q. Do you still keep in touch with                25      Q. (BY MS. MOORE) You can answer.

                                              Page 43                                                     Page 45
  1    Mr. Mitchell?                                          1            MR. BROWN: You can answer.
  2        A. Yes.                                            2      A. I wanted to start a business to do
  3        Q. How often do you talk?                          3   something.
  4        A. Maybe -- whenever I come to Houston, I          4      Q. (BY MS. MOORE) Okay. But you didn't
  5    call him or he call me.                                5   and --
  6        Q. Would you say it's about -- how often do        6      A. Correct. I didn't.
  7    you come to Houston?                                   7      Q. Okay. Then what did you do -- where did
  8        A. Not very often.                                 8   you go to work next -- or actually, it looks like
  9        Q. So do you --                                    9   the next one you have listed here is in 2000 with
 10        A. Rarely.                                        10   Time Warner Cable, correct?
 11        Q. Rarely?                                        11      A. Right.
 12        A. Yeah, rarely. Yes.                             12      Q. It looks like a four-year gap between your
 13        Q. Let's go to Interrogatory Answer No. 1,        13   time at Smith Barney and Time Warner Cable. Were
 14    which is on Page 3.                                   14   you doing anything to earn money during those four
 15            In this interrogatory you were asked          15   years?
 16    essentially what your employment history was --       16            MR. BROWN: Objection; form.
 17        A. Right.                                         17   Relevance.
 18        Q. -- correct?
                                                             18      Q. (BY MS. MOORE) You can answer.
 19        A. Yes.
                                                             19      A. Probably I didn't make any money.
 20        Q. All right. And you've listed names of
                                                             20      Q. You made no money in the four years
                                                             21   between 1996 and 2000?
 21    employers, when you were employed, what you did and
                                                             22      A. Probably I didn't make any money, no.
 22    the reason for --
                                                             23      Q. So you voluntarily left a job --
 23        A. Right.
                                                             24      A. Yes.
 24        Q. -- leaving, correct?
                                                             25      Q. -- you had, correct?
 25        A. Yes.


                                                                             12 (Pages 42 to 45)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0013
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 14 of 70

                   Videotaped Deposition of Itani Milleni
                                              Page 46                                                      Page 48
   1      A.   Right.                                         1        A. Yes.
   2      Q.   To open a business you didn't open?            2        Q. Were you fired?
   3      A.   No.                                            3        A. No.
   4      Q.   To make no money?                              4              (Exhibit No. 2 was marked.)
   5      A.   No.                                            5        Q. (BY MS. MOORE) Mr. Milleni, I'm handing
   6             MR. BROWN: Objection; form.                  6    you what's marked as Deposition Exhibit 2.
   7       Q. (BY MS. MOORE) Okay.                            7              Do you recall during the CPS
   8             MR. BROWN: Relevance.                        8    investigation doing an evaluation with the
   9       Q. (BY MS. MOORE) Let's go to -- all right.        9    Children's Crisis Care Center?
  10   So the reason for your leaving Time Warner Cable is   10        A. I remember.
  11   that you wanted a different job, correct -- a         11        Q. Okay. And do you remember the interviewer
  12   different type of job? Excuse me.                     12    was Susan Hand, correct?
  13       A. Yes.                                           13              Do you see that? Let's go to Page
  14       Q. Is that a true statement?                      14    1 -- or excuse me. If you look down at the bottom
  15       A. Yes.                                           15    left-hand side, there's numbers, and you see
  16       Q. Okay.                                          16    TRAN 430?
  17       A. I was not happy with what I -- what I was      17        A. Yes.
  18   doing.                                                18        Q. Okay. So on that page let's go to the top
  19       Q. Were you terminated from Time Warner           19    of that page. Under Family Evaluation, it has your
  20   Cable?                                                20    name at the time, Trang Vu, correct?
  21       A. No.                                            21        A. Yes.
  22       Q. So you were not fired from Time Warner         22        Q. And the names of your children, P       and
  23   Cable?                                                23    D         , correct?
  24       A. I don't remember. I left Time Warner           24        A. Correct.
  25   Cable.                                                25        Q. Okay. And it appears you gave this


                                              Page 47                                                      Page 49
   1       Q. You don't remember if you were fired or         1   interview approximately -- it looks like September
   2   not?                                                   2   3rd, 2015; is that correct?
   3       A. No, I don't remember.                           3       A. I don't remember --
   4       Q. Okay. Did you have any other employment         4       Q. Okay.
   5   between the time you went from Time Warner Cable       5       A. -- the date.
   6   until the time you went to La Quinta Hotel?            6       Q. But do you remember -- and the interviewer
   7       A. I remember I got another job there at           7   was Susan Hand. Do you remember her?
   8   La Quinta Hotel. I remember that.                      8       A. I remember an African-American lady, but I
   9       Q. But no other jobs between Time Warner           9   don't remember her name.
  10   Cable --                                              10       Q. But you remember speaking with her in
  11       A. No.                                            11   connection with this evaluation, correct?
  12       Q. -- and La Quinta?                              12       A. I remember, yes.
  13           And you were a front desk attendant at        13       Q. Okay. If you go to Page TRAN 435, which
  14   the hotel; is that correct?                           14   is...
  15       A. Yes. Correct.                                  15           Okay. There -- do you see there's a
  16       Q. Okay. And why did you leave that               16   Subsection D that says Current Living Arrangements?
  17   employment?                                           17       A. Right.
  18              MR. BROWN: Objection; form.                18       Q. Okay. And the first paragraph says, you
  19   Relevance.                                            19   know, "Mr. Vu has been living alone at 1019 Gold
  20       Q. (BY MS. MOORE) You can answer.                 20   Point Drive, Number 1106, Houston, Texas 77064 since
  21       A. I think from there, I went to Adara            21   August 15th, 2015."
  22   Communities, yeah. Correct.                           22            Do you see that?
  23       Q. And so the reason for leaving you've           23       A. Yes.
  24   listed is "I wanted to become an accountant"; is
                                                             24       Q. Was that correct at the time? Had you
  25   that true?
                                                             25   been living -- did you move from your Sandstone


                                                                               13 (Pages 46 to 49)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0014
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 15 of 70

                    Videotaped Deposition of Itani Milleni
                                              Page 50                                                     Page 52
   1   house to 1019 Gold Point Drive?                         1       Q. Okay. This paragraph goes on to say that
   2       A. I don't remember Gold Point Drive.               2   after your job at Time Warner, you worked at
   3       Q. It says it was a one-bedroom apartment and       3   Walgreens as an assistant manager, correct?
   4   you paid $750 a month.                                  4       A. I remember I work at Walgreens, yes.
   5       A. I don't remember that.                           5       Q. Okay. Was Walgreens one of the places
   6       Q. Okay.                                            6   that you listed in your response to our
   7       A. Gold Point Drive. I remember Gold Point          7   Interrogatory No. 1? Let's go back to it. Go back
   8   Drive, but I don't remember living there.               8   to Exhibit 1.
   9       Q. Okay. And then --                                9       A. I don't remember. Where is that?
  10       A. I'm sorry.                                      10       Q. Go back to --
  11       Q. That's okay. And prior to the --                11            MR. BROWN: It's in the other
  12       A. I don't remember.                               12   document.
  13       Q. And then it says prior to this address,         13       A. I don't see Walgreens here.
  14   you lived at 9226 Sandstone for two years with your    14       Q. (BY MS. MOORE) Okay.
  15   wife and children.                                     15       A. But I remember I worked at Walgreens for a
  16       A. Yes, I remember Sandstone.                      16   short period of time.
  17       Q. Okay. Do you think you were there about         17       Q. Okay.
  18   two years, then? Is that right?                        18       A. But I didn't list it here. Sorry. I
  19       A. I don't remember how long I stayed there.       19   don't remember Walgreens.
  20       Q. Okay. If you'll skip down to the third          20       Q. During your marriage, were you the primary
  21   paragraph under that Subsection D. You told the        21   earner? Did -- are you the one that made the money
  22   interviewer that prior to working at Adara, you        22   in the marriage?
  23   worked as a hotel receptionist for about a year.       23       A. Yes.
  24   That was your job at La Quinta, correct?               24       Q. Did Tuyet have any jobs while you were --
  25       A. Yes, I worked there.                            25   while you were married?

                                              Page 51                                                     Page 53
  1        Q. And then you told this interviewer that          1      A. No.
  2    you were fired from that job because you made           2      Q. So she didn't work at a nail salon or any
  3    inappropriate comments to a female coworker; is that    3   other type of employment while y'all were married?
  4    true?                                                   4      A. No, I don't remember that she worked
  5        A. No.                                              5   anywhere.
  6        Q. Okay. In 2003, it says that you were             6      Q. So was she staying at home and -- and
  7    employed as a sales and technology individual at        7   looking after the children?
  8    Time Warner Cable, that you worked there                8      A. Yes.
  9    approximately one year before you were terminated.      9      Q. Was she a good mom?
 10               You told the interviewer that you were      10      A. I -- yes, she's good mom.
 11    fired for not following company policy in making new   11      Q. Did she love her children?
 12    sales; is that true?                                   12      A. Yes, she loved her children.
 13        A. I don't remember, but I remember I made         13            MR. BROWN: Megan, we've been going
 14    some mistakes there about making the sales.            14   about an hour. When you're at a stopping place, can
 15        Q. So you were terminated, then, from Time         15   we take a break?
 16    Warner Cable, correct?                                 16            MS. MOORE: Let me just finish. I'm
 17        A. I was terminated. I remember, yes.              17   almost there.
 18        Q. But it's still your position you were not       18            MR. BROWN: All right.
 19    terminated from La Quinta Hotel?                       19      Q. (BY MS. MOORE) You said you decided to
 20        A. Say it again.                                   20   form a business in order to -- to give your wife --
 21        Q. I said you were not -- your -- your             21   you wanted your wife to have a business --
 22    testimony under oath is that you were not fired from   22      A. Yes.
 23    La Quinta -- La Quinta Hotel?                          23      Q. -- at some point, correct?
 24        A. I remember. No, I was not terminated from       24      A. Yes.
 25    La Quinta Hotel.                                       25      Q. And that was -- the business you're



                                                                              14 (Pages 50 to 53)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0015
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 16 of 70

                    Videotaped Deposition of Itani Milleni
                                               Page 54                                                  Page 56
   1   referring to is the Signature Beauty Show?             1              MR. BROWN: To the extent you know.
   2      A. Correct.                                         2       A. We partner with another teacher. My wife
   3      Q. Okay. And do you know -- when was that           3   didn't really teach how to do nails and eyelash. We
   4   business formed?                                       4   partner with another teacher professional.
   5      A. I don't remember.                                5       Q. (BY MS. MOORE) Who was that?
   6      Q. Did she work at that business while you          6       A. Calvin and his wife. Calvin and his wife.
   7   were married?                                          7   They're professionals from California state.
   8      A. Yes.                                             8       Q. Okay.
   9      Q. And so she did work, then. Was that a job        9              MS. MOORE: We can take a break.
  10   that she had while you were married?                  10              MR. BROWN: Okay.
  11      A. Say -- say it again. Sorry.                     11              THE VIDEOGRAPHER: Going off the
  12      Q. Is that a job that she had while you were       12   record. The time is 11:02 a.m.
  13   married?                                              13              (Break from 11:02 a.m. to 11:12 a.m.)
  14      A. Yes.                                            14              THE VIDEOGRAPHER: We're back on the
  15      Q. What did she do at Signature Beauty Show?       15   record. The time is 11:12 a.m.
  16      A. She works there every day. She run the          16       Q. (BY MS. MOORE) Mr. Milleni, I'm handing
  17   business.                                             17   you what I've marked as your Exhibit 3 and 4. Okay.
  18      Q. And so did she handle all of the money?         18   If you'll go to Exhibit 3 first.
  19      A. Yes, ma'am.                                     19              (Exhibit Nos. 3 and 4 were marked.)
  20      Q. Did you start the business on your own?         20       Q. (BY MS. MOORE) This is a Certificate of
  21      A. We both started the business.                   21   Formation for a Limited Liability Company, SBS
  22      Q. Was it just you and your wife?                  22   Beauty LLC.
  23      A. Yes.                                            23              Do you see that?
  24      Q. Did anybody else join as a business             24       A. Yes, ma'am.
  25   partner in this business?                             25       Q. And it shows the name Signature Beauty


                                               Page 55                                                  Page 57
  1        A. Yes, ma'am.                                     1   Show, correct?
  2        Q. Okay. Who was that?                             2      A. Yes.
  3        A. Cindy and Hai Pham, H-a-i, P-h-a-m, Hai         3      Q. Okay. So the date of the filing at the
  4    Pham, and Cindy.                                       4   upper right-hand corner is May 25th, 2015, correct?
  5        Q. And Cindy, what's Cindy's last name?            5      A. I don't remember --
  6        A. I don't remember her last name.                 6      Q. Okay.
  7        Q. Okay. What was the nature of the business       7      A. -- the filing date for Signature Beauty
  8    of Signature Beauty Show? What did -- what services    8   Show. I don't remember.
  9    did it provide?                                        9      Q. But does the date reflected on the
 10        A. We show students how to do nails and           10   document say May 25th, 2015?
 11    eyelash.                                              11      A. Yes. Correct.
 12        Q. So it wasn't like a nail salon where           12      Q. The address is 10800 Bellaire Boulevard,
 13    people or a customer could come in and get their      13   Suite D, Houston, Texas 77072. Is that the address
 14    nails done or something along those lines? It was     14   of Signature Beauty Show?
 15    more of a school?                                     15      A. Yes. Correct.
 16        A. We do service like that too, but mainly we     16      Q. And it shows that the managing member --
 17    do -- we teach students, but we do also accept        17   one of the managing members is Tuyet Tran. Do you
 18    walk-in, do nails, and eyelash, and we take -- we
                                                             18   see where it says that?
 19    accept money, yes.
                                                             19      A. Yes.
 20        Q. If your wife had never had any other jobs,
                                                             20      Q. And then one of the managing members is
                                                             21   Hai Pham, correct?
 21    how did she know how to do these services,
                                                             22      A. Yes.
 22    especially enough to teach them?
                                                             23      Q. All right. So were there -- tell me about
 23              MR. BROWN: Objection; calls for
                                                             24   Hai Pham. How long have you known Hai Pham?
 24    speculation.
                                                             25      A. Hai Pham is my wife's friend, and that's
 25        Q. (BY MS. MOORE) You can answer.


                                                                             15 (Pages 54 to 57)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0016
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 17 of 70

                   Videotaped Deposition of Itani Milleni
                                              Page 58                                                   Page 60
  1    how I know him, through -- from my wife.              1   get into it.
  2       Q. Did you consider him a friend?                  2      Q. What was the --
  3       A. My wife's friend.                               3      A. All I know is that he's a partner, but I
  4       Q. Did you consider him a friend?                  4   don't know how much.
  5       A. Yes.                                            5      Q. So what was the deal between Hai and your
  6       Q. How long had you known him?                     6   wife?
  7       A. When we started the business.                   7      A. That he invest in the business, a partner
  8       Q. So you had only known him since May of          8   there, run the business with my wife.
  9    2015?                                                 9      Q. Had your wife ever owned a business
 10       A. Yes.                                           10   before?
 11       Q. The business started in May of 2015?           11      A. No.
 12       A. I don't remember when I started the            12      Q. And I believe you already testified
 13    business there.                                      13   earlier that she had never had a job --
 14       Q. Was the business operating before there        14      A. No.
 15    was something filed with the Texas Secretary of      15      Q. -- before?
 16    State?                                               16      A. No.
 17              MR. BROWN: Objection; form.                17      Q. Did she want to own a business?
 18       A. I don't remember.                              18      A. Yes.
 19       Q. (BY MS. MOORE) Do you still keep in touch      19      Q. Did she ask to own a business?
 20    with Hai Pham?                                       20      A. Yes.
 21       A. No.                                            21      Q. And you didn't have any problems with her
 22       Q. When's the last time you've spoken with        22   owning a business?
 23    him?                                                 23      A. No, no problem at all. I support her.
 24       A. After my wife's death.                         24   Everything she wanted, I support her.
 25       Q. Where was that conversation?                   25      Q. You support her in everything?

                                              Page 59                                                   Page 61
   1       A. At the -- at the shop, Bellaire Boulevard,     1      A. Everything.
   2   Bellaire Boulevard.                                   2      Q. All right. Mr. Milleni, I want to talk
   3       Q. When?                                          3   about the day that -- that -- that Tuyet Tran died,
   4       A. After my wife's death, I had a meeting         4   okay?
   5   with him there.                                       5      A. Yes, ma'am.
   6       Q. What did you discuss?                          6      Q. So there was a -- at the Signature Beauty
   7       A. I don't remember exactly what happened,        7   Show, there was a class on July 20th, 2015; is that
   8   but I told -- I told -- I told him we just need to    8   correct?
   9   close the business and it's not going to work. And    9      A. Yes. I remember.
  10   I told him sorry about his investment.               10      Q. How many students were in the class that
  11       Q. How much did he invest?                       11   day?
  12       A. I don't know.                                 12      A. It was full. It was full. A lot of
  13       Q. You said that Cindy was another business      13   people there. About 20, 25 students.
  14   partner; is that correct?                            14      Q. And who were the teachers that day?
  15       A. Yes.                                          15      A. Anna, Calvin, and his wife.
  16       Q. How much did Cindy invest?                    16      Q. Do you remember his wife's name, Calvin's
  17       A. I don't know.                                 17   wife's name?
  18       Q. Did either Hai -- actually, let me ask it     18      A. I don't remember her name. Sorry.
  19   like this. Did -- did Hai invest more money than     19      Q. Was your wife teaching that day too?
  20   you did?                                             20      A. Yes. She's kind of helping with the
  21       A. I don't know how much he put in the           21   students, teach them what she know.
  22   business.                                            22      Q. So that morning were you -- did you
  23       Q. But was it more -- do you know if it was      23   have -- did you have work that day?
  24   more than what you -- what you invested?             24      A. Yes, I worked that day too.
  25       A. He had a deal with my wife, and I didn't      25      Q. Okay. Do you remember what time you got



                                                                            16 (Pages 58 to 61)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                    APPENDIX 0017
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 18 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 62                                                       Page 64
  1    to work?                                               1      A. No, we didn't meet.
  2       A. In the morning. I don't remember what            2      Q. Let's make sure that we're talking --
  3    time. 8 o'clock in the morning.                        3   that -- that we're understanding each other.
  4       Q. What were your typical -- and this was --        4           I know that -- that Ms. Tran was found
  5    you were working at Adara Communities; is that         5   deceased on July 21st. I'm talking about the day
  6    correct?                                               6   before, July 20th, 2015.
  7       A. Yes.                                             7      A. Oh, okay. Now I understand what you're
  8       Q. What were your typical hours?                    8   saying. Not on the day that they told me my wife
  9       A. 8 to 6 o'clock. From 8:00 to 6:00.               9   was dead.
 10       Q. Did you talk with Tuyet in the morning?         10      Q. Correct.
 11       A. No. Of the day that she died?                   11      A. Okay. The day before my wife was dead, I
 12       Q. Yes.                                            12   remember -- not the day before. I remember I had
 13       A. No.                                             13   been -- had ongoing conversations with the CPS
 14       Q. Did you -- do you remember having a call        14   caseworker about my kids, but that was it, but I
 15    that morning with a CPS caseworker by the name of     15   don't remember the exact date.
 16    Tequilia Armstrong?                                   16      Q. Okay.
 17       A. On that day? No, I didn't talk with any         17      A. I'm --
 18    CPS on that day.                                      18      Q. But you were at work that day?
 19       Q. You didn't talk with anybody -- with any        19      A. They called me very often at work.
 20    CPS worker on July 20th, 2015?                        20      Q. There's a note in here that you told
 21       A. No.                                             21   Mrs. Armstrong that you wanted to meet with her
 22             (Off-the-record discussion.)                 22   today so that you could better understand and that
 23             (Exhibit No. 5 was marked.)                  23   she told you that you guys can meet at the office,
 24       Q. (BY MS. MOORE) Mr. Milleni, I'm going to        24   that she'd be at her office until 5:00 and that you
 25    hand you what I've marked as Exhibit No. 5.           25   said you'd come about 3:00.

                                             Page 63                                                       Page 65
  1              MR. BROWN: Let me see it first.              1             Do you remember leaving work early
  2              MS. MOORE: Oh, here you go. (Tenders         2   that day to go meet with Mrs. Armstrong at the CPS's
  3    document.)                                             3   offices?
  4        Q. (BY MS. MOORE) So, Mr. Milleni, I want          4       A. Yes, ma'am. I remember now --
  5    you to look -- there's a -- this is an entry from      5       Q. Okay.
  6    one of the CPS records we've received. And there is    6       A. -- yes. I'm sorry. I didn't remember,
  7    a notation here from Tequilia Armstrong on July        7   but I remember now. Thank you for refreshing my
  8    20th, 2015, at 10:30 a.m., where she notes that she    8   memory.
  9    had spoken with you on the phone about meeting that    9       Q. Were you at work up until that time that
 10    day.                                                  10   you went to go to CPS's offices that afternoon?
 11              Does that refresh your recollection         11       A. I remember I asked my supervisor to let me
 12    that -- that you had a phone call with Tequilia       12   leave work early so I can meet the CPS. Yes, I
 13    Armstrong from CPS at 10 -- about 10:30 that          13   remember that day. Yes. But I don't remember
 14    morning?                                              14   what -- which exact day, but I remember I left work
 15        A. I don't remember that I talked with CPS on     15   early to see her.
 16    that day, but I might have. I don't remember.         16       Q. Okay. On that day before you went to that
 17        Q. Okay. So you don't remember calling and        17   meeting, had you had any conversations that day with
 18    setting up an appointment to talk with                18   Tuyet Tran?
 19    Mrs. Armstrong on July 20th, 2015?                    19       A. I remember the day before she died, yes, I
 20        A. No, I don't remember. I -- I might have.       20   had talked with my wife the day before she died.
 21    I don't remember. It's too long ago.                  21       Q. Did you talk with her before you had a
 22        Q. Do you remember meeting with                   22   meeting with Mrs. Armstrong?
 23    Mrs. Armstrong on --
                                                             23       A. I don't remember. I think I talked with
 24        A. On that day?
                                                             24   her before I met CPS.
 25        Q. -- on that day?
                                                             25       Q. And you did, in fact, leave work early


                                                                              17 (Pages 62 to 65)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0018
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 19 of 70

                    Videotaped Deposition of Itani Milleni
                                               Page 66                                                     Page 68
  1    that day to go speak to the CPS caseworker, Tequilia    1       Q. Do you remember saying that your wife had
  2    Armstrong, correct?                                     2   barely a fifth-grade education and that she just
  3        A. Yes.                                             3   could not handle the educational needs of the
  4        Q. Okay. And you met her about 3 o'clock            4   children?
  5    that afternoon?                                         5       A. I remember I say that I -- I'm in a better
  6        A. I met her at her office. I went to her           6   position than my wife to help my children with their
  7    office.                                                 7   education, academic education, because I speak
  8        Q. Tell me about that conversation.                 8   better English -- better English, and I can help my
  9        A. With CPS?                                        9   wife -- my kids with their homework, but I didn't
 10        Q. Yes.                                            10   say that my wife is not fit to raise my children,
 11        A. I remember I gave her a package for my          11   no.
 12    kids. I asked her to give it to my kids, something     12       Q. You -- did you say that your children
 13    I put in there. A package. I don't remember what I     13   would be better off in foster care and with a foster
 14    put in there.                                          14   family than they would be with her?
 15        Q. What else did you discuss?                      15       A. No.
 16        A. About my kids, how to get the kids back.        16       Q. You never said that?
 17        Q. Anything else?                                  17       A. No, I don't remember I say that.
 18        A. Probably about my counseling services, the      18       Q. Did you ask Mrs. Armstrong to tell the
 19    requirement I've got to go through with CPS. And       19   judge to place the children -- excuse me, to not
 20    that was it. I remember, yeah.                         20   place the children with your wife?
 21        Q. Did you talk about your wife at all?            21       A. No.
 22        A. I don't remember.                               22       Q. Did you ask the caseworker,
 23        Q. Who was your supervisor at Adara                23   Mrs. Armstrong, whether or not she had met with your
 24    Communities who you asked to leave early?              24   wife?
 25        A. Harry, H-a-r-i.                                 25       A. Repeat that.


                                               Page 67                                                     Page 69
   1        Q. H-A-R...                                        1       Q. Did you ask Mrs. Armstrong whether or not
   2        A. I.                                              2   she had already met with your wife?
   3        Q. And what's his last name?                       3       A. I don't remember I asked a question like
   4        A. I don't remember his last name. It's --         4   that, no.
   5   it's an Indian last name. That's all I remember.        5       Q. So you could have. You just don't
   6   It's hard to remember.                                  6   remember?
   7        Q. In your conversation -- how long did your       7       A. I don't -- I never told CPS to meet my
   8   conversation with Mrs. Armstrong last?                  8   wife. They can meet my wife anytimes. I don't ask
   9        A. Thirty minutes. I don't remember.               9   them to meet my wife.
  10        Q. Did you get upset during that                  10       Q. The question was, sir, did you ask CPS if
  11   conversation?                                          11   they had met with her yet?
  12        A. No. Everything was okay.                       12       A. No.
  13        Q. So your testimony under oath is that you       13       Q. Did you discuss with Mrs. Armstrong what
  14   didn't get upset? Did you raise your voice?            14   services that you would have to -- to do as part of
  15        A. No.                                            15   this process?
  16        Q. Did you say that -- that your wife was not     16       A. Yes.
  17   fit to raise your children?                            17       Q. Okay. What services were those?
  18        A. I don't remember I say that.                   18       A. Parenting class, anger management,
  19        Q. You could have said it. You just don't         19   domestic violence, and personal counseling.
  20   remember?                                              20       Q. Did you believe at the time that it was
  21        A. I don't remember saying that.                  21   more likely that your wife would get custody of the
  22        Q. Do you remember testifying in a CPS            22   kids than you?
  23   hearing that you did say that?                         23             MR. BROWN: By --
  24        A. I don't remember that I say that in --         24       A. No.
  25   with the CPS, no.                                      25             MR. BROWN: By that time, what are you



                                                                               18 (Pages 66 to 69)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0019
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 20 of 70

                    Videotaped Deposition of Itani Milleni
                                               Page 70                                                     Page 72
   1   referring to?                                           1   understanding you correctly, you're saying that the
   2       Q. (BY MS. MOORE) I'm talking -- I'm talking        2   plan was to lie to CPS and say that you were going
   3   about in this conversation that you had with            3   to get divorced, when, in fact, you weren't going to
   4   Mrs. Armstrong this afternoon -- that afternoon, did    4   get divorced. You were just going to file it?
   5   you believe that it was more likely that your wife      5      A. That's correct.
   6   would get the children than you would?                  6      Q. Who came up with that plan?
   7       A. No --                                            7      A. My wife, me. I had a meeting with Cindy
   8       Q. Did you --                                       8   and Ann, the four of us.
   9       A. -- I did not believe so.                         9      Q. Where did this meeting take place?
  10       Q. Did you ever believe that?                      10      A. At Signature Beauty Show.
  11       A. Yes.                                            11      Q. When?
  12       Q. Okay. When did you believe that?                12      A. I don't remember when. After the CPS
  13       A. That my wife was going to get custody of        13   removed the kids.
  14   the children?                                          14      Q. Was it during the day? Was it at night?
  15       Q. Yes.                                            15   When was it that day?
  16       A. Yes, I believe that. She -- we wanted my        16      A. We had a lot of meetings there all
  17   wife to get custody of the children, and I believe     17   throughout the days.
  18   in that, yes.                                          18      Q. This was a pretty big meeting, right? I
  19       Q. When you say "we," are you talking about        19   mean, this was a meeting where you're talking about
  20   you and your wife?                                     20   --
  21       A. Yes.                                            21      A. It's just private meetings.
  22       Q. Explain to me what you mean by that you --      22      Q. -- lying to an agency.
  23   that you both wanted her to get custody?               23      A. They were private meetings held at the
  24       A. When CPS came and removed the kids from         24   shop. Sometime they come to our house too.
  25   our family, we started making plans to get the kids    25      Q. But you had -- did you have one meeting or

                                               Page 71                                                     Page 73
   1   back. And that's when we believe my wife going to       1   more than one meeting about --
   2   keep the kids to get the kids back.                     2       A. Several.
   3       Q. Tell me, what was the plan?                      3       Q. -- lying -- let me -- can I finish my
   4       A. That we were going to lie to the CPS that        4   question?
   5   we're going to get a divorce and I stay out of the      5           Did you have one meeting or more than one
   6   family business because they say that I'm a bad         6   meeting about this plan to lie to CPS?
   7   influence for my family. So we make plan that,          7       A. More than one meeting.
   8   okay, we get a divorce. The CPS going to give you       8       Q. And it was more than one meeting with you,
   9   the custody of the kids. That's the plan.               9   your wife Cindy and Ann?
  10       Q. And then what was the plan after that once      10       A. Right.
  11   she got custody of the kids and you were divorced?     11       Q. And did all those meetings take place at
  12       A. We still together.                              12   Signature Beauty Show?
  13       Q. How was that going to work? Were you            13       A. Most of it.
  14   going to just live with her and not be married         14       Q. And if they weren't at Signature Beauty
  15   anymore?                                               15   Show, where else would those meetings have taken
  16       A. We just file a divorce.                         16   place?
  17       Q. So you weren't actually going to go             17       A. At my house.
  18   through with the divorce?                              18       Q. About how many meetings did you have about
  19       A. We were -- we were going to file a              19   this plan?
  20   divorce.                                               20       A. I don't remember. Several times.
  21       Q. But you -- you weren't actually going to        21       Q. More than five?
  22   get divorced? Is that part of the plan?                22       A. I don't remember.
  23       A. I'm sorry. I don't understand the
                                                              23       Q. More than ten?
  24   question.
                                                              24       A. No, not more than ten.
  25       Q. So if you -- if the plan was -- if I'm
                                                              25       Q. Okay. So less than ten. Maybe more than


                                                                              19 (Pages 70 to 73)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0020
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 21 of 70

                    Videotaped Deposition of Itani Milleni
                                              Page 74                                                      Page 76
   1   five. You just don't remember?                          1             MR. BROWN: Objection; calls for
   2      A. I don't remember how many times. We               2   speculation.
   3   meet -- we meet regularly.                              3      Q. (BY MS. MOORE) Is that your testimony?
   4      Q. And each time you met, you talked about           4      A. I believe, yes. That was the general
   5   the plan to lie to CPS, correct?                        5   idea.
   6      A. Yes. We talked about how to get the kids          6      Q. Okay. What was -- what was your wife's
   7   back and about the business, yes.                       7   reaction to that plan?
   8      Q. So what was -- what was Cindy's role going        8      A. She -- she agree too.
   9   to be in this plan?                                     9      Q. Was anybody else aware of this plan?
  10      A. She's a business partner for -- with our         10      A. No. Just four of us.
  11   business, but she has no role in the CPS case.         11      Q. Okay. Was Hai Pham aware?
  12      Q. Then why was she involved in the meetings        12      A. I don't believe so.
  13   in which you talked about lying to CPS in order to     13      Q. Okay. So the plan was to say that --
  14   get your kids back?                                    14   that -- to just pretend like you and your wife had
  15      A. She -- she told us that would make sense         15   been fighting? Was that part of what the plan was?
  16   with the CPS, that -- that -- she give us advice how   16      A. Yes.
  17   to deal with CPS.                                      17      Q. So is your testimony, sir, that you never
  18      Q. And was her advice to you to lie to CPS          18   fought with your wife?
  19   about getting a divorce?                               19      A. I never fought with my wife.
  20      A. Originally, I remember that's -- that was        20      Q. Well, if you said pretend you're going to
  21   that -- she -- she said just when you're meeting       21   fight with your wife, tell me is it not true that
  22   with CPS, just pretend like you guys are fighting      22   you did, in fact, fight with your wife?
  23   and you want to get divorced and -- yes. She give      23      A. No, I never fight with my wife. It was
  24   us that idea.                                          24   just a plan, but I -- we never fighting, no.
  25      Q. Was Cindy the one who came up with that          25      Q. Okay. So you never -- you never hit your

                                              Page 75                                                      Page 77
  1    idea?                                                   1   wife?
  2        A. I remember so, yes.                              2       A. Yes, I have hit my wife before but not
  3        Q. What was Ann -- was it Ann or Anna?              3   like fighting, hurting her, no.
  4        A. Anna. We -- I'm sorry. We call her Anna.         4       Q. You don't think that hitting her hurt her?
  5    Yes, I remember now. Anna.                              5       A. I would just react -- when we had some
  6        Q. Okay. And Anna participated in these             6   argument, I react to my -- my anger. That's all.
  7    meetings as well?                                       7   But not trying to hurt her, no.
  8        A. Yes.                                             8       Q. If you never fought with your wife, why
  9        Q. And what was Anna's input on --                  9   did you have arguments in which you got angry and
 10        A. She kind of went along.                         10   hit her?
 11        Q. Hold on.                                        11       A. Why do we have argument?
 12               MR. BROWN: Let her finish the               12       Q. You said you -- you testified you never
 13    question.                                              13   fight with your wife; is that true or not true?
 14        Q. (BY MS. MOORE) Let me finish my question,       14       A. Like how we -- I never fight with my wife
 15    please, sir.                                           15   like -- like fighting, hurting her, no. But we had
 16             What was Anna's input on the plan to lie      16   arguments, and I react to my anger, and I hit her.
 17    to CPS?                                                17   I'm sorry about that, but I did from my -- I guess I
 18        A. She went along. She say that might work
                                                              18   lost control and I hit her.
 19    to get your kids back. She kind of approve --
                                                              19       Q. Is it true, sir, that you have trouble
 20    approve it.
                                                              20   controlling your anger?
                                                              21       A. No, I don't think so.
 21        Q. So if we talked with Cindy and we talked
                                                              22       Q. Were part of the classes you were going to
 22    with Anna, both of them would tell you -- would say
                                                              23   take as part of the CPS process anger management
 23    that -- that they suggested lying to CPS as part of
                                                              24   classes?
 24    a plan to get the kids back?
                                                              25       A. Yes.
 25        A. Yes.


                                                                              20 (Pages 74 to 77)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0021
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 22 of 70

                   Videotaped Deposition of Itani Milleni
                                              Page 78                                                     Page 80
   1      Q. Did you, in fact, take those classes?             1   again.
   2      A. Yes, I did.                                       2          When you were having this meeting with
   3      Q. Did -- but you still don't think you have         3   Mrs. Armstrong --
   4   any anger issues?                                       4      A. Right.
   5      A. No. No more.                                      5      Q. -- she says that you got very upset and
   6      Q. No more, but you did at the time?                 6   you yelled. Do you understand that?
   7      A. I was at the time, yes.                           7      A. I don't remember I got upset and yell at
   8      Q. Okay. So before, you had anger issues and         8   the meeting, no.
   9   you'd lose control and hit your wife; is that true?     9      Q. So you're saying that Mrs. Armstrong is
  10      A. Yes, ma'am.                                      10   wrong about that?
  11      Q. Did that happen frequently?                      11      A. Yes. Mrs. Armstrong is wrong about that,
  12      A. No, not frequently.                              12   yes.
  13      Q. Going back to the meeting you had with           13      Q. Okay. Were you aware that Mrs. Armstrong
  14   Mrs. Armstrong, did -- you said it lasted about        14   had set up a meeting with Tuyet Tran at the -- at
  15   30 minutes. Did you leave that -- how did you feel     15   the beauty shop the next day?
  16   after that meeting?                                    16      A. No.
  17      A. I felt good, normal. We went along with          17      Q. Are you aware of that now, as we sit here
  18   the CPS. No problem.                                   18   today?
  19      Q. So if Mrs. Armstrong was going to testify        19      A. No.
  20   that you raised your voice and got upset during that   20      Q. You didn't know that they were going to
  21   meeting, would she be lying?                           21   meet?
  22      A. I don't remember I tell her to do that.          22      A. No.
  23      Q. I didn't ask you if you told her.                23      Q. After your conversation with
  24           I said, if she was going to say that you       24   Mrs. Armstrong, did you return to work?
  25   were upset and yelled at her during that meeting, is   25      A. I remember after I met Mrs. Armstrong, I

                                              Page 79                                                     Page 81
   1   that -- is that a lie?                                  1   came -- I went to the nail -- to Signature Beauty
   2      A. I don't -- I don't remember I tell her to         2   Show.
   3   do that. It's just a plan with me, my wife, and         3       Q. Why did you go to the beauty show after
   4   that's it.                                              4   that meeting?
   5      Q. I'm not talking -- so --                          5       A. Because I usually go to my wife's business
   6              MR. BROWN: Objection; nonresponsive.         6   to clean up and help her with the business and --
   7   Listen to the question, Mr. Milleni.                    7   after -- after work.
   8      Q. (BY MS. MOORE) Okay. So during this               8       Q. Did you immediately go from your meeting
   9   conversation about the afternoon before your wife       9   with Mrs. Armstrong to the Signature Beauty Show?
  10   was found murdered, you had a conversation with        10       A. Now you're talking about the last day that
  11   Mrs. Armstrong, correct?                               11   I met -- I remember I went to -- from the CPS office
  12      A. Right.                                           12   and I went to -- I may have stopped at my house, and
  13      Q. And you talked about the case, correct?          13   then I went to the -- my wife's business to help her
  14      A. Right.                                           14   after work, yes.
  15      Q. And you say you felt good and you didn't         15       Q. About what time did you get to your house
  16   get upset during that conversation, correct?           16   before you went to the business?
  17      A. Right.                                           17       A. I don't remember.
  18      Q. If Mrs. Armstrong says you're wrong, she         18       Q. How long were you at your house?
  19   did -- you did get upset, would you say that           19       A. Probably shortly. Shortly.
  20   Mrs. Armstrong is lying?                               20       Q. Thirty minutes?
  21      A. If Mrs. Armstrong say that we are                21       A. Probably 30 minutes.
  22   fighting, would I think she's -- that's lying?         22       Q. What were you -- were you picking
  23              MS. MOORE: Objection.                       23   something up?
  24      A. Would I think that's lying?                      24       A. Use the restroom and then went to the --
  25      Q. (BY MS. MOORE) Let me -- let me clarify          25   the Signature Beauty Show, yeah. About 30 minutes



                                                                              21 (Pages 78 to 81)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0022
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 23 of 70

                   Videotaped Deposition of Itani Milleni
                                              Page 82                                                    Page 84
   1   or something like that.                               1       Q. And had you been at the business regularly
   2       Q. Did you pick anything up from the house?       2   over the course of those two weeks leading up --
   3       A. I don't remember.                              3   actually, let me -- let me back up.
   4       Q. You could have. You just don't remember?       4           There was a CPS hearing, right, on
   5       A. I don't -- I didn't pick up anything, no.      5   July 7th, 2015, in which the Court awarded the State
   6       Q. And what time did you arrive at the            6   temporary custody of your children? Do you remember
   7   business that day?                                    7   that?
   8       A. When I got there, there were still             8       A. I remember they came to the house and
   9   students there, but most of them has left. So it      9   removed the kids.
  10   must be at the end of the class. And --              10       Q. And then there was a hearing in front of a
  11       Q. What time -- I'm sorry. Go ahead.             11   judge, and you testified. And the judge ultimately
  12       A. The time, I don't -- probably 6 o'clock.      12   ordered that the kids stay in the custody of the
  13       Q. You said there were still students there.     13   State. Do you --
  14   What time did the classes normally end?              14       A. Yes.
  15       A. Until everybody left.                         15       Q. -- remember that?
  16       Q. They don't go to a set time?                  16       A. Yes, I remember.
  17       A. No. There's no set time.                      17       Q. That was about July 7th, 2015. In those
  18       Q. So when you originally arrived, there were    18   two weeks before your wife was murdered, was it
  19   still students there. Was your wife there?           19   still your standard practice every time you got off
  20       A. Yes.                                          20   work to go to the nail salon -- or to -- to the
  21       Q. Who else was there?                           21   Signature Beauty Show?
  22       A. The husband and wife professional teachers    22       A. Yes, regularly.
  23   from California, Calvin. His wife was there. Anna.   23       Q. So nothing changed?
  24   Cindy was there helping them.                        24       A. No, nothing changed.
  25       Q. You said Cindy was there too?                 25       Q. After -- let me ask a better question.


                                              Page 83                                                    Page 85
   1       A. I remember Cindy was there.                    1           Nothing changed in your normal course of
   2       Q. So there were some students. There was         2   practice after the Court awarded temporary custody
   3   your wife, Calvin and his wife, Anna, and Cindy?      3   of the kids to CPS?
   4       A. Yes.                                           4       A. Nothing changed?
   5       Q. Did the students leave?                        5       Q. Nothing changed in your normal course?
   6       A. Yes. Slowly they leave one after another.      6   You'd go to work and then go to the shop?
   7       Q. After the students were gone, were -- was      7       A. Yes. Nothing changed.
   8   it still just your wife, you, Calvin and his wife     8       Q. How did you know Calvin and his wife?
   9   Anna and Cindy?                                       9       A. We formed the business, Signature Beauty
  10       A. Yes.                                          10   Show, to show students how to do nails and eyelash.
  11       Q. And what were you doing?                      11   My wife didn't know much about the business, so we
  12       A. I clean up, straighten out tables, clean      12   get in contact with the professional. We found
  13   up the place, trash, food -- clean up the food,      13   them. We made a deal with them that they come to
  14   clean up the -- the meeting, removing trash and      14   Houston to perform the show.
  15   clean up the place.                                  15       Q. How did you find them?
  16       Q. What was your wife doing?                     16       A. I don't remember. I think my wife found
  17       A. She has meeting with Calvin and with the      17   them. I don't -- probably my wife talked with them.
  18   teacher while I'm doing the cleaning.                18   They found -- my wife found them and got in contact
  19       Q. Did you call your wife Tuyet before you       19   and made the agreement. But how, I don't remember.
  20   came to the shop that day?                           20   Probably my wife talked to them on the phone.
  21       A. I don't remember.                             21       Q. Did they contribute money to the business?
  22       Q. You're saying that it was your normal         22       A. No.
  23   practice that at the end of the day, you'd go over   23       Q. How were they paid?
  24   to the business?
                                                            24       A. They paid for...
  25       A. Yes, but I don't remember I call her.
                                                            25       Q. I said, how were they paid for helping


                                                                             22 (Pages 82 to 85)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0023
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 24 of 70

                   Videotaped Deposition of Itani Milleni
                                            Page 86                                                  Page 88
  1    teach these classes?                                 1       Q. Was Calvin with your wife?
  2        A. They don't pay to teach the classes.          2       A. My wife was counting the money and split
  3        Q. How -- how did -- how did they get paid to    3   up the money with Calvin.
  4    teach the classes?                                   4       Q. What was Calvin's wife doing?
  5        A. From the revenue that we bring in from the    5       A. She was there counting the money too.
  6    students. Each student, we charge them a fee, and    6       Q. How about -- what was Anna doing?
  7    that's where the money comes from.                   7       A. Anna was not at that point -- was not
  8        Q. And then at some point, I believe you         8   there at that point. She left.
  9    claim that an African-American gentleman stepped     9       Q. So she left before the African-American
 10    into the shop, correct?                             10   man came into the -- into the shop, correct?
 11        A. Yes.                                         11       A. When I was there and the African-American
 12        Q. Okay. Do you remember what time that         12   man came in, Anna was not there.
 13    happened?                                           13       Q. Do you know what time she left?
 14        A. I remember I saw him came in when I was      14       A. No.
 15    there.                                              15       Q. What was Cindy doing at the time?
 16              MS. MOORE: Objection; nonresponsive.      16       A. She came to assist us, teach the students
 17        Q. (BY MS. MOORE) What time did you see him     17   sell the products. She was at the front counter.
 18    come in?                                            18             (Off-the-record discussion.)
 19        A. I don't remember the exact time.             19             (Exhibit No. 6 was marked.)
 20        Q. Was it light or dark outside?                20       Q. (BY MS. MOORE) Mr. Milleni, I'm handing
 21        A. It was light, still light.                   21   you what I've marked as Deposition Exhibit No. 6.
 22        Q. And where were -- what did he do when he     22           Sir, do you recognize this document?
 23    walked into the store?                              23       A. Yes, ma'am, I do.
 24        A. He came in -- he opened the door and came    24       Q. What is this -- well, first of all, who --
 25    in, but he didn't go all the way inside. He just    25   who created this document?


                                            Page 87                                                  Page 89
   1   look at us like finding out what we're doing,        1       A. I created this document.
   2   surveying the store. He just stood there and         2       Q. So you drew this?
   3   watched.                                             3       A. No. I had an artist draw this document
   4      Q. How long did he stand there?                   4   for me.
   5      A. For about a minute. Shortly.                   5       Q. What artist?
   6      Q. Did --                                         6       A. I found some online artist. I contacted
   7      A. Not long.                                      7   him.
   8      Q. Did he say anything?                           8       Q. When did you have this created?
   9      A. No. He just stared at us and didn't say        9       A. After my wife's death.
  10   anything.                                           10       Q. What -- how long after your wife's death?
  11      Q. Did you say anything to him?                  11       A. I don't remember.
  12      A. No. I really -- nobody say anything to        12       Q. Was it soon after?
  13   him. We were just paused and surprised and just     13       A. No. Later.
  14   looked back at him. We didn't say anything. We      14       Q. Was it before this lawsuit?
  15   didn't ask him why he's there. We just looked at    15       A. Before this lawsuit?
  16   him.                                                16       Q. Um-hmm.
  17      Q. Did -- what was -- what were you doing at     17       A. Yes.
  18   the time?                                           18       Q. Okay. Do you remember why you created it?
  19      A. I was there with them.                        19       A. Yes.
  20      Q. What were you doing at the shop at the        20       Q. Why?
  21   time that he came in?                               21       A. It's from my memory of what happened on
  22      A. At the front counter.                         22   that final day and try to recreate this document.
  23      Q. What -- what was your wife doing?             23       Q. So you said you don't remember the name of
  24      A. She was counting the money and -- and         24   the artist?
  25   split up the money with Calvin.                     25       A. No. I found him online, but I don't



                                                                           23 (Pages 86 to 89)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                   APPENDIX 0024
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 25 of 70

                   Videotaped Deposition of Itani Milleni
                                              Page 90                                                    Page 92
   1   remember.                                              1   came into the shop. And that's the African-American
   2       Q. How much did you pay for it?                    2   gentleman we've been talking about, correct?
   3       A. 100, 150, something like that.                  3       A. Yes.
   4       Q. Do you still have any receipts for when         4       Q. Okay. The woman who's immediately to his
   5   you paid for this?                                     5   left in this bottom panel, is that Calvin's wife?
   6       A. No, I don't have the receipt.                   6       A. Yes.
   7       Q. Okay.                                           7       Q. And the woman who is immediately to the
   8             MR. BROWN: Can we take a break when          8   left of Calvin's wife, is that your wife Tuyet Tran?
   9   you get to a stopping point?                           9       A. Yes.
  10             MS. MOORE: I'd like to get through          10       Q. And the man that's immediately to her
  11   this document, and then we can take a break.          11   left, is that supposed to be Calvin?
  12             MR. BROWN: Yeah, that's fine.               12       A. No. That's me.
  13             MS. MOORE: Thank you.                       13       Q. That's you? Okay.
  14       Q. (BY MS. MOORE) All right. So I want you        14            And then the last figure all the way to
  15   to identify who everybody is that is drawn here.      15   the left, then that's Calvin, correct?
  16   Let's start with the top panel. And you have what     16       A. Yes.
  17   appears to be a woman on the far right side. Who --   17       Q. Where is Cindy in this picture?
  18   who is that supposed to depict?                       18       A. Cindy is not here.
  19       A. This is my wife.                               19       Q. Okay. I thought you said, though, that
  20       Q. Yes.                                           20   Cindy was there.
  21       A. This is the -- those are the two teachers      21       A. She was there earlier but not at the final
  22   right here, husband and wife, Calvin. And this is     22   moment, no --
  23   me.                                                   23       Q. So she did not --
  24       Q. Let's go -- let's start far right. The         24       A. -- the last -- the last time.
  25   first person on the right on that top panel, who is   25       Q. Okay.


                                              Page 91                                                    Page 93
   1   that?                                                  1       A. Only four of us there, but Cindy was not
   2       A. My wife.                                        2   here. She was there earlier.
   3       Q. Okay. The individual who's right next to        3       Q. So Cindy did not see the African-American
   4   her, left of that, who is that?                        4   gentleman --
   5       A. The teacher. She -- she does -- she's the       5       A. No.
   6   teacher.                                               6       Q. -- come into the store?
   7       Q. Is that Calvin's wife?                          7       A. No, I don't know that. I don't know that.
   8       A. Yes.                                            8       Q. Well, Mr. Milleni, you said that this
   9       Q. Okay. The man that's immediately to the         9   event happened for about a minute, correct?
  10   left of her, who is that?                             10       A. Yes.
  11       A. Calvin.                                        11       Q. Okay. And I believe you had testified
  12       Q. Okay. And the man immediately to the left      12   earlier that -- that the five of you were there,
  13   of Calvin, who is that?                               13   that it was your wife, Calvin, Calvin's wife, you,
  14       A. Me.                                            14   and Cindy, correct?
  15       Q. And the man who's -- or the figure that is     15       A. Earlier I say me, my wife, Calvin, his
  16   all the way to the left, is that -- who is that?      16   wife, Cindy, and Anna was there earlier when there
  17       A. The African-American man that came into        17   were students still there. The show was still going
  18   the Signature Beauty Show.                            18   on.
  19       Q. So if we go to the panel on the bottom,        19       Q. Okay.
  20   this is just a -- is this just another angle of it?   20       A. They were all there.
  21       A. Yes, ma'am.                                    21       Q. So what time did Cindy leave?
  22       Q. Okay. And is the woman -- so we'll             22       A. I don't remember. I don't know --
  23   start -- we'll go -- we'll continue to go right to    23       Q. Did she leave --
  24   left.                                                 24       A. -- when she left.
  25            On the right panel, there's a man who        25       Q. Did she leave before Anna?



                                                                             24 (Pages 90 to 93)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0025
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 26 of 70

                    Videotaped Deposition of Itani Milleni
                                               Page 94                                                     Page 96
   1       A. I don't know.                                    1              Do you see that?
   2       Q. And you don't know if she was there when         2       A. Yes.
   3   this African-American man came into the store?          3       Q. Okay. Why were you holding money?
   4       A. Cindy?                                           4       A. Probably the artist made a wrong sketch.
   5       Q. Um-hmm.                                          5   It was -- Calvin was holding the money, not me, but
   6       A. I don't know that, but I know Anna was           6   the artist put -- put the money in my hand.
   7   there when the African-American man came in.            7       Q. So you never handled the money?
   8       Q. Well, Anna is not in this picture, is she?       8       A. No. He made a mistake there. I'm sorry.
   9       A. Not in here. Earl- -- not in this                9       Q. But you've described this to him?
  10   picture, but throughout the day Anna was there, and    10       A. To the artist. I told the artist exactly
  11   she saw this African-American man came in before.      11   from my last memory.
  12       Q. Okay. But she's not in this picture?            12       Q. So he drew what you told him, correct?
  13       A. No.                                             13       A. Right, but he put the money in the wrong
  14       Q. And Cindy is not in this picture?               14   hand in the picture.
  15       A. No.                                             15       Q. What did you do after he stepped in, after
  16       Q. Were you the only four individuals who saw      16   the African -- let me ask a better question.
  17   him -- the African-American gentleman come in?         17           What did you do after the
  18       A. At -- at last moment, yes.                      18   African-American man stepped in and then left? What
  19       Q. I don't know if I understand what you mean      19   did you do next? What did you do?
  20   by the last moment. What do you mean by that?          20       A. I went outside to my car.
  21       A. Anna say that throughout the day the            21       Q. Okay. Immediately?
  22   African-American man came in when she was there.       22       A. We -- all four of us look and we talk. We
  23   She saw him came in several times. And when I          23   said -- we're like let's wrap it up. Let's -- let's
  24   arrived later, I saw the African-American man one      24   get out of here, and we all agreed to leave. And I
  25   last time.                                             25   said -- I remember I said I forgot to lock the door


                                               Page 95                                                     Page 97
  1        Q. So Anna saw -- you saw him come in               1   or something -- yeah, I forgot to lock the door
  2    multiple times? Is that what you're saying?             2   because it's closed, so -- but we left the door
  3        A. No. I saw him one last time, this time           3   open, unlocked. And everybody started packing up.
  4    right here that I depict in the picture, last time.     4       Q. Did he make --
  5        Q. Did you see the African-American man come        5       A. And I went back to my car.
  6    in more than one time that day?                         6       Q. So you ran to your car?
  7        A. No.                                              7       A. I went outside to my car.
  8        Q. Okay. You only saw him this one time?            8       Q. Did you run to your car?
  9        A. Yes, ma'am.                                      9       A. I don't remember. I just went back to my
 10        Q. But you're saying that Anna said that he        10   car.
 11    came in multiple times that day?                       11       Q. Where was your car parked?
 12        A. Yes, ma'am.                                     12       A. Outside.
 13        Q. When did Anna tell you that?                    13       Q. Was it close to the --
 14        A. I think she said that on the phone after        14       A. Yes --
 15    my wife's death. We had some conversation on the       15       Q. -- the business?
 16    phone.                                                 16       A. -- close to the store.
 17        Q. Did -- did Calvin ever tell you that the        17       Q. What did you do when you got to your car?
 18    African-American man came in more than one time that
                                                              18       A. I put the -- I put the gun -- I pulled out
 19    day?
                                                              19   the gun from my car.
 20        A. I don't remember he told me that, no.
                                                              20       Q. Where was your gun?
                                                              21       A. I keep it on the driver's side door and
 21        Q. Did Calvin's wife tell you that?
                                                              22   from -- I pulled it out from the driver side door.
 22        A. No, I don't -- no, Calvin's wife never
                                                              23       Q. Where did you put the gun? Did you put it
 23    told me that.
                                                              24   in your pocket? Did you put it in your -- I mean,
 24        Q. Mr. Milleni, if you look in the bottom
                                                              25   did you -- or were you just carrying it?
 25    panel again, it shows that you're holding money.


                                                                               25 (Pages 94 to 97)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0026
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 27 of 70

                   Videotaped Deposition of Itani Milleni
                                             Page 98                                                 Page 100
   1       A. It has a holster, and I clip it to my           1      A. In my car. I remember. Yes, I -- I had a
   2   waist.                                                 2   small hand ax and a gun in my car, yes.
   3       Q. Did you grab anything else?                     3      Q. And that small hand ax, where was it in
   4       A. No.                                             4   your car?
   5       Q. Did you immediately go back into the            5      A. I lost it, that small hand ax. I keep it
   6   store?                                                 6   there. I don't remember what I did with it.
   7       A. Yes.                                            7      Q. Did you typically keep it in your car?
   8       Q. When you went out to your car, did you see      8      A. I keep it in my car, yes.
   9   the -- the -- the black male outside?                  9      Q. Did you keep it under your front seat?
  10       A. Yes.                                           10      A. Yes.
  11       Q. Where was he?                                  11      Q. Did you grab that ax whenever you grabbed
  12       A. He was with their -- with his friend,          12   your gun?
  13   talking with his friend in the car, parking outside   13      A. No.
  14   too.                                                  14            MS. MOORE: I think we can take a
  15       Q. Were they inside the car or outside the        15   break.
  16   car?                                                  16            MR. BROWN: All right.
  17       A. This guy was outside, but his friend was       17            THE VIDEOGRAPHER: Going off the
  18   inside the car. And I just looked at him, and I       18   record. The time is now 12:13 p.m.
  19   just left. I ignore them.                             19            (Break from 12:13 p.m. to 12:32 p.m.)
  20       Q. Did they see that you had a gun?               20            THE VIDEOGRAPHER: We're back on the
  21       A. I don't think so.                              21   record, beginning Tape No. 3. The time is now
  22       Q. What did you do with the gun when you went     22   12:32 p.m.
  23   back inside?                                          23      Q. (BY MS. MOORE) Mr. Milleni, on
  24       A. I told everybody there's nothing to worry.     24   Exhibit No. 6, which is the sketch --
  25       Q. Did you keep the gun on you?                   25      A. Yes, ma'am.


                                             Page 99                                                 Page 101
   1       A. Yes. I told them don't worry, you know.         1       Q. -- that's right in front of you, did you
   2   I can take care of everybody. It's no problem if       2   ever provide that to the police?
   3   something happened.                                    3       A. No.
   4       Q. Was it still light outside whenever you         4       Q. So you were in -- you had just gotten your
   5   went out to your car to get a gun?                     5   gun from your car, correct?
   6       A. It was -- there's some light, yes.              6       A. Yes, ma'am.
   7       Q. Did you have any other weapons in your          7       Q. You went back into the shop, correct?
   8   car?                                                   8       A. Yes, ma'am.
   9       A. No. Just the gun.                               9       Q. What happened next? Who left first?
  10       Q. Just the gun?                                  10       A. I helped Calvin and his wife packing up
  11           You didn't have any, like, hatchet or         11   their luggages and put them in the -- their car.
  12   anything like that in your car?                       12       Q. Was it light or dark outside when that was
  13       A. A what?                                        13   happening?
  14       Q. A hatchet, an ax.                              14       A. It was -- there's some light out there.
  15       A. An ax?                                         15       Q. Was the African-American man still in the
  16       Q. Um-hmm. Did you ever carry an ax in your       16   parking lot at that time?
  17   car?                                                  17       A. Yes.
  18       A. Yes, I had an ax in my car.                    18       Q. Was his -- the person he was with who was
  19       Q. Was it a big ax or a small ax?                 19   in the car, was that person still there?
  20       A. A big ax.                                      20       A. His friend, yes.
  21       Q. Where did you keep it?                         21       Q. Well, do you know it was his friend?
  22       A. I -- oh, not in my car. At the house.          22       A. No.
  23   I'm sorry. Not in my car. No, wait a minute. I        23       Q. And you did not talk to either one of
  24   might have had a small hand ax.                       24   those individuals, did you?
  25       Q. In your car?                                   25       A. I never talked to those people.



                                                                          26 (Pages 98 to 101)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                    APPENDIX 0027
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 28 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 102                                                    Page 104
   1      Q. What was the -- what was the car -- what          1       Q. What color was it?
   2   was the make and model of the car that the other        2       A. I don't remember.
   3   individual that you've told -- you've testified         3       Q. Do you remember any other features?
   4   about --                                                4       A. The only thing I remember about him is
   5      A. I don't remember.                                 5   that it has the white trim around his shirt and the
   6      Q. You don't remember the color?                     6   neck. That's all I remember. And he's wearing
   7      A. No.                                               7   jeans.
   8      Q. Do you remember the condition it was in?          8       Q. Did he have any tattoos?
   9      A. No.                                               9       A. I don't remember.
  10      Q. Was it a big car? Was it a small car?            10       Q. Was there anything else that stood out
  11      A. Medium-sized car.                                11   about him?
  12      Q. Was it in good condition?                        12       A. No.
  13      A. I don't know. I don't know.                      13       Q. How tall are you?
  14      Q. What were they doing -- what were the --         14       A. 5 -- 5-6, 5-7.
  15   what were those two individuals doing at the time      15       Q. So you think that this man was about 5-6
  16   when you were helping Calvin and his wife pack up      16   or 5-7?
  17   the car for them to leave?                             17       A. Yes.
  18      A. They were talking.                               18       Q. How much do you think he weighed?
  19      Q. So they were still talking?                      19       A. 175 pounds.
  20      A. Yes.                                             20       Q. The men he was talking to in the car out
  21      Q. Could you hear what they were saying?            21   in the parking lot, could you describe them with any
  22      A. I didn't hear, no.                               22   detail?
  23      Q. And it was just two individuals?                 23       A. No details.
  24      A. Maybe more than two.                             24       Q. And you can't even say if it was two or
  25      Q. Did you -- so was there somebody else in         25   three men in the car?

                                             Page 103                                                    Page 105
  1    the car?                                                1      A. Yes.
  2        A. I don't remember how many people were in         2      Q. So you helped Calvin and -- does the name
  3    the car, but I saw -- I saw a bunch of people there,    3   Lucy --
  4    maybe two, three. I don't remember how many people.     4      A. Yeah.
  5        Q. Can you describe them?                           5      Q. -- ring a bell?
  6        A. They were all African-American mans.             6      A. Thank you.
  7        Q. African-American men?                            7      Q. Okay.
  8        A. Yes.                                             8      A. Lucy, yes.
  9        Q. Okay. And you said that you could see            9      Q. So is Lucy --
 10    maybe two or three additional people in the car?       10      A. We call her Lucy, right. Thank you.
 11        A. Yes.                                            11      Q. Lucy is Calvin's wife?
 12        Q. And the one man who had come into the shop      12      A. Yes, ma'am. Lucy. I remember.
 13    was outside of the car talking to the men in the       13      Q. So you helped Calvin and Lucy pack up the
 14    car? Is that your testimony?                           14   car and then they -- do you see them leave?
 15        A. Yes.                                            15      A. Yes, they left.
 16        Q. How tall was the African-American man who       16      Q. They drove away?
 17    came into the store?                                   17      A. Yes.
 18        A. About my height.
                                                              18      Q. So at that point, it was just you and your
 19        Q. And what was he wearing?
                                                              19   wife at the -- at the shop, correct?
 20        A. He's wearing a -- a T-shirt like that
                                                              20      A. Yes.
 21    (indicating), a -- a jersey shirt.
                                                              21      Q. Describe for me -- or, actually, did you
                                                              22   go back into the -- into the shop?
 22        Q. It looks kind of like a tank top to me --
                                                              23      A. Yes.
 23        A. Yeah.
                                                              24      Q. And what did you and your wife discuss?
 24        Q. -- sort of. Is that kind of what it was?
                                                              25      A. We -- I told her, okay, we're leaving.
 25        A. A tank top, jersey shirt, sports shirt.


                                                                          27 (Pages 102 to 105)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0028
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 29 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 106                                                   Page 108
   1   She gave Calvin some money, and I didn't ask. We       1      Q. CPS. Excuse me.
   2   talk about completing the transactions. She going      2      A. I'm -- I'm sorry.
   3   to close the store, lock the door, and I left.         3      Q. It was me.
   4       Q. Did you see her lock the door?                  4      A. Armstrong. We -- we could have talked
   5       A. No.                                             5   about Armstrong, but I don't remember I talked with
   6       Q. Did you see her leave?                          6   her about it.
   7       A. No.                                             7      Q. You don't remember?
   8       Q. So you left the shop while she was still        8      A. Talking with her about CPS, no.
   9   in the store?                                          9      Q. Okay.
  10       A. Yes.                                           10      A. I might have. I don't remember.
  11       Q. Did you go directly to your car?               11      Q. Did you talk about your children in that
  12       A. Yes.                                           12   conversation that you had with her when you were by
  13       Q. Let me make sure I understand your             13   yourselves?
  14   testimony correctly.                                  14      A. I don't remember.
  15           Is it that you told her -- or you             15      Q. So you could have? You may not have? You
  16   discussed -- you know, you discussed the money?       16   don't know?
  17       A. Right.                                         17      A. I don't remember if I talked about the
  18       Q. And you say you told her to lock the door?     18   kids at that point.
  19       A. I didn't tell her to lock the door. I          19      Q. So the only thing you remember clearly is
  20   don't remember what I say. Maybe -- I might have      20   that you talked about why she gave Calvin money?
  21   told her to lock the door. I might have not. I        21      A. Yes, about split up the money. And close
  22   don't remember if I say that, but I might have said   22   the shop and leave.
  23   that.                                                 23      Q. Did you question her as to why she had
  24       Q. How long were you and your wife in the         24   given Calvin the money?
  25   store together alone?                                 25      A. Questioned her why?


                                             Page 107                                                   Page 109
  1        A. Shortly.                                        1       Q. Yes?
  2        Q. What do you -- how -- how would you             2       A. No.
  3    describe shortly?                                      3       Q. Well, then what were you discussing?
  4        A. Maybe 10 -- 10 minutes or 15 minutes.           4       A. Did she count the money, did she complete
  5        Q. Did you discuss at all your conversation        5   the money, but not why she gave him the money.
  6    that you had had just several hours earlier with       6       Q. Did she still have any money from the --
  7    Tequilia Armstrong?                                    7   from the show?
  8        A. Say it again.                                   8       A. I don't know. I didn't ask if she have
  9        Q. I said did you discuss with your wife when      9   some money. She might have had some money.
 10    you were alone at the shop together your              10       Q. How would she typically -- I mean, would
 11    conversation that you had had with Tequilia           11   she give you the money at the end of the day for any
 12    Armstrong at around 3 o'clock that afternoon?         12   shows that -- that they got as part of the business?
 13        A. No, we didn't talk about Armstrong or CPS      13       A. No, she never give me the money. She go
 14    at that point.                                        14   to the bank and make the deposit herself.
 15        Q. You didn't talk about CPS at all at that       15       Q. Did the business have its own bank
 16    point during this conversation when it was just you   16   account?
 17    and your wife?                                        17       A. Yes, ma'am.
 18        A. I don't remember. We might have talked
                                                             18       Q. What bank?
 19    about it. I don't remember talking about CPS at
                                                             19       A. Wells Fargo Bank.
 20    that point.
                                                             20       Q. What location would she deposit money?
                                                             21       A. I don't remember the location. A -- a
 21        Q. So you could have talked about CVS [sic].
                                                             22   bank on Bellaire Boulevard.
 22    You might not have talked about CVS. You just don't
                                                             23       Q. Did the business only have one business
 23    remember?
                                                             24   account?
 24        A. We could have talked about CPS at that
                                                             25       A. I believe so, yes, just one.
 25    point.


                                                                         28 (Pages 106 to 109)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0029
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 30 of 70

                   Videotaped Deposition of Itani Milleni
                                            Page 110                                                    Page 112
  1       Q. And it was in the name of the business?          1       A. No.
  2       A. Yes.                                             2       Q. So the last -- according to your
  3       Q. What did you do with the money -- how much       3   testimony, the last time you saw your wife, she
  4    money was left in that bank account after -- after     4   was -- was she in the shop? Did you physically see
  5    Tuyet's murder?                                        5   her in the shop?
  6       A. I don't remember how much was in there.          6       A. Yes.
  7       Q. What happened to that money?                     7       Q. Okay. And you left her there and you went
  8       A. I might have closed the bank account. I          8   to your car. Is that your testimony?
  9    think I did close it.                                  9       A. Yes.
 10       Q. Did you withdraw the money?                     10       Q. You went directly to your car?
 11       A. I might have pulled out whatever the            11       A. Yes.
 12    balance left in there and closed it.                  12       Q. And was the African-American man that
 13       Q. Was it more than $500?                          13   we've been talking about and his -- the other
 14       A. I don't remember.                               14   individuals, were they still out in the parking lot?
 15       Q. Was it more than $5,000?                        15       A. Yes.
 16       A. I don't -- I don't remember. Not more           16       Q. And was it light or dark when you left?
 17    than 5,000. I don't remember.                         17       A. It's a little bit dark. Light. Not
 18       Q. Okay. So you don't think it was more than       18   enough light, but some dark. Not completely light.
 19    5,000?                                                19    Light but dark.
 20       A. Maybe not more than 5,000.                      20       Q. If you were concerned enough to go to your
 21       Q. What did you do with the money that you         21   car to get a gun, why did you leave your wife alone
 22    withdrew? Did you distribute it to the other          22   in the shop at that time?
 23    business partners, or did you just keep it?           23       A. There were two -- what I remember, there
 24       A. I don't remember I gave my business             24   were two reasons. Reason number one, I made a
 25    partner any money, no.                                25   mistake, and I left her there to close the business

                                            Page 111                                                    Page 113
   1       Q. You didn't give them any money?                 1   when we thought that there was going to be the black
   2       A. No.                                             2   guy to come back and rob. That's one mistake I did.
   3       Q. Did you ever talk with your business            3           And another reason is that I was going to
   4   partners about any of the money that was left over?    4   get her flower, another gift. I want to buy some
   5       A. The money I pulled out from the bank? I         5   flower for her again.
   6   don't remember how much, so I didn't talk with them    6       Q. So you say you wanted to buy her another
   7   about it, no.                                          7   gift, you wanted to buy her flowers again.
   8       Q. So had you seen -- I think you've               8       A. Yes.
   9   described in various police interviews a -- having     9       Q. Had you bought her flowers that day?
  10   seen your wife whisper in the ear of Lucy and say     10       A. No, I didn't.
  11   something and then -- before Lucy left. Do you        11       Q. When had you last bought her flowers?
  12   remember talking about that at all?                   12       A. The day before -- a couple days before, I
  13       A. Yes, I -- I saw that last time. She was        13   bought her flowers.
  14   hugging Lucy, and she say something in her ear.       14       Q. Where did you buy the flowers from?
  15       Q. Was that right before Lucy left?               15       A. From the store.
  16       A. Yes.                                           16       Q. What store?
  17       Q. Why does that stick out in your mind?          17       A. I don't remember.
  18       A. Because I saw her just hug Lucy and -- she     18       Q. What type of flowers?
  19   hugged Lucy and she -- and she say something in her   19       A. Fresh flower.
  20   ear. That's why it's still in my mind. That's all     20       Q. What type of flowers? Were they roses?
  21   I remember.                                           21       A. Roses, different colors.
  22       Q. Did you think they were talking about you?     22       Q. You don't remember the colors you got?
  23       A. I don't know.                                  23       A. Red, yellow, all kinds of color, purple.
  24       Q. Did you ask your wife about that               24       Q. Anything else besides roses that you
  25   conversation?                                         25   remember in the flowers that you got your wife a few



                                                                         29 (Pages 110 to 113)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0030
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 31 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 114                                                  Page 116
  1    days before she died?                                   1       Q. So you hit -- got angry, lost control and
  2        A. A lot of colors. That's all I remember.          2   hit her shortly before she was murdered; is that
  3    Different type of flowers.                              3   correct?
  4        Q. Why were you getting her flowers?                4       A. No, not shortly before she was murdered.
  5        A. Because I love her and I want to say that        5   You mean on the same day?
  6    I was sorry about our relationship, and I want to       6       Q. Not on the same day. Let's go back.
  7    change and -- so we not fighting again.                 7           You said between the time that CPS took
  8        Q. Mr. Milleni, didn't you testify earlier,         8   the kids, correct --
  9    though, that the whole fighting was just a sham and     9       A. Yes.
 10    that you were just trying to lie to CPS in order to    10       Q. -- and the time she was murdered --
 11    get a divorce -- to make it look like you were going   11       A. Right.
 12    to get a divorce, but really your relationship was     12       Q. -- correct?
 13    fine? Isn't that essentially the gist of what you      13       A. Yes.
 14    told us earlier?                                       14       Q. During that time period, you had another
 15              MR. BROWN: Objection;                        15   argument; is that correct?
 16    mischaracterizes prior testimony.                      16       A. Yes.
 17        Q. (BY MS. MOORE) Isn't that true?                 17       Q. And that argument was about her spitting
 18        A. You asked is that true about what?              18   in the parking lot of her business, correct?
 19        Q. You said that the reasons you bought her        19       A. Yes.
 20    flowers was because you loved her and you wanted to    20       Q. And you took her inside --
 21    say sorry about your relationship and that you         21       A. Yes.
 22    wanted to change; is that true?                        22       Q. -- correct?
 23        A. Yes, ma'am.                                     23       A. Yes.
 24        Q. You testified earlier today that you did        24       Q. And you got angry with her?
 25    not fight with your wife, correct?                     25       A. Yes, ma'am.

                                             Page 115                                                  Page 117
   1            MR. BROWN: Objection;                          1      Q.   You got upset with her?
   2   mischaracterizes prior testimony.                       2      A.   Yes, ma'am.
   3      Q. (BY MS. MOORE) Is that correct?                   3      Q.   Did you lose control?
   4      A. I did not fight with my wife?                     4      A.   Yes, ma'am, I did.
   5      Q. Did you testify earlier today -- did you          5      Q.   And you hit her?
   6   fight with your wife?                                   6      A.   Yes, I did.
   7      A. Yes.                                              7      Q.   How did you hit her?
   8      Q. Did you fight with your wife --                   8      A.   Like just knock her on the head.
   9      A. On some occasions, yes.                           9      Q.   Knocked her on the head?
  10      Q. Did you fight with your wife in the two          10      A.   Yeah.
  11   weeks between the time the children were put into      11      Q.   Did you punch her in the head?
  12   CPS's custody and the time that she was murdered?      12      A.   Yes, I did.
  13      A. Yes. We had one more fight after that.           13      Q.   With your first?
  14      Q. Okay. When was that fight?                       14      A.   With my hand, yes.
  15      A. At the Signature Beauty Show.                    15      Q.   Did you -- did anybody witness this?
  16      Q. And what was that fight about?                   16      A.   Yes.
  17      A. We had some argument about something in          17      Q.   Who witnessed it?
  18   the store, and she went outside and spitting on        18      A.   The niece.
  19   parking lot and on other people's car. And I called    19      Q.   Are you saying the niece?
  20   her back into the store, talk about it, you know.      20      A.   Niece, her niece.
  21   So she start arguing with me, and I got upset.         21      Q.   Okay. Is that Diep?
  22      Q. You got angry?                                   22      A.   Diep, yes.
  23      A. Yes, ma'am.                                      23      Q.   Were the police -- was the police called?
  24      Q. Did you hit her?                                 24      A.   Yes, somebody called the police.
  25      A. Yes, ma'am, I did.                               25      Q.   And did the police come out?


                                                                           30 (Pages 114 to 117)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0031
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 32 of 70

                    Videotaped Deposition of Itani Milleni
                                              Page 118                                                  Page 120
   1       A. Yes, he did.                                     1      Q. Going back to the incident that happened
   2       Q. Were you arrested?                               2   with you hitting her in the head in the shop, do you
   3       A. No, ma'am.                                       3   know where inside the shop that that incident took
   4       Q. Is that the first time the police have           4   place?
   5   been called out -- actually, I'm going to come back     5      A. Yeah, at the front counter.
   6   to that.                                                6      Q. And you said her niece -- or was it her
   7           So you were not arrested. What did you          7   niece or your niece that witnessed it?
   8   tell the police about that incident?                    8      A. Her niece.
   9       A. I explained to him exactly what happened         9      Q. Was there anybody else to witness that
  10   and I guess I lost control and I hit her.              10   incident?
  11       Q. And so it was after this incident that you      11      A. No.
  12   went to go purchase flowers for her, correct?          12      Q. Did she fall to the ground when you hit
  13       A. I remember so -- some -- several days           13   her in the head?
  14   after that. Maybe before that or after that. I         14      A. No.
  15   don't remember when I purchased the flower.            15      Q. So going back to -- you said that there
  16       Q. Was it around the time that this incident       16   were two reasons, if I -- that -- that you left that
  17   happened?                                              17   night. One, it was just a mistake, correct?
  18       A. Several days before her death.                  18      A. Yes, ma'am.
  19       Q. So I thought I remember your testimony          19      Q. The second was you wanted to go buy her
  20   that you bought these flowers to apologize for this    20   flowers, correct?
  21   incident; is that correct?                             21      A. Yes, ma'am.
  22             MR. BROWN: Objection;                        22      Q. Okay. And you said you -- did you
  23   mischaracterizes prior testimony.                      23   actually leave there and go buy flowers?
  24       Q. (BY MS. MOORE) I'm just asking what -- is       24      A. Yes.
  25   that correct? Did you buy these flowers to             25      Q. All right. Where did you go?

                                              Page 119                                                  Page 121
   1   apologize for hitting her in the head at her store a    1       A. I went to a -- a store. I don't remember
   2   few weeks before she was killed?                        2   what store I went to and I changed -- but I changed
   3      A. No.                                               3   my mind, and I didn't buy her flowers.
   4      Q. Okay. When did you buy her flowers?               4       Q. So you were going to buy her flowers, but
   5      A. I don't remember.                                 5   you ended up not buying her flowers?
   6      Q. Why did you buy her flowers?                      6       A. Correct.
   7      A. Show her that I'm sorry, I love her, I            7       Q. Okay. And you don't remember which store
   8   want to apologize what I did, arguing with her,         8   you went to?
   9   fighting with her. I just want to rebuild, you          9       A. No.
  10   know, our relationship so we don't fight again.        10       Q. So are you saying --
  11      Q. So you're saying it was just because you         11       A. I didn't go inside the store. I don't
  12   were arguing with her, fighting with her, but it       12   remember the store. I was looking for a flower
  13   wasn't a specific event that you were trying to        13   shop.
  14   apologize for?                                         14       Q. Did you go directly from the shop to try
  15      A. Not a specific event, no.                        15   to find a flower shop?
  16      Q. Okay. Because you argued with her                16       A. Yes.
  17   frequently, correct?                                   17       Q. Is that the first stop that you did?
  18      A. Not -- verbally, yes. Frequently, like --        18       A. Yes.
  19   but not frequently. Like sometime when something       19       Q. Or the first -- that's the first place you
  20   comes up, I disagree with her, and I yell at her.      20   were going after you --
  21      Q. What did you disagree about?                     21       A. Yes.
  22      A. Something like business, the business, how       22       Q. -- claim you left the store, correct?
  23   she runs the business, and things in the house. I      23       A. Yes.
  24   don't know. We just had started arguing. We keep       24       Q. What made you change your mind?
  25   arguing.                                               25       A. I don't -- I don't know -- remember. I



                                                                          31 (Pages 118 to 121)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0032
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 33 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 122                                                    Page 124
   1   guess I wanted to do it another day, buy flowers        1       Q. You didn't go anywhere else between -- you
   2   another day.                                            2   said you stopped -- you were parked in a parking
   3       Q. So you were -- you wanted to -- you              3   lot. Are you saying you were parked in the parking
   4   initially were going to leave to go buy her flowers     4   lot of a flower shop? You said you --
   5   because you said you loved her and you wanted to --     5       A. I'm sorry. Say it again.
   6   you wanted to tell her you were sorry, correct?         6       Q. You said you were parked in a parking lot.
   7       A. Yes.                                             7   Was that a parking lot of a flower shop or a flower
   8       Q. And that you went to try to find a flower        8   store?
   9   store. Did you actually find one?                       9       A. Yes.
  10       A. No, I didn't find one.                          10       Q. Did anybody see you come home?
  11       Q. And then you just decided not to get            11       A. Yes. Robbins Mitchell was there when I
  12   flowers?                                               12   got to the house.
  13       A. Right.                                          13       Q. Did you talk with him whenever you got
  14       Q. Did you decide that you weren't sorry           14   home?
  15   anymore?                                               15       A. Yes. He heard some noise, and he say
  16              MR. BROWN: Objection. It's                  16   hello and I say hello. And I was there in the
  17   argumentative.                                         17   kitchen.
  18       Q. (BY MS. MOORE) You can answer the               18       Q. Did he come down to the kitchen and you
  19   question.                                              19   talked?
  20            Were you sorry at the time that -- that       20       A. I don't remember. He might have been in
  21   you went to go look for a flower shop?                 21   the living room or the TV room. I don't remember.
  22       A. Was I sorry about what?                         22   But I was tired. I just sit down, and I went into
  23       Q. About how your relationship with Tuyet          23   the kitchen room and...
  24   Tran had been.                                         24       Q. And you went into the which room?
  25       A. Yes, I was sorry.                               25       A. Kitchen.

                                             Page 123                                                    Page 125
   1       Q. Were you no longer sorry? Is that the            1       Q. Okay. And you don't remember what time it
   2   reason why you did not get her flowers that night?      2   was?
   3       A. No, that was not the reason.                     3       A. No, ma'am.
   4       Q. Then what was the reason?                        4       Q. What did you do after you got home?
   5       A. I don't remember -- I don't know what the        5       A. I went to -- upstairs get a shower.
   6   reason, but I changed my mind. I didn't buy her         6       Q. What did you do after that?
   7   flowers --                                              7       A. I got on the computer and paid bills and
   8       Q. Okay.                                            8   checked emails and checked mails.
   9       A. -- on that night.                                9       Q. Now, Hai Pham was flying in that evening;
  10       Q. Okay. And where did you -- so you tried         10   is that correct?
  11   to find a flower shop. You couldn't find one.          11       A. I remember he came in from outside of
  12   Where did you go next?                                 12   state.
  13       A. Home.                                           13       Q. Did you talk to Hai Pham that evening?
  14       Q. About what time did you get home?               14       A. Yes, I did.
  15       A. I don't remember. It was late, dark. I          15       Q. Okay. Did he call you, or did you call
  16   don't -- that's all I remember. I don't remember       16   him?
  17   the exact time.                                        17       A. I don't remember.
  18       Q. How long were you driving looking for a         18       Q. What did you talk about?
  19   flower store?                                          19       A. We make another appointment the next day
  20       A. I don't remember. I just keep driving           20   to discuss about the business, about the show, the
  21   around looking for a flower shop. I park in the        21   student.
  22   parking lot thinking and -- about us, our              22       Q. Did you discuss anything else?
  23   relationship. I didn't go inside the store, buy the    23       A. That's it.
  24   flower, and I continued driving around and then went   24       Q. What time did you have that conversation?
  25   home.                                                  25       A. I don't remember.



                                                                          32 (Pages 122 to 125)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0033
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 34 of 70

                   Videotaped Deposition of Itani Milleni
                                             Page 126                                                   Page 128
  1       Q. Was it after you got home?                       1       Q. You thought that -- so your wife was
  2       A. After I get home?                                2   staying at Cindy's house, correct?
  3       Q. Did you have that conversation with Hai          3       A. Yes.
  4   Pham after you got home that -- that night --           4       Q. Was that part of the plan too, that the --
  5       A. No.                                              5   you know, to lie to CPS by having -- by having Tuyet
  6       Q. -- that we're --                                 6   spend the night or stay with Cindy? Was that part
  7       A. No.                                              7   of the plan?
  8       Q. -- talking about?                                8       A. Yes, ma'am --
  9       A. No.                                              9       Q. Okay.
 10       Q. Okay. When -- do you remember what time         10       A. -- stay with Cindy separate from me.
 11   you had that conversation?                             11       Q. So Cindy calls you around midnight and
 12       A. Maybe a day before, but not on that day.        12   says where's -- where's Tuyet? And you say, I don't
 13       Q. So you did not talk with Hai Pham on -- on      13   know. She's supposed to be staying with you,
 14   the last day that -- that you saw your wife?           14   essentially; is that right?
 15       A. I might have. I don't remember I talked         15       A. Right. And I told her if she's not there,
 16   with him on that day.                                  16   she could have been at Anna's house. And that was
 17       Q. So you --                                       17   it.
 18       A. I might have when I -- I don't remember.        18       Q. Did you try calling Tuyet after you had
 19   I talked with him on that day or the day before. I     19   that conversation with Cindy?
 20   don't remember that, but we made appoint- -- we made   20       A. Yes.
 21   appointment to see the next day after the show. I      21       Q. How many times?
 22   might have talked with him on that day.                22       A. I don't remember. Maybe one or two times.
 23       Q. Which day?                                      23       Q. Did you call Anna after that call with
 24       A. On the day that the -- I believe my wife        24   Cindy?
 25   was murdered.                                          25       A. No, I didn't call Anna.


                                             Page 127                                                   Page 129
  1        Q. Okay. So did you get any other phone            1      Q. But that's where you thought your wife
  2    calls that evening?                                    2   would be, correct?
  3              MR. BROWN: By "that evening," do you         3      A. Yes.
  4    mean the evening of the 20th?                          4      Q. And this was after -- this was midnight or
  5              MS. MOORE: Yes.                              5   after midnight?
  6        A. On this evening when my wife was murdered?      6      A. Yes.
  7        Q. (BY MS. MOORE) Yes.                             7      Q. Did you get a call from someone else named
  8        A. I didn't get any phone call.                    8   Thuy Nguyen?
  9        Q. You didn't get any phone calls?                 9      A. From who?
 10        A. On that day?                                   10      Q. Thuy, T-h-u-y, Thuy Nguyen.
 11        Q. On that day, on that evening when you got      11      A. Thuy Nguyen? The same name as my wife?
 12    home.                                                 12      Q. No. T-h-u-y?
 13        A. When I got home after -- when I was paying     13      A. T-h-u- -- oh, now I remember. Yes.
 14    bills on the computer, I received a call.             14            MR. BROWN: Are you talking about the
 15        Q. Who called you?                                15   evening of the 20th, still?
 16        A. Cindy called me.                               16            MS. MOORE: Yes.
 17        Q. What time did she call?                        17      A. Yes. Yes. I remember --
 18        A. At night, midnight.                            18      Q. (BY MS. MOORE) I will tell you when I'm
 19        Q. Midnight? And what did Cindy tell you?         19   off --
 20        A. She said -- she asked me where my wife         20      A. -- now. Yes.
 21    was.                                                  21      Q. I will tell you when I'm off the 20th.
 22        Q. And what did you say?                          22      A. Thuy, Thuy. We call her Thuy. I'm sorry.
 23        A. I told her I don't know. She's not here        23   Yes, I remember.
 24    with me. She's -- I told her I thought she was at     24      Q. Okay.
 25    her house. Why is she calling me?                     25      A. Thank you for refreshing my memory.



                                                                         33 (Pages 126 to 129)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0034
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 35 of 70

                    Videotaped Deposition of Itani Milleni
                                            Page 130                                                    Page 132
  1        Q. All right. Do you -- okay. So you did           1       A. Yes.
  2    get another call, then, correct, from --               2       Q. -- correct?
  3        A. Yes. Correct.                                   3           And did you typically -- did you ever
  4        Q. And --                                          4   text -- did you ever exchange any text messages with
  5        A. Thuy, yes.                                      5   your wife?
  6        Q. -- who -- who is Thuy?                          6       A. Not very often.
  7        A. Thuy is -- she owns a USA Nails and Spa in      7       Q. Okay. So if you were going to try to
  8    Galveston city. She come to my wife's shop             8   contact her, you would have tried calling her,
  9    regularly to buy products for her shop, supplies.      9   correct?
 10    So she our friends.                                   10       A. Yes.
 11        Q. And do you remember approximately when you     11       Q. And you said you called her several times
 12    talked with her that night?                           12   after you spoke with Cindy, correct?
 13        A. I don't remember. She called before Cindy      13       A. Yes.
 14    or after Cindy called, yes, but that night she        14       Q. And you say you don't remember whether or
 15    called.                                               15   not you tried calling her after you spoke with Thuy,
 16        Q. Okay. And did she call you looking for         16   correct?
 17    your wife?                                            17       A. Correct.
 18        A. Yes. She asked me the same thing,              18       Q. Now, you've had this -- I'm sorry.
 19    where -- where my wife was.                           19           What number did you call to try to reach
 20        Q. So this is the second person who's called      20   your wife?
 21    you that night asking where is Tuyet --               21       A. I don't remember the number.
 22        A. Yes.                                           22       Q. Do you remember your wife's phone number?
 23        Q. -- correct?                                    23       A. No, ma'am.
 24        A. Yes.                                           24       Q. Did you try calling -- did she have a cell
 25        Q. And what did you tell her?                     25   phone?


                                            Page 131                                                    Page 133
   1       A. She asked me where's my wife. She wanted        1       A. Yes, she has --
   2   to buy some product. Is the store open? I said,        2       Q. Okay.
   3   no, the store is closed. Nobody there. And she         3       A. -- two cellular phones.
   4   said she wants to buy some product. I said I           4       Q. So she had two cell phones?
   5   don't -- the store is closed. That was it.             5       A. Yes.
   6       Q. Did you tell --                                 6       Q. And one cell phone -- what type -- what
   7       A. I think she was looking for my wife too.        7   was -- what -- what brand was one of the cell
   8   That's all I know, and I told her the store is         8   phones?
   9   closed.                                                9       A. I remember one is iPhone. The other one
  10       Q. You said --                                    10   is Samsung phone.
  11       A. And usually she handled the business with      11       Q. And was one a personal phone and the other
  12   my wife, so I stay out of it. I say I don't know.     12   a work phone?
  13   I told her the store is closed.                       13       A. She's using two phones. That's all I
  14       Q. You said several times now that the store      14   know.
  15   was closed. Did you tell her don't go to the store?   15       Q. You don't know why she was using two
  16       A. Yes.                                           16   phones?
  17       Q. Did you try calling Tuyet after your           17       A. She wanted to have two numbers.
  18   conversation with Thuy?                               18            MS. MOORE: Objection; nonresponsive.
  19       A. Did I call my wife after?                      19       Q. (BY MS. MOORE) Why was -- do you know why
  20       Q. Yes.                                           20   she had two phones?
  21       A. I don't remember. I remember I called my       21       A. No.
  22   wife several times that night, but I don't remember   22       Q. Did you ever discuss with her why she had
  23   after Thuy or before Thuy.                            23   two phones?
  24       Q. Okay. You called, though -- you do
                                                             24       A. No. She asked for it, and I got it for
  25   remember calling her after you spoke with Cindy --
                                                             25   her, two numbers. That's...


                                                                         34 (Pages 130 to 133)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0035
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 36 of 70

                   Videotaped Deposition of Itani Milleni
                                            Page 134                                                   Page 136
   1      Q. Did you have two phones?                        1      A. Yes.
   2      A. One phone.                                      2      Q. What time did you wake up the next
   3      Q. When you tried reaching her that night          3   morning?
   4   after speaking with Cindy, did you call her iPhone    4      A. 7:00, 7:30.
   5   or did you call your wife's Samsung?                  5      Q. Did you wake up to go to work?
   6      A. I don't remember what number I called.          6      A. Yes.
   7      Q. Did you just call one number, or did you        7      Q. Did you get dressed and go to work?
   8   call two?                                             8      A. Yes.
   9      A. I don't remember if I called one number or      9      Q. What time did you arrive at work that
  10   two numbers. I don't remember.                       10   morning?
  11      Q. So you could have just called one? You         11      A. 8:00 -- 8:00, 8:30.
  12   just don't remember?                                 12      Q. What were your typical hours, again?
  13      A. I don't remember how many times -- times I     13      A. From 8 o'clock to 6:00.
  14   called or how many numbers.                          14      Q. So you were 30 minutes late that morning?
  15      Q. Did you call more than five times?             15      A. No. I usually show up at 8:30 to work.
  16      A. No.                                            16   Sometimes I come in early, sometimes late, but
  17      Q. Okay. So after you had this conversation       17   around 8:30, 8 o'clock, 8:30.
  18   with Cindy -- and it was late, correct? It was       18      Q. Did you try calling your wife again in the
  19   midnight or after, correct?                          19   morning whenever you got up?
  20      A. Yes.                                           20      A. No.
  21      Q. Did you just -- what did you do after          21      Q. Why not?
  22   that?                                                22      A. Because I didn't call her. I just didn't
  23      A. I paid bills on the -- I went back to my       23   call her back.
  24   computer, paid bills, checked my emails.             24      Q. You weren't worried that -- that several
  25      Q. What time did you go to bed?                   25   people had tried to reach her, you had tried to

                                            Page 135                                                   Page 137
   1      A. Right after that.                               1   reach her, and you hadn't been able to get ahold of
   2      Q. About what time?                                2   her?
   3      A. 1:00 or 2 o'clock, 1:00. After I talked         3       A. No.
   4   with Cindy, after I paid the bills, I went to bed.    4       Q. That didn't concern you?
   5      Q. So Cindy calls and tells you she can't get      5       A. At that night it was, but then I went to
   6   ahold of Tuyet. You tried calling your wife. You      6   sleep, and then in the morning I just went to work.
   7   can't reach her. And then you went to bed. Is that    7       Q. Okay.
   8   your testimony?                                       8       A. Because -- and I was thinking about her,
   9      A. Yes, ma'am.                                     9   yes. She was in my mind. I was thinking about her
  10            (Mr. Binford leaves the room.)              10   at work.
  11      Q. (BY MS. MOORE) Did you leave any               11       Q. You were thinking about her --
  12   voicemails for your wife?                            12       A. But I didn't call her. I thought about
  13      A. I don't remember. I might have left her a      13   it, but I didn't call her.
  14   voicemail. I don't remember.                         14       Q. Okay. What were you thinking about in
  15      Q. Did you sleep through the night?               15   reference to her, then?
  16      A. I'm sorry?                                     16       A. About us.
  17      Q. Did you sleep through the night?               17       Q. Well, what about you and her?
  18      A. Yes.                                           18       A. Just about us.
  19      Q. You woke up the next morning. Did you          19       Q. Can you explain a little bit more?
  20   have work the next day?                              20       A. About us in -- fighting and about us
  21      A. Yes.                                           21   loving each others and get back together again and
  22      Q. Do you typically stay up that late when        22   how to deal with the kids.
  23   you have work the next day?                          23       Q. So you were thinking about her, but you
  24      A. Yes.                                           24   didn't call her, correct?
  25      Q. Until 1:00 or 2:00 a.m.?                       25       A. Correct.



                                                                        35 (Pages 134 to 137)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0036
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 37 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 138                                                  Page 140
   1       Q. And so what is the next thing that --           1   speaking to --
   2   that -- or did somebody end up calling you that        2       A. I'm sorry. Anna or Hai. I don't remember
   3   morning?                                               3   who told me. Either Hai or Anna. I don't remember
   4       A. Yes. Hai -- Hai called me that morning.         4   who -- who say that.
   5       Q. Is Hai the only one that called you that        5       Q. Did Anna tell you that -- that Tuyet
   6   morning?                                               6   wasn't at the shop and that she had tried calling
   7       A. I think Cindy called me too that morning.       7   her numerous times and couldn't reach her? Do you
   8       Q. Did Anna call you?                              8   remember Anna saying that to you that morning?
   9       A. No. I'm sorry. Hai and Anna. You're             9       A. She tried to call me?
  10   right. Hai and Anna called me.                        10       Q. Do you remember Anna saying that she tried
  11       Q. Who called you first?                          11   to call Tuyet and couldn't reach her that morning?
  12       A. I don't remember who called me first.          12   Do you remember Anna saying that to you?
  13       Q. Okay. And when Hai called, what did he         13       A. I don't remember that.
  14   tell you?                                             14       Q. Did -- after you had the call with Anna,
  15       A. Okay. I told him we agree to the -- to         15   did you try calling your wife?
  16   the meeting at the shop. He's -- we agreed to talk    16       A. No.
  17   about the business and be at the shop to talk about   17       Q. But either -- you're saying either Hai or
  18   the business.                                         18   Anna had told you that your wife was dead, correct?
  19       Q. So this is the next morning?                   19       A. Yes.
  20       A. Yes.                                           20       Q. And then what did you do then?
  21       Q. This is the 21st --                            21       A. I told Hari, let me go early. I need
  22       A. Yes.                                           22   personal -- to go to the shop and check on her.
  23       Q. -- correct?                                    23       Q. What time did you arrive at the shop?
  24       A. Yes.                                           24       A. I don't remember. Maybe 10 o'clock in the
  25       Q. And Hai calls you in the morning?              25   morning.

                                             Page 139                                                  Page 141
   1      A. Yes.                                             1      Q. Okay.
   2      Q. And he -- and you say that you're agreeing       2             (Off-the-record discussion.)
   3   to meet at the shop, correct?                          3             (Exhibit No. 7 was marked.)
   4      A. Yes.                                             4             MR. BROWN: Thank you.
   5      Q. Did you discuss anything else in that            5      Q. (BY MS. MOORE) Mr. Milleni, I'm handing
   6   call --                                                6   you what I've marked as your Deposition Exhibit 7,
   7      A. About --                                         7   which is a police report prepared by the Houston
   8      Q. -- with Hai?                                     8   Police Department.
   9      A. Hai -- about meeting at the shop to talk         9           Have you ever seen this document before?
  10   about the business, yes.                              10      A. No.
  11      Q. And you didn't discuss anything else?           11      Q. Actually, that reminds me. What -- what
  12      A. No.                                             12   documents did you review you to refresh your
  13      Q. And that morning you said that Anna called      13   recollection today? Any documents?
  14   you as well?                                          14      A. I looked at the transcript that -- the CPS
  15      A. Yes.                                            15   case.
  16      Q. And what did Anna discuss with you?             16      Q. Any others?
  17      A. Anna say that the -- she think the store        17      A. No. That was it.
  18   was broken in, somebody break into the store and      18      Q. If you will turn to page -- it's marked
  19   there's furnitures everywhere on the floor, and she   19   TRAN 1445, and it is Page 6 of 24.
  20   think that my wife is dead.                           20           Actually, turn to the page right before
  21      Q. So Anna told you that -- that your wife         21   that, Page 5, and it's TRAN 1444. At the bottom
  22   was dead?                                             22   you'll see a statement made by Hai Kenny Pham. Is
  23      A. I don't remember if Cindy told me or Hai        23   that the Hai Pham we've been talking about today?
  24   told me. I don't remember.                            24      A. Where is that?
  25      Q. Cindy or Anna? I thought you were               25      Q. Is it about two-thirds of the way down.



                                                                         36 (Pages 138 to 141)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0037
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 38 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 142                                                   Page 144
  1              MR. BROWN: Wrong page. (Indicating).          1       A. I don't know what he asked me. He might
  2        A. Hai Pham, yes. Hai Kenny Pham, right.            2   have asked me that question. I don't remember
  3        Q. (BY MS. MOORE) And the address, 15518            3   all -- I don't remember that question.
  4    Valley Creek Drive, Houston Texas 77095, was that       4       Q. Do you remember being told by somebody
  5    Hai's address?                                          5   over the phone that your wife was dead?
  6        A. I don't know.                                    6       A. Yes, I remember that.
  7        Q. Okay. Do you remember his phone number?          7       Q. Okay. So that sticks out in your mind,
  8        A. No.                                              8   correct?
  9        Q. So Hai says -- if you go to the next page        9       A. Yes.
 10    at the top, 1445, Hai seems to have told the police    10       Q. And you don't remember who, though -- who
 11    that he called you to see if you knew where Tuyet      11   told you?
 12    was.                                                   12       A. It's either Hai or Anna.
 13        A. Yes.                                            13              That was the only thing that stick
 14        Q. Did that -- do you remember receiving that      14   out. I don't remember what else. I don't
 15    call?                                                  15   remember --
 16        A. I recall -- yes. I talked with Hai that         16       Q. Do you remember --
 17    morning.                                               17       A. -- all this stuff.
 18        Q. So you didn't just talk about meeting at        18       Q. Do you remember getting -- drive -- did
 19    the business. You also talked about Tuyet, correct?    19   you -- you drove to the shop, correct, that morning?
 20        A. I -- I don't remember I talked with Hai         20   Once you found -- once somebody told you on the
 21    about my wife. He might have talked about my wife.     21   phone that your wife was -- was dead --
 22    He -- he might have said the -- the store has a        22       A. Yes.
 23    robbery, the door was open or something like that.     23       Q. -- did you go to the shop?
 24    But he said -- I don't remember who say that my wife   24       A. Yes, I did.
 25    was dead.                                              25       Q. Okay. How long of a drive is it?

                                             Page 143                                                   Page 145
   1       Q. Okay. So did you -- do you remember              1       A. (Pauses.)
   2   saying that -- do you remember telling Hai that         2       Q. Let me ask a better question.
   3   Tuyet was supposed to stay at her friend Cindy's        3       A. About 30 --
   4   house that night?                                       4       Q. Let me ask a question -- let me ask a
   5       A. No, I don't remember.                            5   better question.
   6       Q. Do you remember Hai asking you to text           6            How long of a drive is it between your
   7   you -- text him Cindy's phone number?                   7   house at 9226 Sandstone and the Signature Beauty
   8       A. No, I don't remember that.                       8   Show?
   9       Q. Do you remember Hai calling you back when        9       A. Very short, not far.
  10   you didn't text that phone number to him?              10       Q. Was it less than ten minutes?
  11       A. No, I don't remember that. He didn't ask        11       A. Yes.
  12   for any phone number.                                  12       Q. How far is it from -- where -- where is --
  13       Q. He didn't ask for any phone numbers in          13   where was Adara Communities located?
  14   your call with him?                                    14       A. 1960, FM 1960 and Stuebner Airline.
  15       A. I remember he didn't ask for any phone          15       Q. How long is the drive between Adara
  16   number.                                                16   Communities at 1960 and Stuebner and the shop?
  17       Q. Okay. Do you think he's lying to the            17       A. Thirty minutes.
  18   police?                                                18       Q. How long did it take you to get from work
  19       A. About what?                                     19   to the shop that morning?
  20       Q. About asking you for Cindy's phone number.      20       A. I don't -- maybe 30 minutes.
  21       A. Asking for -- I don't remember he asked         21       Q. And when you got there, the police were
  22   for Cindy's phone number. I don't...                   22   already there, correct?
  23       Q. So if he told the police that he did ask        23       A. Yes.
  24   you that morning for Cindy's phone number, is he not   24       Q. And the police questioned you that day,
  25   telling the truth?                                     25   correct?



                                                                          37 (Pages 142 to 145)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0038
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 39 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 146                                                    Page 148
   1      A. Yes, ma'am.                                       1       A. I don't -- I don't remember if I went to
   2      Q. They interviewed you several times?               2   work the next day.
   3      A. Yes.                                              3       Q. How did you get your car?
   4      Q. What times were you interviewed by the            4       A. How did I get my car? I don't -- I
   5   police that day? And I'm talking about the 21st.        5   remember when I left the Signature Beauty Show, I
   6      A. When I got there, Mr. Windell took me into        6   left my car there -- in the police car and the
   7   his car and interviewed me right there in his car.      7   police took me home. I don't remember how I went
   8      Q. And did you go back to the police station         8   back to work. I don't remember.
   9   for another interview?                                  9       Q. You just don't remember one way or the
  10      A. Yes. He --                                       10   other?
  11      Q. Did you go straight from the shop to -- to       11       A. No, ma'am.
  12   the police station?                                    12       Q. Are you doing okay? Do you need a break?
  13      A. Yes, ma'am.                                      13       A. No. I'm fine.
  14      Q. Do you remember what time the other              14       Q. Okay. Will you turn back to Exhibit 1,
  15   interviews of you happened that day? Let me ask a      15   please.
  16   better question.                                       16           Will you turn to Page 5 of that document?
  17           Did you -- how late were you at the            17   Actually, turn to Page 4. I want to ask you about
  18   police department that night?                          18   your answer to Interrogatory No. 4.
  19      A. I remember when they released me, I got          19       A. Okay.
  20   out, it was dark outside.                              20       Q. In this interrogatory we asked you to
  21      Q. Where did you go after you left the police       21   answer under oath if you had ever hit, choked, or
  22   station?                                               22   otherwise physically assaulted Tuyet Tran at any
  23      A. I went straight home. The -- a police            23   point between August 1st, 2001 and July 21st, 2015.
  24   drove me home.                                         24   And we asked you questions about each incident that
  25      Q. Was your car still at the shop?                  25   you -- when that happened.

                                             Page 147                                                    Page 149
  1       A. Yes.                                              1           And your answer, if you turn to the next
  2       Q. Why did the police drive you to your home         2   page, on Page 5, you said, "Yes." And you said,
  3    and not to go get your car --                           3   though, that it was about 12 years ago when you
  4             MR. BROWN: Objection; calls for                4   lived at 12 -- excuse me, 19822 Hidden Shadow -- I
  5    speculation.                                            5   think it says -- that may be a typo. Is "Labe"
  6       Q. (BY MS. MOORE) -- if you know?                    6   supposed to be "Lake," Cypress, Texas?
  7       A. Why did the police drove me home?                 7           Do you see the answer?
  8       Q. Yes.                                              8       A. Yeah, I see. Yes.
  9       A. Because when I got outside, I didn't have         9       Q. Okay. So it has "Yes, about 12 years ago
 10    a car, and it was late and nobody around. So I         10   when we lived at 19822 Hidden Shadow." And is that
 11    remember I told the police that I've got no way to     11   word -- is it supposed to "Labe," L-a-b-e, or Lake?
 12    get home, so he offered to took me -- drive me home.   12       A. Lane.
 13       Q. And about what time do you think you got         13       Q. Lane?
 14    home?                                                  14       A. Yes.
 15       A. I -- late at night.                              15       Q. Okay. Cypress, Texas --
 16       Q. What time did you go to bed?                     16       A. Yeah.
 17       A. I don't remember.                                17       Q. -- correct?
 18       Q. Was it late?                                     18       A. Yes, ma'am.
 19       A. Yes.                                             19       Q. And this Hidden Shadow residence, that was
 20       Q. Did you sleep through the night?                 20   the home that you purchased, correct?
 21       A. No.                                              21       A. Correct.
 22       Q. What time did you wake up the next               22       Q. Tell me about this incident that you claim
 23    morning?
                                                              23   happened 12 years ago.
 24       A. I don't remember what time I got up.
                                                              24              MR. BROWN: Objection; relevance. You
 25       Q. Did you go to work the next day?
                                                              25   can answer.


                                                                          38 (Pages 146 to 149)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0039
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 40 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 150                                                    Page 152
  1        A. On that date, we had some argument. And I        1   that house in that night. And I was tired, and then
  2    told my wife, okay, stay home. I'm going to leave       2   we went to bed.
  3    work early, get permission to leave work early, and     3           The next morning we got up again, and
  4    I go home and have a talk with her at home. My boss     4   then the -- the kids was still sleeping. And we
  5    let me leave early to take care of my personal          5   argue again about the same thing. I told -- but
  6    business.                                               6   then she finally admit that she took the kids
  7            So I went home -- before -- and before I        7   early -- removed the kids early from school, and she
  8    went home, I start calling. But after that, after       8   had her friend hiding the kids from me. And at that
  9    we agreed to meet at home to have a personal talk,      9   point, I realized that her friend lied to me about
 10    she just never answered the phone -- my phone again.   10   it too when I came to their house yesterday -- the
 11        Q. (BY MS. MOORE) Did that make you mad?           11   day before looking for my kids. They said they
 12        A. So -- no, not -- not yet.                       12   didn't know where my kids were, but they -- my kids
 13        Q. Okay.                                           13   were in the house.
 14        A. And then I start worrying. Okay. We're          14           So I just got upset about the whole
 15    going to be home to -- I leave work early to come      15   situation with my wife. I mean, she lie. My friend
 16    home to meet her, and she was not home. So I've        16   lied to me, and I just got mad, and I got out -- I
 17    been -- I remember I've been -- keep calling her on    17   got --
 18    the way home. And then I start getting worried, and    18       Q. What did you do?
 19    I just kept driving. I got home, and when I got        19       A. -- out of control, and I hit her.
 20    home, I found there's nobody home.                     20       Q. How did you hit her?
 21            And then it was about the time -- and          21       A. I threw the chair, and it broke down. And
 22    then I -- and it was about the time the kids was       22   it didn't stop my anger there, and I hit her. And
 23    going to be home from school. And I went to the        23   she hit me back, and we -- we had a fight in the
 24    school where the bus stopped, drop off the kids. I     24   house.
 25    didn't see my kids get off the bus. So I started       25       Q. Did you use the chair leg to hit your wife

                                             Page 151                                                    Page 153
  1   worrying. I said, okay. You're not home. The kids        1   at the time?
  2   not home. I'm home. Nobody home. You -- so I             2       A. I remember I grabbed the chair's leg, and
  3   started worrying. And then I went to the school.         3   I hit her with the chair's leg.
  4   The school say the mommy already picked up the kids      4       Q. Where did you hit her?
  5   at noon in the morning.                                  5       A. On her body.
  6           And that surprised me. And I said, okay.         6       Q. Did you hit her repeatedly?
  7   Doesn't make sense. And I keep calling her to find       7       A. I don't remember, ma'am.
  8   out where she's at, where the kids are, why she's        8       Q. Did you leave bruises?
  9   not home. Finally, she answer the phone. She say         9       A. Yes, she has bruises on her body.
 10   she's with her friends. She said she's with her         10       Q. Were the police called?
 11   friend. And she hang up the phone.                      11       A. I don't remember who called the police.
 12           So I continued calling her, but there's         12             MS. MOORE: Objection; nonresponsive.
 13   no answer. So I start worrying about the kids. I        13       Q. (BY MS. MOORE) Were the police called?
 14   went to her friend's house where she usually kept       14       A. Yes.
 15   the kids, and I asked her friend where the kids are,    15       Q. And you say she hit you, but you're the
 16   because that's where she -- the kids usually come       16   one that was holding a chair leg, correct?
 17   after school, go to the friend's house like a           17       A. Yes.
 18   babysitter. Her friend said, no, they don't know
                                                              18       Q. Did she use any instruments to try to hit
 19   anything about the kids. They're not here.
                                                              19   you?
 20           So I went back home and stay home and try
                                                              20       A. No, she didn't.
                                                              21       Q. Where was this incident taking place?
 21   to keep in contact with my wife for the rest of the
                                                              22       A. At the house, inside the house.
 22   day, until late that day, at night, she came back
                                                              23       Q. Where inside the house?
 23   home with the kids. That surprised me again. So --
                                                              24       A. In the bedroom.
 24   and I start getting mad at her at night -- that
                                                              25       Q. Did -- were the kids there at home?
 25   night, and we had an argument, fighting again in


                                                                          39 (Pages 150 to 153)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0040
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 41 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 154                                                    Page 156
   1        A. I remember the kids were sleeping.              1   you would not have remembered hitting your wife?
   2        Q. Did you choke your wife during this event?      2       A. I don't -- I don't think there's any other
   3        A. I remember I put my hands on her neck and       3   time, no.
   4   shake her and I say don't do this to me. It's not       4       Q. Okay. So two times. That's your
   5   good.                                                   5   testimony under oath? You hit her two times?
   6        Q. Did you raise your voice with her?              6       A. Two times, yes.
   7        A. Yes, I raised my voice.                         7       Q. Okay. Twelve years ago with the chair and
   8        Q. During this incident?                           8   then shortly before she died?
   9        A. Yes, ma'am.                                     9       A. Yes.
  10        Q. Okay. Did she tell you why she had tried       10       Q. Okay. Will you go back to Exhibit 2,
  11   to hide the kids from you?                             11   please. Okay. Will you turn to Page TRAN 0434?
  12        A. I don't remember if I asked her that           12       A. TRAN 0464?
  13   question. All I know is that it doesn't matter what    13             MR. BROWN: 434.
  14   the reason was. I just told her don't do that.         14       Q. (BY MS. MOORE) 0434. It's Page, I
  15   It's not good.                                         15   believe, 5.
  16        Q. How many times did you hit her that -- in      16       A. Okay.
  17   that incident?                                         17       Q. Under Subparagraph C where it talks about
  18        A. I don't remember.                              18   the parent's response to Children's Protective
  19        Q. Was it multiple times?                         19   Service's involvement --
  20        A. Yes.                                           20       A. Right.
  21        Q. Did she go to the hospital?                    21       Q. -- do you see the paragraph beginning
  22        A. No, ma'am.                                     22   "Mr. Vu acknowledged that in the past he broke a
  23        Q. So this is the only incident that you have     23   chair and hit his wife with the leg of the chair and
  24   listed here in those interrogatory answers. Are        24   also held the chair leg against her throat"?
  25   there any other times -- well, we already know,        25             Do you see where it says that?

                                             Page 155                                                    Page 157
  1    correct, don't we, that -- that there is another        1       A. Yes.
  2    time you hit your wife? It was shortly before she       2       Q. Okay. You've told us about breaking the
  3    was murdered. You hit her in the shop, correct?         3   chair and hitting your wife with the chair.
  4       A. Yes, I did.                                       4       A. Yes.
  5       Q. Okay. But that's not listed here,                 5       Q. Did you also hold a chair leg up against
  6    correct?                                                6   her throat during that incident?
  7       A. I'm sorry?                                        7       A. I don't remember that.
  8       Q. That's not listed in your answer, is it?          8       Q. You could have? You might not have? You
  9       A. I don't remember if it's listed.                  9   just don't remember?
 10       Q. Is it -- is it there? Are the words              10       A. I don't remember I hit her neck with the
 11    there?                                                 11   chair, no. I don't -- I don't remember I did that.
 12       A. Right here (indicating)?                         12       Q. You told the interviewer that your wife
 13       Q. Yes.                                             13   had bruises as a result of this beating. Is that --
 14       A. No, it's not there.                              14   and that's true, correct?
 15       Q. Okay. So other than this incident with           15       A. Has bruises, yes.
 16    your wife at Hidden Shadow and the one right before    16       Q. Where were her bruises?
 17    she was murdered, are there any other times that you   17       A. On her body and on her rear end.
 18    recall hitting your wife?                              18       Q. Okay. And it says you also acknowledge
 19       A. No.                                              19   that following this event, you continued to hit your
 20       Q. So it's only these two times?                    20   wife with your fist when they argued. Is that true
 21       A. Yes, ma'am, that I remember about.               21   or false?
 22       Q. You said the two times that you remember.        22       A. In this incident, I hit her with my fist.
 23    Would you remember hitting your wife?                  23       Q. It says -- you said after this event. So
 24       A. In -- in these two incidents, yes, I did.        24   we talked about this one event, right, and you said
 25       Q. Do you think there are other times where         25   12 years ago? That you told this interviewer that



                                                                          40 (Pages 154 to 157)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0041
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 42 of 70

                     Videotaped Deposition of Itani Milleni
                                              Page 158                                                   Page 160
  1    after that event, you continued to hit your wife        1             MR. BROWN: Calls for speculation.
  2    with your fist when you argued. Is that true or         2       A. My -- my wife not scared of me.
  3    false?                                                  3       Q. (BY MS. MOORE) Did she ever -- she never
  4         A. False.                                          4   said she was scared of you?
  5         Q. That's false?                                   5       A. No.
  6         A. Yes.                                            6       Q. Okay. The next paragraph, do you see it
  7         Q. So you did not say that in this interview?      7   talks about that you had explained for some time
  8         A. No.                                             8   before DFPS became involved, that you and your wife
  9         Q. And your testimony under oath is that you       9   had been negotiating with a couple who live in
 10    never hit your wife with your fists after this         10   Vietnam and want to come the U.S. and become
 11    2000 -- or the incident that happened 12 years ago     11   citizens, and then it goes on to talk about a plan
 12    and the incident in her shop a few weeks before        12   in which you're going to divorce each other and get
 13    she's killed? Other than that, you've never hit her    13   paid $50,000 each to sponsor or marry these
 14    with your fists?                                       14   individuals from Vietnam?
 15         A. No.                                            15           Is that a true or false statement?
 16         Q. Now, you also said that you had -- and         16       A. That's true.
 17    it's, quote, had actually stopped hitting your wife    17       Q. Okay.
 18    before DFPS became involved. Do you understand what    18       A. Yes, ma'am.
 19    DFPS stands for?                                       19       Q. So tell me, was that part of the plan, to
 20         A. Yes, Child Protective Services.                20   lie to CPS?
 21         Q. Okay. So you're telling -- do you              21       A. Yes, ma'am, that was.
 22    remember saying to this interviewer that you had       22       Q. Was Anna and Cindy aware of this plan
 23    stopped hitting your wife before CPS became            23   about having you and Tuyet divorcing and marrying
 24    involved?                                              24   other people?
 25         A. Stopped, no, I don't remember I say that.      25             MR. BROWN: Objection; calls for


                                              Page 159                                                   Page 161
   1        Q. Okay. Because you acknowledge and you've        1   speculation.
   2    testified today that you did hit your wife after       2      A. I believe that my wife told them the
   3    DPS -- DFPS became involved, correct?                  3   plan --
   4        A. Yes, at the shop. I did at the shop.            4      Q. (BY MS. MOORE) Did you ever --
   5        Q. That last sentence in that paragraph said       5      A. -- and they're aware of that, yes.
   6    that you -- you told CPS in this interview that you    6      Q. Did you ever tell them?
   7    had not argued with your wife and, in fact, the        7      A. No. I stay out of their discussions.
   8    night before, you guys had spent -- you and your       8      Q. Tell me more about this plan with this
   9    wife had spent time together and were sexually         9   other couple. Who is this other couple?
  10    intimate. Do you see where it says that?              10             MR. BROWN: Objection; relevance.
  11        A. That we had sex the day before?                11      Q. (BY MS. MOORE) You can answer.
  12        Q. Did you have sex with your wife the day        12      A. I just remember his name Hao, H-a-o. And
  13    before she was murdered?                              13   my wife met him, and they made a deal, and my wife
  14        A. She was murdered -- yes, I remember that.      14   got involved with him in -- here in Houston. And he
  15    We did.                                               15   took him to the -- apply for a driver license. And
  16        Q. Wasn't she staying with Cindy at the time?     16   so she started getting him IDs and -- and start
  17        A. Yes, she was staying at Cindy's house at       17   making plan.
  18    that time.                                            18      Q. So is it your testimony that it was your
  19        Q. So did you have sex at Cindy's house?          19   wife's plan to get divorced and marry these other
  20        A. No, at my house.                               20   couples from Vietnam?
  21        Q. Is it your testimony that your wife was        21      A. Yes, ma'am.
  22    not scared of you during this time shortly before     22      Q. All right. So you said the man's name was
  23    her death?                                            23   Hao, H-a-o. Do you know what his last name is?
  24              MR. BROWN: Objection.                       24      A. I don't remember his last name.
  25        A. No.                                            25      Q. How about the woman in Vietnam that you



                                                                          41 (Pages 158 to 161)
                        Infinity Reporting Group, LLC
                  Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0042
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 43 of 70

                     Videotaped Deposition of Itani Milleni
                                               Page 162                                                 Page 164
  1    were supposed to marry?                                 1       Q. Tell me about her education.
  2       A. I never -- I don't know her. I'm sorry.           2       A. She has a high school education in
  3    Go ahead.                                               3   Vietnam.
  4       Q. The woman in Vietnam that you were                4       Q. So she went -- in Vietnam is high
  5    supposed to marry --                                    5   school -- is it all the way through 12 grades?
  6       A. Right.                                            6       A. Yes, I believe so. I'm not sure.
  7       Q. -- what was her name?                             7       Q. Did she have any post-high-school
  8       A. I don't know. It is an arrangement. I             8   education?
  9    don't know.                                             9       A. No.
 10       Q. What were you and Tuyet going to do about        10       Q. Do you think your wife was intelligent?
 11    the children if you went through this plan? If you     11       A. Yes, she's intelligent.
 12    were going to get divorced and marry some other        12       Q. Do you think she had good business sense?
 13    people, where were the children going to live?         13       A. Yes.
 14       A. With my wife.                                    14       Q. You said your -- you and your wife would
 15       Q. Is it your testimony that Tuyet came up          15   argue a lot. What -- were there things that
 16    with this plan before CPS got involved?                16   typically would -- that -- that you guys argued
 17       A. After the CPS got involved.                      17   about more than others?
 18       Q. And how did you feel about, you know,            18       A. Not a lot. Just things come up in the
 19    getting divorced and marrying a stranger for money?    19   house, like about work, about business, not -- we
 20       A. At that time, I went along with the plan.        20   have disagreement about how to spend money. Not a
 21             MS. MOORE: Objection; nonresponsive.          21   lot.
 22       Q. (BY MS. MOORE) How did you feel about the        22       Q. Did you ever get mad about things that she
 23    prospect of marrying a stranger for money?             23   cooked?
 24             MR. BROWN: Objection; relevance.              24       A. I remember one time she didn't -- she --
 25       Q. (BY MS. MOORE) You can answer.                   25   she prepared dinner and -- and I got upset over


                                               Page 163                                                 Page 165
   1       A. How do I feel about it?                          1   that.
   2       Q. Were you excited about the prospect?             2      Q. What happened?
   3       A. No, I wasn't excited.                            3      A. She -- we had some leftover food, and she
   4       Q. Were you sad about this plan?                    4   used leftover food for us and the kids. And I told
   5       A. I thought about it, but I didn't think           5   her we can do better than that. And she served us
   6    about it that much.                                    6   old food. And she argue, you know, that's the best
   7       Q. You didn't think about getting divorced,         7   we can do.
   8    marrying a couple from Vietnam, to lie to CPS,         8      Q. Did you yell at -- did you yell at her?
   9    that -- you just didn't think about that very much?    9      A. Yeah, I raised my voice at her.
  10       A. I mean, it's not in my mind. I just went        10      Q. Did you hit her?
  11    along with the plan.                                  11      A. No.
  12       Q. Do you think it was right?                      12      Q. You didn't hit her --
  13       A. No, ma'am, it's not right.                      13      A. No.
  14       Q. Did you tell your wife that it wasn't           14      Q. -- during this incident?
  15    right?                                                15      A. No, ma'am. We just argued. That's all.
  16       A. Yes.                                            16      Q. Were the children -- were D           and
  17       Q. What did she say?                               17   P     in the room when you had this argument?
  18       A. She wanted to do it.                            18      A. I remember it was in the kitchen, yes, and
  19       Q. Did you typically -- strike that.               19   we were at the dinner table.
  20              Mr. Milleni, did your wife speak            20      Q. Do you recall when this incident happened?
  21    English --                                            21      A. I don't remember when. At -- okay, at --
  22       A. Yes.                                            22   when we were at Sand -- Sandstone house. It
  23       Q. -- very well?                                   23   happened at Sandstone house, I remember.
  24       A. Not very well. She speaks good enough           24      Q. Is there a reason why that incident sticks
  25    English.                                              25   out in your head?



                                                                          42 (Pages 162 to 165)
                        Infinity Reporting Group, LLC
                  Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0043
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 44 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 166                                                    Page 168
   1       A. Yes.                                             1       A. Yes.
   2       Q. Why?                                             2       Q. Is that true?
   3       A. Because when I'm thinking back now, it's         3       A. Yes.
   4   -- I expect too much from her, and that was my          4       Q. Mr. Milleni, did you respect your wife?
   5   fault. I should have worked with her, not arguing       5       A. I'm sorry?
   6   with her. That's why it stayed in my memory.            6       Q. Did you respect your wife?
   7       Q. Because you argued all the time; isn't           7       A. I do now.
   8   that right?                                             8       Q. Did you not respect your wife before she
   9       A. No.                                              9   died?
  10       Q. You don't -- you -- you deny that you           10       A. I didn't pay attention to that when she
  11   argued all the time?                                   11   was alive.
  12       A. Not all the time.                               12       Q. So is your answer you did not respect your
  13       Q. Okay. Will you go to...                         13   wife when she was alive?
  14             (Off-the-record discussion.)                 14       A. Yeah, I respect her but -- but -- I
  15             (Exhibit No. 8 was marked.)                  15   respect her when she was alive, but I didn't do it.
  16       A. I'm sorry. What page?                           16   Deep down in my heart, I do -- I do, but I didn't do
  17       Q. (BY MS. MOORE) I'm going to get it for          17   it. I didn't show her.
  18   you. One second.                                       18       Q. Okay.
  19             Mr. Milleni, I'm going to hand you           19       A. That's my point. I didn't show her --
  20   what I've marked as Deposition Exhibit 8. Do you       20   show it to her.
  21   recognize this document?                               21       Q. Okay. The -- another sentence you wrote
  22       A. Yes.                                            22   in this letter in the first paragraph is, While I
  23       Q. What is this document?                          23   was trying to" -- you talk about teaching your
  24       A. I wrote my kids. I remember.                    24   wife --
  25       Q. And did you -- so this is -- you wrote          25       A. Yeah.

                                             Page 167                                                    Page 169
  1    this?                                                   1       Q. -- something. What -- what are you
  2        A. Yes.                                             2   referencing there? What are you trying to teach
  3        Q. Okay. And did you -- was it on or around         3   her?
  4    July 6, 2015?                                           4       A. Where is that?
  5        A. I don't remember the date, but I remember        5       Q. "I was mean and yelling at your mommy all
  6    the picture. I took that when she -- she -- when        6   the times."
  7    she was killed. (Crying.) Sorry. I remember the         7       A. Right.
  8    kids. That's all I've got left. And I took that         8       Q. "You don't like it, and you know I was" --
  9    picture.                                                9   "and you know...I was doing that right? While I was
 10        Q. Do you -- do you need to take a break?          10   trying to teach you and your mommy."
 11        A. I'm sorry. I'm okay. But, yeah, I               11             What were you trying to teach her by
 12    remember. I wrote this document.                       12   yelling and being mean all the time?
 13        Q. Okay. Mr. Milleni, you just testified           13       A. Like do things right and the business and
 14    that you did not argue with your wife all the time,    14   the food and --
 15    correct?                                               15       Q. By yelling?
 16        A. Right.                                          16       A. When I got upset, I yell, yes.
 17        Q. All right. Will you look at the third           17       Q. By arguing?
 18    sentence of this -- I'm sorry, fifth sentence in the   18       A. Argue, yes.
 19    first paragraph. Actually, we'll -- we'll back up.     19       Q. And by hitting, correct?
 20              In Exhibit 8 it says, "Please do not         20       A. Yes.
 21    feel bad about what happened. You know all along it    21             MS. MOORE: I think I can take a
 22    was daddy's fault. I was mean and yelling at your      22   break.
 23    mommy all the times."                                  23             THE VIDEOGRAPHER: Going off the
 24        A. Yes.                                            24   record. The time is 2:01 p.m.
 25        Q. Did you write that?                             25             (Break from 2:01 p.m. to 2:17 p.m.)



                                                                          43 (Pages 166 to 169)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0044
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 45 of 70

                    Videotaped Deposition of Itani Milleni
                                              Page 170                                                   Page 172
  1               THE VIDEOGRAPHER: We're back on the          1      A.   Yes, ma'am.
  2    record, beginning Tape No. 4. The time is now 2:17      2      Q.   Okay.
  3    p.m.                                                    3      A.   150.
  4        Q. (BY MS. MOORE) Mr. Milleni, I'm going to         4      Q.   150. All right.
  5    hand you what I've marked as Deposition Exhibit 9.      5           So about two-thirds of the way down,
  6        A. Yes, ma'am.                                      6   there's a -- a long paragraph talking about an
  7        Q. Okay.                                            7   interview with D            T , your son, correct --
  8        A. Can I add something that you previously          8       A. Yes.
  9    asked.                                                  9       Q. -- on June 24th, 2015?
 10        Q. Sure. What?                                     10             Do you recall -- is that the day -- is
 11        A. First, I want to thank you for showing          11   June 24th, 2015, the day that the children were
 12    this document. I remember. It bring back my fond       12   removed from the home?
 13    memory with my kids, and I miss them. And I took       13       A. I don't remember.
 14    that picture after the -- when CPS removed D           14       Q. You don't remember. Okay.
 15    from his study table right there. And there's          15           So D          provided some statements to
 16    nobody there. So I took that picture.                  16   CPS in response to some questions. And if you'll
 17               And, secondly, when you were asking me      17   look, he -- in the middle it says that if he does
 18    about the house on Sandstone, how many people lived    18   not complete his homework, you will hit him.
 19    there, I forgot to tell you that the niece -- my --    19           Did you ever hit D           if he didn't
 20    my wife's niece was there -- living there the whole    20   finish his homework?
 21    time when she came to the United States as a foreign   21             MR. BROWN: Objection; relevance.
 22    student.                                               22       Q. (BY MS. MOORE) You can answer.
 23            My wife had asked me to sponsor the niece      23       A. No.
 24    so she can come to the United States to study, and     24       Q. So D            is not being truthful in his
 25    that's what I did. And she stayed there with us at     25   statements here?

                                              Page 171                                                   Page 173
   1   that house, the niece.                                  1       A. I will tell him to do homework, but I
   2           And after this -- the incident, after my        2   don't hit him for not doing homework.
   3   wife's death, she moved out.                            3       Q. Did you have a -- I'm trying to think of
   4       Q. Were there any other tenants --                  4   the best way -- did you have like a program for your
   5       A. No.                                              5   children when they came home from school that you
   6       Q. -- that lived at --                              6   had them do extracurricular activities?
   7       A. Just the niece.                                  7       A. Yes, ma'am.
   8       Q. Just the niece. And Robbins Mitchell,            8       Q. Can you describe what those
   9   correct?                                                9   extracurricular activities were?
  10       A. Yes, ma'am.                                     10       A. They would log online, go in and practice
  11       Q. That's still your testimony?                    11   math, English, science, things like that, online at
  12       A. Yes.                                            12   home that the school did not -- did not have.
  13       Q. Okay. Will you please look at what I have       13       Q. And so extra educational --
  14   marked as Exhibit No. 9.                               14       A. Yes.
  15            (Exhibit No. 9 was marked.)                   15       Q. -- courses, correct?
  16       Q. (BY MS. MOORE) Have you ever seen this          16       A. Right.
  17   document before?                                       17       Q. Did you have them do any other things at
  18       A. This document?                                  18   home on extracurricular activities?
  19       Q. Um-hmm.                                         19       A. Yes. Shootings, practice shooting, Boy
  20       A. No.                                             20   Scout, Girl Scout. They go to their club's meeting
  21       Q. Okay. I'll represent to you that it's an        21   every week. They go to church. They go to
  22   investigation report from the CPS files we received    22   different churches, like the Muslim churches, the
  23   in the case concerning your children.                  23   Christian churches, things like that.
  24            I'd like you to turn to the page that         24       Q. You mentioned shooting. Did you have them
  25   is marked TRAN 150. Okay. Are you with me?             25   practice daily shooting BB guns?



                                                                           44 (Pages 170 to 173)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0045
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 46 of 70

                    Videotaped Deposition of Itani Milleni
                                              Page 174                                                         Page 176
  1        A. Yes, in the back yard.                           1   do it again. I guess you call it choking.
  2        Q. Why -- why did you have them practice            2       Q. So you have choked your wife?
  3   that?                                                    3       A. If you say so.
  4        A. Because when I watch the -- the Olympic          4       Q. Well, you've put your hands on her --
  5   games, I see how they -- they -- they -- they --         5       A. Yes.
  6   they win metals for shooting, so I thought that I --     6       Q. -- and shook her, right?
  7   it's a good skill for my wife -- my kids to learn to     7       A. And I told her not to do it again.
  8   practice shooting so they can control themself,          8       Q. Okay. But this is all -- but your
  9   control the target, hit the target, and maybe they       9   testimony is still just this one incident that you
 10   can join the Olympic team. So I start getting --        10   said happened 12 years ago?
 11   teaching them these skills so, hopefully, that they     11       A. Yes.
 12   can join the Olympic team when they grow up. That's     12       Q. And you never choked your wife again after
 13   all.                                                    13   that?
 14        Q. Okay. D              went on to state that --   14       A. No, never.
 15   that his father will hit his mother if she does not     15       Q. And never put your hands on her again like
 16   do something he tells her to do. Is that a true         16   in -- in anger?
 17   statement, sir?                                         17       A. In anger, no.
 18        A. No, ma'am. It's not true.                       18       Q. Did you ever beat your wife with a belt?
 19        Q. So you never hit your wife when she didn't      19       A. Never.
 20   do something you told her to do?                        20       Q. Never?
 21        A. No.                                             21       A. Never.
 22        Q. D           also said that most of the time     22       Q. Never?
 23   you only hit your wife if she interrupted you while     23       A. (Shook head.)
 24   you were -- while you were talking or she doesn't       24       Q. Okay. He went on to state that he had
 25   address a customer at their store of business. Is       25   seen you hit her head -- your wife's head against

                                              Page 175                                                         Page 177
  1   that true?                                               1   the wall before. Are you saying that never happened
  2       A. No.                                               2   either?
  3       Q. So you never hit your wife when she               3       A. I don't remember that.
  4   interrupted you, correct?                                4       Q. Do you think you would remember hitting
  5       A. No, ma'am.                                        5   your wife's head against the wall?
  6       Q. Never?                                            6       A. No, I don't remember that.
  7       A. Never.                                            7       Q. So you could have, you might not have, you
  8       Q. And you never hit her, you know, when a           8   just don't know? You don't remember?
  9   customer would come into the store?                      9       A. I remember I hit her, what you call
 10       A. No.                                              10   choking, yes, but not hit her head on the wall, no.
 11       Q. See where it says "D           stated his        11       Q. So if D            is stating this, he is not
 12   father has choked his mother before"? Did you choke     12   being truthful?
 13   your wife?                                              13       A. He might have seen we fighting, and then
 14       A. At the incident 13 years ago, the -- when        14   he say hit her head on the wall.
 15   my wife -- when I came home, had a meeting with her,    15       Q. Because that happened, right?
 16   I told you, yes, at that incident.                      16       A. But I didn't do that. I remember I hit
 17       Q. So that was the time that you choked her?        17   her body.
 18       A. Yes. I didn't choke her now, but yes. I          18       Q. Do you see where D                 told CPS that his
 19   was fighting with her, and I beat her with the chair    19   greatest fear is that his father is going to kill
 20   and my hands, and she got bruise on her body, but I     20   his mother? Do you see where it says that?
 21   didn't choke her.                                       21       A. Yes.
 22       Q. All right. So is it your testimony that          22       Q. And this interview took place before your
 23   you've never choked your -- your wife?                  23   wife was killed, correct? If it -- if it happened
 24       A. I have shook her, put my hands on her --         24   on June 24th, 2015, it happened before your wife was
 25   close to her neck and shook her and told her not to     25   killed, correct?


                                                                            45 (Pages 174 to 177)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                           APPENDIX 0046
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 47 of 70

                    Videotaped Deposition of Itani Milleni
                                                Page 178                                                      Page 180
  1       A. I don't know.                                       1   because he saw his father choking his mother? Do
  2       Q. Well, June 24th, 2015 is before July 20th,          2   you see where it says that?
  3   2015, correct?                                             3       A. Yes.
  4       A. This interview --                                   4       Q. How old was Di              12 years ago?
  5       Q. If this --                                          5       A. A kid, a kid, a little kid.
  6       A. I don't know this interview. I'm not                6       Q. A little kid? Do you think he was about
  7   aware of that.                                             7   two years old?
  8       Q. But if -- is June 24th, 2015 before July            8       A. I don't remember.
  9   20th, 2015?                                                9       Q. Do you think a two-year-old child -- --
 10       A. Yes. Correct.                                      10   well, strike that.
 11       Q. So before your wife was murdered, D                11             The -- D          also said in this
 12   said that his greatest fear is that you were going        12   interview that your -- that his father, you, had
 13   to kill her. Do you see where he said that?               13   been hitting his mother for a long time. Do you see
 14       A. Yes.                                               14   where it says that?
 15       Q. Now, CPS became involved, correct, because         15       A. Yes.
 16   there had been an incident at D          s school; is     16       Q. Is that a true statement?
 17   that right?                                               17       A. What do you mean for a long time?
 18       A. Yes, ma'am.                                        18       Q. Well, what do you think a long time means?
 19       Q. And D             had been -- had choked another   19       A. That it happened before about 13 years --
 20   student, correct?                                         20   12, 13 years ago, yes.
 21       A. Correct.                                           21       Q. You think that D             is referring to the
 22       Q. And he made an outcry and said that he             22   one incident 12 years ago when he was probably about
 23   had -- he had seen you do that before and that that       23   two years old?
 24   was the reason why he had done it. Is that true?          24       A. I don't know.
 25       A. I don't know.                                      25       Q. How many times were the police called out


                                                Page 179                                                      Page 181
  1       Q. Don't know? Could be, could not be? You             1   to your home at -- at 9226 Sandstone?
  2   just don't know?                                           2       A. I remember one time.
  3       A. I don't know.                                       3       Q. What is the one time that you remember?
  4       Q. Okay. You said the only time that you put           4       A. When I choked my wife.
  5   your hands on your wife's neck and shook her was           5       Q. So you say you were at -- you were at
  6   that incident that happened 12 years ago, and I            6   9226 Sandstone?
  7   believe you said that the children were asleep. Did        7       A. No. I'm sorry. That's Hidden Shadow
  8   the incident happen when the children were asleep?         8   Lane.
  9       A. I remember they were asleep. There                  9          You're talking about Sandstone?
 10   were -- there were only two of us in the room.            10       Q. Yes. At Sandstone how many times were the
 11       Q. Okay. So the children were not in the              11   police called out because of altercations between
 12   room when that incident was occurring?                    12   you and your wife?
 13       A. No.                                                13       A. I don't remember. Maybe one time. No.
 14       Q. So D           didn't you see put your hands       14   The police never called out there.
 15   on your wife's neck and shake her? He didn't see          15       Q. So your testimony is that the police were
 16   you do that?                                              16   never called out to your home --
 17       A. I didn't check on their room. I don't              17       A. Maybe one time I remember when he stayed
 18   know what they did in their room, but I believe they
                                                                18   there.
 19   were sleeping.
                                                                19       Q. Do you recall what caused that or what --
 20       Q. Okay.
                                                                20   what happened?
                                                                21       A. I -- I think that's when she fell down
 21       A. They might have got up, went out, watched,
                                                                22   stair.
 22   went back to the room. I don't know, but they were
                                                                23       Q. Are you -- is "she" your wife Tuyet?
 23   not in the room with us.
                                                                24       A. Tuyet, yes. She fell down stair at
 24       Q. Do you see where it says in that second
                                                                25   Sandstone, yes. She fell down stair there.
 25   paragraph that D          admitted he choked the child


                                                                             46 (Pages 178 to 181)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                           APPENDIX 0047
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 48 of 70

                    Videotaped Deposition of Itani Milleni
                                              Page 182                                                     Page 184
  1        Q. Did you push her?                                 1   your wife were fighting, and it got out of hand, so
  2        A. No.                                               2   she called.
  3        Q. Why was the police called?                        3            She stated that she called because they
  4        A. Because we were arguing, and she ran down         4   were throwing things. She stated that -- and then
  5    stair, and she slipped. She had socks on. And it's       5   also today when the cops came. Do you remember the
  6    wood -- it had wood floor, wood stair, and she           6   incident that she's referring to?
  7    slipped and she fell down the stair.                     7       A. No, I don't remember. I'm not aware she
  8        Q. Who called the police?                            8   called the cops at any times.
  9        A. I don't know.                                     9       Q. Okay. Do you see where P             also told
 10        Q. Is that the only incident that you can           10   CPS that -- that you are aggressive and stated that
 11    recall of the police coming out to 9226 Sandstone?      11   both you and your wife have fought using hands and
 12        A. Yes, ma'am.                                      12   words and that you had hit your wife on the head and
 13        Q. Okay. Do you recall the police being             13   also pushed her against the wall? Do you see where
 14    called out to your home at 9226 Sandstone after CPS     14   it says that?
 15    removed the children?                                   15       A. Yes.
 16        A. The police was there when CPS removed the        16       Q. Is that true -- is that a true statement?
 17    children.                                               17       A. I don't remember that I hit her head and
 18        Q. How about the day after?                         18   pushed her against -- her head on the wall, no.
 19        A. I don't --                                       19       Q. So it could be true. It could not be
 20        Q. Were the police called back out?                 20   true. You just don't remember?
 21        A. No. I think you're referring to the --           21       A. No.
 22    when she fell down stairs and the police came out.      22       Q. Do you think that P         was being
 23    I think that happened after the CPS removed the kids    23   untruthful here?
 24    or before. I don't -- I don't remember if it            24       A. I don't know.
 25    happened before or after.                               25       Q. If you go down a few -- a few more


                                              Page 183                                                     Page 185
  1       Q. When did Tuyet move out of the house?              1   sentences, P     also told CPS that you are
  2       A. When the CPS removed the kids. When the            2   aggressive towards your wife and that you usually
  3   CPS removed the kids. I remember. I'm not sure            3   get mad at her because, quote, she does stupid
  4   exactly when but around that time.                        4   mistakes over and over again.
  5       Q. Did you have any discussions with her              5            Do you see where she said that?
  6   about moving out at that time?                            6      A. Yes.
  7       A. Yes.                                               7      Q. Is that a true statement?
  8       Q. What did you discuss?                              8      A. No.
  9       A. That -- the plan that we had. We get               9      Q. You didn't get mad at Tuyet because she
 10   divorced, and she stay with her friends.                 10   did stupid things over and over again?
 11       Q. So Tuyet didn't move out because she was          11      A. No, ma'am.
 12   mad at you. She moved out because she was -- it was      12      Q. Did she ever do any stupid things?
 13   part of the plan to make it look like you guys were      13      A. Looking back now, I say, no, she never do
 14   separated. Is that what your testimony is?               14   any stupid thing. She never done any stupid thing.
 15       A. That's correct.                                   15      Q. What would you have said then?
 16       Q. Under oath?                                       16      A. I might have thought she done stupid thing
 17       A. Yes, ma'am.                                       17   and I got mad but...
 18       Q. Do you recall P         ever calling the cops
                                                               18      Q. Anything stand out?
 19   to come out to the house?
                                                               19      A. The food. I -- the food might make -- I
 20       A. I don't remember. I don't recall that.
                                                               20   might have called it a stupid thing about cooking
 21       Q. Will you turn to Page TRAN 151?
                                                               21   the food.
                                                               22      Q. Did you ever hit P        in the head with a
 22           This is also in the investigation report
                                                               23   soda can?
 23   reflecting an interview on or around June 24th,
                                                               24      A. With a soda can?
 24   2015, with P       T      And she stated that the cops
                                                               25      Q. Yes.
 25   had been to the home twice, one time because you and


                                                                           47 (Pages 182 to 185)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                         APPENDIX 0048
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 49 of 70

                     Videotaped Deposition of Itani Milleni
                                                 Page 186                                                   Page 188
  1      A. No.                                                   1       Q. Do you think -- do you think your children
  2      Q. That never happened?                                  2   were afraid of you when you were arguing and -- and
  3      A. No.                                                   3   being aggressive with your wife?
  4      Q. Okay. Were the police ever called out to              4             MR. BROWN: Objection; calls for
  5   the prior residence, the Hidden -- Hidden Shadow?           5   speculation.
  6   The house you owned with your wife, Hidden Shadow --        6       A. (Pauses.)
  7      A. Yes.                                                  7       Q. (BY MS. MOORE) Did they ever express any
  8      Q. -- were the police ever called out when               8   fear to you in those situations?
  9   you lived there?                                            9       A. I think they might be afraid of me that I
 10      A. Hidden Shadow Lane? Yes. That's when I               10   hit my wife. That's why he step in and...
 11   choke her.                                                 11       Q. D           went on to state that because his
 12      Q. Any other --                                         12   mom was from Vietnam, she did not have proper
 13      A. The police called out, yes. But any other            13   manners, and your way of correcting her was hitting
 14   incident, I don't remember. But that's the most I          14   her. Do you see where it says that?
 15   remember.                                                  15       A. Yes.
 16             (Off-the-record discussion.)                     16       Q. Is that a true statement?
 17             (Exhibit No. 10 was marked.)                     17       A. No. False.
 18      Q. (BY MS. MOORE) Mr. Milleni, I'm going to             18       Q. That's false?
 19   hand you what I've marked as your Deposition Exhibit       19       A. Yes, ma'am.
 20   10.                                                        20       Q. So D           is lying when he says that
 21          I'll represent to you this is additional            21   statement?
 22   documents we received from CPS as part of the              22       A. He -- I think he might be -- he thinks so.
 23   investigation in your children's case.                     23       Q. Okay.
 24          The first narrative at the top talks                24       A. He thinks that's what it is, but I don't
 25   about the caseworker visiting D           d at the home,   25   think so. That's how he feel.


                                                 Page 187                                                   Page 189
  1    which would have been a foster home at this time.          1      Q. Has -- actually -- but he never said that
  2    Do you see where it says, "D          also admitted to     2   to you?
  3    witnessing his father slap his mother, and on one          3      A. No.
  4    occasion he had to step in to prevent his                  4      Q. He never said stop hitting your -- your
  5    mother [verbatim] from choking her"? Do you see            5   wife?
  6    where it says that?                                        6      A. Yes, he did.
  7       A. Yes.                                                 7      Q. He did say that?
  8       Q. Is that the same incident that you were              8      A. Yes.
  9    referring to that happened 12 years ago?                   9      Q. When did he say that?
 10       A. I remember one time he -- when we were              10            MR. BROWN: Objection; asked and
 11    arguing, he stepped in and say, "Don't hit mommy" or      11   answered.
 12    "don't hurt mommy." I remember that.                      12            MS. MOORE: I -- I beg to differ.
 13       Q. Do you remember where that was?                     13      Q. (BY MS. MOORE) When did he -- when did he
 14       A. I don't remember, no.                               14   say that?
 15       Q. Do you remember how old he was?                     15      A. When we were arguing and he stepped in and
 16       A. I don't remember how old he was at that             16   he told me that.
 17    point, no.                                                17      Q. And that happened -- that's the incident
 18       Q. But you recall a time where he tried to             18   12 years ago?
 19    step in between you --                                    19      A. No, I don't think so.
 20       A. Yes.                                                20      Q. Okay. Then was it the other incident that
 21       Q. -- and your wife --                                 21   you referred to shortly before your wife's murder
 22       A. Yes.                                                22   where you hit her in the shop? Is that where
 23       Q. -- to prevent you from hitting her,                 23   D         stepped in?
 24    correct?
                                                                 24      A. No. D            was not there.
 25       A. Yes.
                                                                 25      Q. Okay. Then there was another incident


                                                                              48 (Pages 186 to 189)
                        Infinity Reporting Group, LLC
                  Office: 832-930-4484 Fax: 832-930-4485
                                                                                          APPENDIX 0049
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 50 of 70

                    Videotaped Deposition of Itani Milleni
                                               Page 190                                                   Page 192
   1   that you hit your wife that you're admitting to --       1   TRAN 1191? Actually, turn to the page before it
   2      A. I did not hit my wife.                             2   first, TRAN 1190.
   3             MR. BROWN: Objection;                          3           Shayolonda Herron has made an affidavit
   4   mischaracterizes his testimony.                          4   in connection with your case -- with the children's
   5      Q. (BY MS. MOORE) I -- I want to know                 5   case. And she describes a meeting she had with
   6   when -- when D           stepped in to try to prevent    6   Tuyet Tran at the -- at her job on or around June
   7   you from hitting your wife.                              7   4th, 2015. And if you turn to the next page,
   8      A. At Sandstone, maybe. At Sandstone house.           8   TRAN 1191, I want to ask you some questions about
   9   Maybe that's what he's referring to.                     9   some of the things that your wife said to Shayolonda
  10      Q. Did it happen more than once? Did D               10   Herron in this interview.
  11   ever try to step between you and your wife again?       11       A. Okay.
  12      A. No.                                               12       Q. Okay. Your wife stated that you were
  13      Q. One time?                                         13   often angry. Is that a true statement? Were you
  14      A. No, no -- yeah -- I don't know.                   14   often angry at home?
  15      Q. So wait. You just said yes, no, and I             15       A. When we were arguing, I get angry, yes.
  16   don't know in response to that question. So I'm         16       Q. Your wife also stated that you yell and
  17   going ask it again. Okay?                               17   argue with everyone in the home. Is that a true
  18           Did D         ever try to step between you      18   statement?
  19   and your wife when you were arguing?                    19       A. False.
  20      A. Yes, he did.                                      20       Q. That's false?
  21      Q. He did that more than one time?                   21       A. Yes.
  22      A. I remember only one time.                         22       Q. Why is that statement false?
  23      Q. But there could have been more? You just          23       A. Because I don't argue with everybody in
  24   don't remember?                                         24   the house.
  25      A. I just remember one time that he stepped          25       Q. That's because you just really argue with


                                               Page 191                                                   Page 193
  1    in and say no.                                           1   your wife?
  2        Q. Did he say, Daddy, stop?                          2       A. Argument with my wife, yes, not with
  3        A. I remember he says like that, yeah.               3   everybody in the house.
  4        Q. No, Daddy, don't hit Mommy?                       4       Q. She also told Ms. Herron -- your wife also
  5        A. Yes.                                              5   told Ms. Herron that you are very controlling and
  6              (Off-the-record discussion.)                   6   always tries to control her.
  7              (Exhibit No. 11 was marked.)                   7            Do you agree with that statement?
  8        Q. (BY MS. MOORE) Mr. Milleni, I'm going to          8       A. No.
  9    hand you what I've marked as Deposition Exhibit 11.      9       Q. You didn't think you were controlling over
 10             Do you recognize this document?                10   your wife?
 11        A. No, ma'am.                                       11       A. No.
 12        Q. Have -- you've never seen it before?             12       Q. Your wife also stated that if she does not
 13        A. I remember police show me a document about       13   do what you say, you will hit her. Is that a true
 14    the CPS case. It looks similar to this, but I           14   statement or a false -- a --
 15    don't...                                                15       A. False.
 16        Q. Who is Shayolonda Herron?                        16       Q. It's false? Okay.
 17        A. I'm sorry?                                       17          She admitted that he's thrown a chair at
 18        Q. Who is Shayolonda Herron?                        18   her before, which that's the incident we've talked
 19        A. It's the CPS worker.                             19   about ad nauseam today, correct?
 20        Q. She was the caseworker on the case?              20       A. Yes.
 21        A. Yes.                                             21       Q. The chair incident.
 22        Q. Were you aware that Ms. Herron had spoken        22       A. Yes.
 23    with your wife?                                         23       Q. Yes?
 24        A. No, I don't. No.                                 24       A. Yes.
 25        Q. You weren't. Will you turn to Page               25       Q. So that is a true statement?



                                                                           49 (Pages 190 to 193)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                        APPENDIX 0050
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 51 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 194                                                   Page 196
  1      A. Yes, ma'am, true.                                  1   hand you what I've marked as your Deposition
  2      Q. She also stated that she thought that you          2   Exhibit 12.
  3   might have something wrong with your mind and that       3             Sir, have -- have you seen this
  4   she always tells you that you need help, that you        4   document before?
  5   will not get any help.                                   5       A. No.
  6           What do you think she's referring to             6       Q. Okay. So it's an affidavit of your wife
  7   there?                                                   7   Tuyet Tran, Bates-labeled TRAN 0006 through
  8             MR. BROWN: Objection; calls for                8   TRAN 0007.
  9   speculation.                                             9             Sir, will you turn to Page 2 of that
 10      Q. (BY MS. MOORE) If you know. Did she --            10   document?
 11   actually, I'll ask a better question.                   11             Do you see that -- do you see your
 12           Did she ever tell you that you needed to        12   wife's signature at the top?
 13   get help?                                               13       A. Yes.
 14      A. No.                                               14       Q. Is that her signature?
 15      Q. She never said that?                              15       A. Yes.
 16      A. She might have told me to go to anger             16       Q. And below that, you see that it says,
 17   management class.                                       17   "Subscribed and sworn to" on July 7th, 2015,
 18      Q. Okay. And did you ever go to any anger            18   correct?
 19   management classes?                                     19       A. Yes.
 20      A. Yes, I did.                                       20       Q. Okay. Please turn back to the first page.
 21      Q. While you were married?                           21           On Paragraph 3, your wife states in this
 22      A. No. After my wife's death.                        22   affidavit that you are abusive and a control freak.
 23      Q. So you never went to any of the anger             23   You physically and verbally abused her for the last
 24   management classes that she wanted you to go to when    24   eight years, that you beat her, hit her, destroyed
 25   she was still alive and you were married?               25   the personal property. And I'll stop there.

                                             Page 195                                                   Page 197
  1       A. No.                                               1           Is your wife being truthful when she made
  2       Q. Or is that a "yes"?                               2   those statements?
  3       A. No, I never went to an anger management           3      A. I don't know what she think, what she
  4    be- -- before my wife -- before her death.              4   feel. I don't know.
  5       Q. Why did you refuse to go?                         5      Q. So you would say it's false that you
  6       A. I was not -- the caseworker never say that        6   physically abused her for at least eight years?
  7    before her death, only after her death -- I'm sorry.    7      A. I know I don't abuse her.
  8    When she removed the kids from the house, then she      8      Q. When you get angry, do you ever break
  9    told me I need to go to anger management class, and     9   anything or throw things?
 10    that's when my wife was alive -- no, after her         10      A. Yes, I throw things in the house. Broke a
 11    death. That's when I went to anger management. I       11   chair.
 12    don't remember when.                                   12      Q. And -- let's see.
 13       Q. Did your wife ever tell you to go to anger       13           She says that in and about 2009, you
 14    management classes?                                    14   threw a chair at her head because she was working
 15       A. No.                                              15   and could not come home early. Do you see where it
 16       Q. She never said that?                             16   says that?
 17       A. No.                                              17      A. What paragraph number?
 18       Q. Did your wife have any family in Texas?          18      Q. I'm still in Paragraph 3.
 19       A. Diep, the niece, her niece. Her friends.         19      A. Yes, I see that statement.
 20    That's all I --                                        20      Q. Okay. Do you recall an incident in 2009
 21       Q. Was her immediate family back in Vietnam?        21   where you threw a chair at her head because she was
 22       A. Right.                                           22   working and would not come home early?
 23              (Off-the-record discussion.)                 23      A. No, I never done that.
 24              (Exhibit No. 12 was marked.)                 24      Q. So that statement is false?
 25       Q. (BY MS. MOORE) Mr. Milleni, I'm going to         25      A. I never -- I never done that. That's what



                                                                          50 (Pages 194 to 197)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0051
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 52 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 198                                                    Page 200
  1    she said, but I never done it.                          1       A. It did not happen. I did not choke her
  2        Q. So your wife was lying?                          2   because of the flier, the advertisement.
  3        A. I don't know why she's saying that.              3       Q. Did you choke her at all?
  4        Q. She goes on to state that when she did get       4       A. No.
  5    home, you choked her and she called the police, but     5       Q. Do you recall having a dispute about the
  6    the police never filed any charges.                     6   advertisement postcards?
  7              Do you recall the police coming out as        7       A. No.
  8    a result of this incident?                              8       Q. So this entire incident didn't happen?
  9        A. I think she's referring to that choking          9       A. I don't remember it happened.
 10    incident that I told you.                              10       Q. It says -- it goes on to say in March 2015
 11        Q. Okay.                                           11   that you were angry that she was sick, and when you
 12        A. I think it happened in 2009.                    12   came home, you choked her.
 13        Q. Is that when you think that it happened?        13            Did that happen?
 14        A. I don't know.                                   14       A. What paragraph?
 15        Q. In Paragraph 4, she states that in 2011,        15       Q. I'm still in 6.
 16    you were angry about the children coming home late,    16       A. Oh, the paragraph -- advertising postcard,
 17    that you threw the laptops and all the items in the    17   no.
 18    home against the wall. Is that a true statement?       18       Q. Do you see how it says in March 2015, you
 19        A. False.                                          19   were angry that she was always sick and that when
 20        Q. It's a false statement?                         20   you came home, you choked her?
 21            In November -- in Paragraph 5, she states      21       A. No.
 22    that in November of 2014, the children witnessed you   22       Q. That never happened?
 23    choking and hitting her because "I had recooked his    23       A. No.
 24    food, and it was still raw, and the kids couldn't      24       Q. She goes on to state that in April 2015,
 25    eat it. The kids cried and pleaded 'Daddy, don't do    25   you threw ten chairs against the walls and at her.

                                             Page 199                                                    Page 201
   1   that.'"                                                 1             Is your testimony, sir, that that
   2           Do you recall that incident, sir?               2   didn't happen either?
   3      A. Yes, about the food.                              3       A. No.
   4      Q. Okay. Did you choke and hit her --                4       Q. Did you ever use her credit cards without
   5      A. No.                                               5   her authorization?
   6      Q. -- as a result of that incident?                  6       A. No.
   7           So she's lying here when she says that          7       Q. Did you ever apply for credit under her
   8   you choked and hit her?                                 8   name without her authorization?
   9      A. I don't know why she said that, but I             9       A. No.
  10   didn't do it.                                          10       Q. Did you ever threaten to punch her in the
  11      Q. And if your children said the same thing,        11   eyes and that you'll bust her eyes?
  12   they would be lying?                                   12       A. No.
  13      A. I don't know my -- why my kids saying            13       Q. Now, Paragraph 8 talks about in May 2015
  14   that.                                                  14   that she was sick and threw up in front of the
  15      Q. Because you --                                   15   workplace, that he called you -- that you called her
  16      A. I didn't do it.                                  16   in and punched her and hit her and that your niece
  17      Q. Because you claim it's not true?                 17   called -- her niece called the police but there were
  18      A. It's not true.                                   18   never any changes filed. Now, that's the other
  19      Q. It says in February -- in Paragraph 6, in        19   incident that we talked about today, correct?
  20   February of 2015, you choked her in the parking lot    20       A. Yes, ma'am.
  21   because you did not like her advertisement postcards   21       Q. So that one is true?
  22   that she did for the business.                         22       A. Yes, it's true.
  23             Do you recall that event, sir?               23       Q. No. 9, she -- she states that -- and
  24      A. No.                                              24   swears that you threatened her all the time.
  25      Q. You don't recall it, or did it not happen?       25             Is that a true -- is that a true



                                                                          51 (Pages 198 to 201)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0052
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 53 of 70

                    Videotaped Deposition of Itani Milleni
                                            Page 202                                                   Page 204
  1    statement?                                             1   that help your plan with CPS?
  2       A. No.                                              2       A. How does it help --
  3       Q. Had -- did Tuyet ever call the police in         3       Q. Yes.
  4    response to some of your incidents?                    4       A. -- the CPS?
  5       A. I think she called the police when I             5             MR. BROWN: Objection. The question
  6    choked her at Hidden Shadow Lane.                      6   is vague, and I think it mischaracterizes his
  7       Q. You were aware, sir, weren't you, that           7   testimony.
  8    your wife was terrified of you?                        8       A. The plan is that we get divorce and CPS
  9       A. I don't know.                                    9   give kids her the kids -- custody of the kids.
 10       Q. That she was afraid that you had a gun and      10       Q. (BY MS. MOORE) Did Tuyet --
 11    that you might use it on her?                         11       A. That's the plan.
 12             MR. BROWN: Objection; calls for              12       Q. Did Tuyet tell you that she was trying to
 13    speculation.                                          13   file a temporary restraining order against you?
 14       Q. (BY MS. MOORE) Did she ever tell you            14       A. No, I was not aware of that.
 15    that?                                                 15       Q. Okay. How would that have been part of
 16       A. No, she never told me that.                     16   the plan?
 17             (Off-the-record discussion.)                 17       A. I don't know.
 18             (Exhibit No. 13 was marked.)                 18             MR. BROWN: Objection; calls for
 19       Q. (BY MS. MOORE) Mr. Milleni, I'm going to        19   speculation.
 20    hand you what I've marked as Deposition               20       A. I don't know.
 21    Exhibit 13. On Page 1, it's Bates-labeled             21       Q. (BY MS. MOORE) You claimed you -- even
 22    TRAN 1369.                                            22   though you were separated after the children were
 23             Do you recognize this handwriting?           23   taken away, you and your wife were still together.
 24       A. Yes.                                            24   Is that your testimony?
 25       Q. Is this your wife's handwriting?                25       A. After...


                                            Page 203                                                   Page 205
  1        A. Yes, ma'am.                                     1       Q. After the children were taken away --
  2        Q. Okay. And -- okay. Let me ask you, have         2       A. Right.
  3    you ever seen this document before?                    3       Q. -- out of the house --
  4        A. No.                                             4       A. Yes.
  5        Q. So you've never read through it?                5       Q. -- is it your testimony that you and your
  6        A. No.                                             6   wife were still together?
  7        Q. And you did not see it before your wife         7            MR. BROWN: Objection. It's vague.
  8    was murdered?                                          8       A. She stay -- she lives at her friend's
  9        A. No, I never seen this.                          9   house.
 10        Q. Okay. If she's making -- if Tuyet is           10       Q. (BY MS. MOORE) Were you still in a
 11    making these statements shortly before she's          11   relationship with her? She had not left you,
 12    murdered, are you -- is it your testimony that this   12   correct?
 13    is all part of the plan to trick CPS?                 13       A. Yes.
 14               MR. BROWN: Objection; calls for            14       Q. Okay. At least according to your
 15    speculation.                                          15   testimony.
 16        Q. (BY MS. MOORE) Well, you talked about a        16       A. I'm sorry?
 17    plan to trick CPS, correct?                           17       Q. At least according to your testimony.
 18        A. Right.                                         18   Your testimony --
 19        Q. Did that involve your wife swearing under      19            MS. MOORE: Let me finish my question.
 20    oath that you did all of these things that you say    20            MR. BROWN: All right. I thought you
 21    are not true? Was that part of the plan?              21   were done.
 22        A. Some of it is not true. Some is correct.       22       Q. (BY MS. MOORE) Your testimony has been
 23    Some is not true.                                     23   that you separated as part of a plan to trick CPS,
 24        Q. Okay. So how did that -- how did her           24   correct?
 25    creating or swearing to these affidavits, how did     25       A. Yes, ma'am.



                                                                         52 (Pages 202 to 205)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0053
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 54 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 206                                                   Page 208
  1        Q. Okay. So if she went out and tried -- if         1   before Tuyet -- before your wife died?
  2    Tuyet tried to get a temporary restraining order        2             MR. BROWN: Objection; vague.
  3    against you, that would not be in line with the plan    3       A. We've been having money issue, yes.
  4    that you claim and have testified under oath that       4       Q. (BY MS. MOORE) You were. What kind of
  5    you had?                                                5   money issues were you having?
  6              MR. BROWN: Objection; calls for               6       A. We're using credit cards to pay debts, to
  7    speculation.                                            7   pay bills.
  8        A. I don't know why she get a restraining           8       Q. And was that shortly before her death?
  9    order.                                                  9       A. When we started the business and I -- when
 10        Q. (BY MS. MOORE) But you agree with me,           10   I was living with her, yes.
 11    don't you, that it doesn't make a whole lot of sense   11       Q. And was that a stressful situation, having
 12    for her to get a restraining order if this was all     12   to -- having to worry about these debts and paying
 13    part of a plan, does it?                               13   it off with credit cards?
 14              MR. BROWN: Objection; calls for              14       A. I pay for it, yes.
 15    speculation.                                           15       Q. It was stressful. Did it make you angry?
 16        A. Maybe getting restraining order is to give      16       A. No, it doesn't make me angry.
 17    the kids to her custody and she planned that. I        17       Q. So your testimony is you didn't argue with
 18    don't know.                                            18   your wife about these things?
 19        Q. (BY MS. MOORE) Have you ever thought --         19       A. Yes, I argued with her about it.
 20    have you -- did you know that -- I believe you         20       Q. But you just weren't angry when you were
 21    testified you didn't know she had tried to get a       21   arguing with her? Is that what you're saying?
 22    restraining order; is that right?                      22       A. I argue about not spending too much on the
 23        A. No, I never aware of that. She might have       23   credit cards.
 24    done -- she might have done it on her own to get a     24       Q. Okay. Sir, will you turn to 1373, please.
 25    restraining order so she can get the kids' custody     25           Do you recall getting angry at your wife


                                             Page 207                                                   Page 209
  1   for sure, but not me. That's fine. It works with         1   about her printing posters for advertising for the
  2   me too. That was part of the plan.                       2   business without getting your approval?
  3       Q. Part of the plan was --                           3      A. No.
  4       A. But I'm not aware of --                           4      Q. Okay. So --
  5       Q. All right.                                        5      A. I don't remember that.
  6       A. -- the restraining order.                         6      Q. It could have happened. It could not have
  7       Q. Okay.                                             7   happened. You just don't remember?
  8       A. She might have done it on her own. She            8      A. No.
  9   didn't tell me. I don't know. But I'm not aware of       9      Q. Okay. Do you remember -- so you don't
 10   that.                                                   10   remember getting angry about that situation?
 11       Q. Sir, if you'd look at TRAN 1373. We've           11      A. No.
 12   had these -- the Vietnamese translated into English,    12      Q. And you don't remember dragging her to the
 13   which you can see on TRAN 1375. And I just want to      13   parking lot in front of the salon and strangling
 14   go through -- actually, let's start with 1372.          14   her?
 15            Did you and your wife ever argue about         15      A. No.
 16   credit card debt?                                       16      Q. That never happened?
 17       A. Yes, we talk about credit card debt.             17      A. I don't remember I did that.
 18       Q. Did you ever argue with your wife about
                                                              18      Q. So it could have happened. It could not
 19   credit card debts?
                                                              19   have happened. You just don't remember?
 20       A. We might have argued about it, yes.
                                                              20      A. (No response.)
                                                              21      Q. Is that the case, sir? It could have
 21       Q. Did you come -- did you agree to close
                                                              22   happened, and it might not have happened, but you
 22   certain credit cards but then continue using her
                                                              23   just don't remember?
 23   credit card without her authorization?
                                                              24      A. I don't remember I strangled her in the
 24       A. No.
                                                              25   parking lot.
 25       Q. Were you having money issues shortly


                                                                          53 (Pages 206 to 209)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0054
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 55 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 210                                                     Page 212
  1        Q. Okay. Will you turn to Page TRAN 1374?           1       A. Yes.
  2            Do you recall a time where you had an           2       Q. And was her car at your house when that
  3    argument with your wife about, you know, cleaning up    3   happened?
  4    the shop when she was working there?                    4       A. No. It was at a restaurant.
  5        A. No.                                              5       Q. So your wife and your children are in a
  6        Q. Okay.                                            6   restaurant, correct?
  7        A. I don't recall.                                  7       A. Yes. No, no, not at the restaurant. At
  8        Q. Do you recall getting mad at her and             8   the restaurant parking lot.
  9    banging three chairs in the wall and pushing all the    9       Q. Was your wife outside while you were
 10    chairs in the store?                                   10   flattening --
 11        A. No, I don't remember that.                      11       A. Yes --
 12        Q. Don't remember. So it could have                12       Q. -- her tires?
 13    happened. It could not have happened. You just         13       A. -- she was outside.
 14    don't remember?                                        14       Q. Were the kids outside?
 15        A. I don't remember I throw the chair, bang        15       A. Yes, the kids was outside.
 16    the chair, no.                                         16       Q. So the children saw you take a knife and
 17        Q. Did you ever flatten her four tires when        17   slash your wife's four tires of your car in a
 18    she was buying dinner for the children at a            18   parking lot?
 19    restaurant?                                            19       A. I don't know if the kids saw it. They
 20        A. I remember that one. I flattened her            20   were in the car. They were inside the car.
 21    tires. I remember that.                                21       Q. Okay. They were inside the car of the --
 22        Q. So that one is true?                            22   of the -- as you were slashing the tires of the car?
 23        A. Yes, that's true.                               23       A. Yes, ma'am.
 24        Q. In 2010, she said you -- you tracked her        24       Q. Mr. Milleni, I want to talk now about the
 25    and flattened her four tires. Why would you do         25   CPS case that was happening right before your wife

                                             Page 211                                                     Page 213
   1   that?                                                   1   was murdered.
   2       A. Because -- I did not track her. I just           2            How did you first learn about the CPS
   3   called, why was she home late and where the kids        3   investigation?
   4   were, and she didn't tell me where the kids were.       4       A. My wife came home and told me that the CPS
   5   She just stay out all night with the kids, and it       5   came to the house several times and I wasn't home.
   6   was late. So I got mad at her. When she came back,      6   And the CPS came to the business and talked with her
   7   I met her and I got mad and I just slashed the          7   about it. That's how I learned --
   8   tires.                                                  8       Q. And did --
   9       Q. So you got mad. You got angry --                 9       A. -- about CPS.
  10       A. Yes.                                            10       Q. Did you speak with you wife about what the
  11       Q. -- correct?                                     11   allegations or what had prompted the CPS
  12       A. Yes.                                            12   investigation?
  13       Q. And you lost control, correct?                  13       A. No. I just -- I didn't know who they were
  14       A. Yes, ma'am.                                     14   at that time.
  15       Q. What did you use to slash the tires?            15       Q. When did you discover that -- that they
  16       A. The knife.                                      16   had gotten involved because D            had choked
  17       Q. What knife?                                     17   another student at school?
  18       A. I don't remember. The knife I had in my         18       A. When I learned that D            choked other
  19   car or in her car. I don't know. I just grabbed it     19   kid at school?
  20   and slash it.                                          20       Q. That that was the reason why CPS was
  21       Q. Was it the hatchet that you keep in your        21   coming out to -- to visit the home.
  22   car?                                                   22       A. Yes.
  23       A. No, not the hatchet. It's a knife.
                                                              23       Q. You understood that --
  24       Q. Was her -- the -- you flattened the four
                                                              24       A. I believe so, yes.
  25   tires of her car, correct?
                                                              25       Q. -- right?


                                                                          54 (Pages 210 to 213)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                        APPENDIX 0055
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 56 of 70

                   Videotaped Deposition of Itani Milleni
                                           Page 214                                                   Page 216
  1       A. Right.                                          1      Q. Okay. Keep watching. And why did you
  2       Q. My question is, when did you get that           2   decide to videotape that interview?
  3   understanding?                                         3      A. Because I wanted to document what the CPS
  4       A. I don't remember. My wife told me when          4   does to my kids --
  5   she got home. She said that CPS came to her store      5      Q. Okay.
  6   and talked with her about the kids. I think my wife    6      A. -- and to my family.
  7   told me about that.                                    7      Q. Okay.
  8       Q. Okay. And do you recall the first time          8      A. And there's other reasons too, that I
  9   you spoke with a CPS caseworker?                       9   don't want them to lie about...
 10       A. The first time I talked with the CPS           10      Q. You didn't want CPS to lie?
 11   caseworker when she came to the house for the         11      A. Yes, ma'am, so I put them on video.
 12   interview.                                            12      Q. Okay. Let's watch a little bit more of
 13       Q. Okay.                                          13   this video.
 14       A. Before that, I didn't -- I talked with her     14      A. Okay.
 15   by emails to set up the appointment.                  15            (Video playing.)
 16       Q. And the CPS caseworker that came out to        16      Q. (BY MS. MOORE) Okay. So who was that
 17   the house for the interview, that was Shayolonda --   17   man's voice in the background?
 18   Shayolonda Herron, correct?                           18      A. Robbins Mitchell.
 19       A. I remember, yes.                               19      Q. Okay.
 20       Q. Do you remember videotaping that meeting?      20            (Video playing.)
 21       A. Yes, I did that.                               21      Q. (BY MS. MOORE) Okay. The woman who just
 22             MS. MOORE: Can we go off the record         22   sat down in the video and is speaking, is that
 23   for just one second?                                  23   Shayolonda Herron?
 24             THE VIDEOGRAPHER: We're going off the       24      A. Yes, ma'am.
 25   record. The time is 3:17 p.m.                         25      Q. Okay.


                                           Page 215                                                   Page 217
  1              (Break from 3:17 p.m. to 3:18 p.m.)         1              (Video playing.)
  2              THE VIDEOGRAPHER: We're back on the         2       Q. (BY MS. MOORE) All right. So
  3   record. The time is 3:18 p.m.                          3    Mr. Mitchell just comes into the meeting, correct?
  4       Q. (BY MS. MOORE) Mr. Milleni, I'm going to        4       A. Yes, ma'am.
  5   mark a video as Deposition Exhibit 14.                 5       Q. And that's Robbins Mitchell right there?
  6              (Exhibit No. 14 was marked.)                6       A. Correct.
  7       Q. (BY MS. MOORE) And this video was               7       Q. All right. Did you intend for him to be
  8   produced with a Bates stamp TRAN 1468. And I know      8    part of the meeting?
  9   this is not very sophisticated, but I'm just going     9       A. No.
 10   to show you on my computer.                           10       Q. Okay. I'm going to fast forward since
 11              (Off-the-record discussion.)               11    this video is over an hour long.
 12       Q. (BY MS. MOORE) All right. Mr. Milleni,         12              And you told Ms. Herron that the
 13   I'm going to show you this video. I'm going to just   13    conversation was being recorded, correct?
 14   start it real quick, and I just want to make sure     14       A. Yes.
 15   that we're talking about the same video that you're   15       Q. And she said, I need to step out. I -- I
 16   remembering. Okay?                                    16    don't know if I can have this recorded or not,
 17       A. Yes.                                           17    something along those lines, correct?
 18       Q. Okay.
                                                            18       A. Yes, I remember she said that.
 19              (Video playing.)
                                                            19       Q. Okay. And then she came back in and
 20       Q. (BY MS. MOORE) Is that you in this video?
                                                            20    didn't agree to be recorded, correct?
 21       A. Yes, ma'am.
                                                            21       A. I don't remember what she said when she
                                                            22    came back in.
 22       Q. Okay. And was this the day that
                                                            23       Q. Okay. Let's -- let's --
 23   Shayolonda Herron was coming to interview you
                                                            24       A. She say about her supervisor. She talked
 24   regarding the CPS case?
                                                            25    with her supervisor, but I don't remember what she
 25       A. Yes. Correct.


                                                                        55 (Pages 214 to 217)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0056
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 57 of 70

                    Videotaped Deposition of Itani Milleni
                                            Page 218                                                      Page 220
  1    say.                                                   1              MS. MOORE: That's okay.
  2       Q. Let's go to that.                                2       Q. (BY MS. MOORE) Now, this video also
  3              (Video playing.)                             3   includes the day that CPS came and took the kids
  4              MR. BROWN: What's the timestamp for          4   away, correct?
  5    that?                                                  5       A. Yes, ma'am.
  6              MS. MOORE: The timestamp is 18               6       Q. Okay.
  7    minutes.                                               7              MS. MOORE: I am moving forward to
  8       Q. (BY MS. MOORE) Mr. Vu, I'm pausing at            8   minute 33.
  9    18 minutes, 38 seconds. You turned the camera so       9              (Video playing.)
 10    that the camera was capturing what Robbins Mitchell   10              MS. MOORE: Unfortunately, I'm having
 11    was telling Shayolonda Herron, correct?               11   some technical difficulties with the video, but this
 12       A. Yes.                                            12   is -- give me just one second, please.
 13              (Video playing.)                            13              (Video playing.)
 14       Q. (BY MS. MOORE) Okay. So Mr. Mitchell            14       Q. (BY MS. MOORE) So this is Robbins
 15    got pretty upset in this encounter. Would you agree   15   Mitchell again, correct?
 16    with that?                                            16       A. Yes, ma'am.
 17       A. Yes.                                            17       Q. And this is the police that have come
 18       Q. And is this D            T --                   18   to -- to -- to take the children, correct?
 19       A. Yes, ma'am.                                     19       A. Yes, ma'am.
 20       Q. -- right here?                                  20              MS. MOORE: And let's see. Let's go
 21       A. Yes, ma'am.                                     21   to -- I'm on minute 37.
 22       Q. D           is in the room when all this is     22              (Video playing.)
 23    happening as well, correct?                           23       Q. (BY MS. MOORE) So did you get a call from
 24       A. Yes, ma'am.                                     24   either D           or P     telling you that the police
 25       Q. You -- why didn't you have Mr. Mitchell         25   were there?


                                            Page 219                                                      Page 221
   1   leave the room?                                        1       A. I remember when I was at work somebody --
   2       A. Because when all this going on, I didn't        2   oh, Robbins Mitchell called me and informed me that
   3   know what to do. I just -- it just happened. And       3   the police came.
   4   it --                                                  4       Q. Okay.
   5       Q. Do you approve -- I'm sorry. Go ahead.          5       A. I think Robbins Mitchell called, but not
   6       A. And it was just a surprise. I didn't know       6   D         .
   7   what's going on. Or it just happened. And I just       7       Q. Okay.
   8   stood there stunned.                                   8            (Video playing.)
   9       Q. Did --                                          9       Q. (BY MS. MOORE) So at this time,
  10       A. I didn't expect this to be happen.             10   Mr. Mitchell was home alone with your children,
  11       Q. Okay.                                          11   correct? Your wife wasn't -- Tuyet wasn't at the
  12       A. So I didn't know what -- how to react.         12   house during this time, was she?
  13       Q. Do you think that this behavior was            13       A. My wife was not there. I don't remember
  14   appropriate?                                          14   my wife was there.
  15       A. Mr. Mitchell? Yes.                             15       Q. And -- and you, obviously, were not there
  16       Q. And you didn't try to stop him from            16   because they're trying to call you to get you to
  17   arguing with Shayolonda Herron, did you?              17   come home, correct?
  18       A. Not at that time.                              18       A. Somebody called me.
  19       Q. Okay.                                          19       Q. So the only individuals in the house at
  20       A. Later, I told him to apologize, and he         20   this point are Mr. Mitchell and your two children,
  21   did. He wrote a letter, apologize to Shayolonda.      21   D          and P , correct?
  22            MS. MOORE: I'm going to object to            22       A. I -- yes.
  23   everything that's after, "No, I did not" as not       23            (Video playing.)
  24   responsive.                                           24       Q. (BY MS. MOORE) Now, Mr. Mitchell was
  25            THE WITNESS: I'm sorry.                      25   actually arrested as a part of this -- this



                                                                          56 (Pages 218 to 221)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0057
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 58 of 70

                    Videotaped Deposition of Itani Milleni
                                            Page 222                                                   Page 224
   1   transaction, correct?                                  1   several meetings with CPS.
   2       A. Yes, ma'am.                                     2             (Exhibit No. 15 was marked.)
   3       Q. For interfering?                                3        Q. (BY MS. MOORE) Mr. Vu, I'm handing you
   4       A. Yes, ma'am.                                     4   what I have marked as your Deposition Exhibit 15.
   5       Q. Okay.                                           5   It's the hearing transcript from that hearing on
   6             MS. MOORE: I'm going to minute 42.           6   July 7th, 2015, a show cause hearing.
   7             (Video playing.)                             7             Have you seen this document before?
   8             MS. MOORE: I'm pausing it at minute          8        A. The report -- yes, I've seen it before.
   9   43:47.                                                 9        Q. Did you review that in preparation for
  10       Q. (BY MS. MOORE) And is this Mr. Mitchell        10   your testimony here today?
  11   in a robe at your house?                              11        A. Yes, ma'am.
  12       A. Yes, ma'am.                                    12        Q. Do you recall what time of day the hearing
  13       Q. Okay. It looks like that robe goes up --       13   took place?
  14   a pretty short robe, correct?                         14        A. No, I don't remember. I don't recall.
  15       A. Yes, ma'am.                                    15        Q. You testified at this hearing, correct?
  16       Q. Did he wear that around your children?         16        A. Yes, I was there.
  17       A. I've seen it before.                           17        Q. But your wife did not testify, did she?
  18       Q. Did you have any concerns about that?          18        A. No, ma'am.
  19       A. Yes, I've told him about it, you know, put     19        Q. Was your wife in the courtroom when you
  20   on more clothing in the house.                        20   were testifying?
  21       Q. Did you do any background investigation on     21        A. No.
  22   Mr. Mitchell before you let him --                    22        Q. She was not in the courtroom when you were
  23       A. No.                                            23   testifying?
  24       Q. -- rent from you?                              24        A. No. On this hearing, no.
  25       A. No.                                            25        Q. On -- on that -- on this day, on July 7th,


                                            Page 223                                                   Page 225
   1             MR. BROWN: Objection; relevance.             1   2015, did you have any discussions with your wife
   2       Q. (BY MS. MOORE) Well, did you let -- did         2   about the case?
   3   you have any concerns at all about strangers being     3       A. Are you talking about this hearing?
   4   in the house with your, you know, children?            4       Q. Yes.
   5             MR. BROWN: Objection; relevance.             5       A. On this date?
   6       A. No. I talked with him before I let him          6       Q. Yes.
   7   move in and rent that room.                            7       A. This is when my wife already pass away.
   8       Q. (BY MS. MOORE) But you didn't have any          8       Q. July --
   9   concerns about a stranger living in your house with    9       A. So I'm confused now.
  10   your children?                                        10       Q. Okay. If you'll look at the date of the
  11             MR. BROWN: Objection; relevance,            11   hearing, sir, it's July 7th, 2015. Your wife was
  12   asked and answered.                                   12   murdered on July 20th, 2015, correct?
  13       Q. (BY MS. MOORE) You can answer.                 13       A. That's correct.
  14       A. Yeah, I worry if something happen, yes. A      14       Q. Okay. So this hearing is before your wife
  15   stranger, yes, but --                                 15   was killed.
  16       Q. But you had no concerns about                  16       A. That's correct. So I never seen this
  17   Mr. Mitchell?                                         17   before, no. I don't know this one.
  18       A. No concern about him.                          18             MR. BROWN: Just to be clear, because
  19             MR. BROWN: Objection; relevance.            19   this may help, is that I showed him last night the
  20       Q. (BY MS. MOORE) Now, the children were          20   transcript from the termination of parental rights
  21   taken into CPS custody, and then there was a          21   hearing. So he may be confusing that with this.
  22   hearing. I know we've talked about it a little bit    22       Q. (BY MS. MOORE) Okay. So you have not --
  23   today, but the hearing on July 7th, 2015, do you
                                                             23   you only saw one transcript?
  24   recall that hearing?
                                                             24       A. Yes.
  25       A. No, I don't specific -- all I remember is
                                                             25       Q. Okay.


                                                                         57 (Pages 222 to 225)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                     APPENDIX 0058
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 59 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 226                                                   Page 228
  1       A. I don't know this document.                       1   I'm sorry. I remember now. Thank you. I remember
  2       Q. From the June 23rd, 2016, hearing after           2   my wife was there with me.
  3   your wife died --                                        3      Q. Okay. Did you observe your wife while you
  4       A. Yes.                                              4   were testifying?
  5       Q. -- that was the transcript you saw?               5      A. Did I what?
  6       A. Yes.                                              6      Q. Did you see her in the courtroom when you
  7       Q. Do you recall this hearing before your            7   were testifying?
  8   wife died?                                               8      A. Yes. My wife was there with me.
  9       A. No. I remember I went to the CPS                  9      Q. Okay.
 10   meetings, but this hearing -- what hearing?             10      A. I remember now.
 11       Q. You have no memory of testifying in court        11      Q. Do you remember now that -- did you have
 12   on July 7th, 2015?                                      12   any conversations with her that day?
 13       A. In court? I remember I went to court with        13      A. We were talking but -- yes.
 14   my attorney, Shandon Phan. That's what I remember.      14      Q. You do remember?
 15       Q. Do you remember --                               15      A. In the courtroom -- outside the courtroom,
 16       A. And on that day the Court took my --             16   yes.
 17       Q. I'm sorry. Go ahead.                             17      Q. Do you remember what you discussed?
 18       A. On that day the Court removed my parental        18      A. No.
 19   rights. I remember that one, but I don't know what      19            MS. MOORE: Okay. Can we take a short
 20   other hearings.                                         20   break so I can try to see what I have left and what
 21       Q. You don't remember a hearing shortly             21   I need?
 22   before your wife was murdered where the State --        22            MR. BROWN: Yeah.
 23   where the Judge ordered CPS to get temporary custody    23            (Off-the-record discussion.)
 24   of the children?                                        24            THE VIDEOGRAPHER: Going off the
 25       A. I don't remember that one. Maybe I read          25   record. The time is 3:45 p.m.


                                             Page 227                                                   Page 229
  1    it, then I'll remember. It's been three years ago,      1            (Break from 3:45 p.m. to 4:03 p.m.)
  2    ma'am. I don't remember this hearing.                   2            THE VIDEOGRAPHER: We're back on the
  3         Q. Why don't you turn to Page 20?                  3   record. The time is now 4:03 p.m.
  4             Okay. Do you see at Line 18 where it           4      Q. (BY MS. MOORE) Mr. Milleni, do you know a
  5    says, "Trang Vu, having first been duly sworn,          5   man named Akbar Rahaman?
  6    testified as follows," and then it follows with your    6      A. Yes, ma'am.
  7    direct examination?                                     7      Q. Who is Akbar Rahaman?
  8               MR. BROWN: Right there.                      8      A. He's the Indian guy that rent a room at
  9         A. Yes, I see. Line 18. Okay.                      9   Sandstone.
 10         Q. (BY MS. MOORE) Well, let me ask you. So        10      Q. So he was one of the tenants at 9226
 11    you don't -- if you don't remember this hearing,       11   Sandstone?
 12    then you don't remember having any interactions with   12      A. Yes, ma'am.
 13    your wife that day, do you?                            13      Q. And how long did he live at the house?
 14         A. I don't remember this hearing.                 14      A. I don't remember how long. He stay there
 15         Q. So you don't remember any interactions you     15   two months.
 16    had with your wife that day, do you?                   16      Q. Would it surprise you if it was closer to
 17         A. No.                                            17   a year?
 18         Q. You don't remember her being in the            18      A. I don't -- yes, it would be a surprise if
 19    courtroom while you were testifying, correct?          19   he stay there for close to a year.
 20         A. I remember my wife never been in the           20      Q. Would it surprise you if he would testify
 21    courtroom.                                             21   that he saw you beating your wife with a belt?
 22         Q. So your testimony is your wife was never       22      A. Yes.
 23    in the courtroom?                                      23      Q. Okay. Because that's not true? You never
 24         A. Oh, I remember now. Yes, yes, I remember.
                                                              24   beat your wife with a belt?
 25    There was a hearing in court. My wife was there.
                                                              25      A. I don't remember I beat my wife with a


                                                                          58 (Pages 226 to 229)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0059
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 60 of 70

                   Videotaped Deposition of Itani Milleni
                                           Page 230                                                   Page 232
   1   belt.                                                1       Q. Do you remember his last name?
   2       Q. You don't remember. So it could have          2       A. No.
   3   happened. It could not have happened. You just       3       Q. Was he also a tenant at 9226 Sandstone?
   4   don't remember?                                      4       A. He came to rent the room, but he was not a
   5       A. Yes, I don't remember I hit my wife with a    5   tenant. He left.
   6   belt.                                                6       Q. Do you recall -- he came to rent a room,
   7       Q. Do you think you would recall hitting your    7   and he left. I don't understand what that means.
   8   wife with a belt?                                    8   Did he actually stay at the house?
   9       A. Say again. I'm sorry. I didn't                9       A. He came there. He waiting for Akbar to
  10   understand.                                         10   move out, and then he stayed -- he take over Akbar's
  11       Q. I said do you think you would recall         11   room. But then he left before he rented the room.
  12   hitting your wife with a belt?                      12       Q. So he never lived with you?
  13       A. No, ma'am, I don't recall I hit my wife      13       A. He stayed there for a couple of nights,
  14   with a belt.                                        14   just waiting for Akbar to move out, and then he
  15       Q. Do you know a man named Jimmy Clark?         15   left.
  16       A. Oh, yeah. I remember, yes. Jimmy Clark.      16       Q. So your testimony is just he stayed a few
  17       Q. Who is Jimmy Clark?                          17   nights?
  18       A. He -- he's a tenant there a very short       18       A. Yes, ma'am.
  19   period of time, yes.                                19       Q. Did you charge him any rent?
  20       Q. So he's another tenant that we have not      20       A. No.
  21   heard about yet today, correct?                     21       Q. How about an individual named Fernando
  22       A. Yes. Correct. Sorry about that.              22   Yepes, Y-e-p-e-s?
  23       Q. Do you recall when he -- when he lived at    23       A. I don't remember Fernando Yepes.
  24   the house?                                          24       Q. So you don't recall if he was yet another
  25       A. When?                                        25   tenant who lived at your house?

                                           Page 231                                                   Page 233
  1       Q. Yes. When did he -- when did he live at        1       A. No -- oh, I'm sorry. Fernando Yepes.
  2    the house?                                           2   Yes, I remember now. He's a boy -- a young boy. He
  3       A. I don't remember when he lived at the          3   came. He stayed there a month, and then he left
  4    house.                                               4   again also.
  5       Q. How about Akbar Rahaman? Do you recall         5       Q. When did he stay at the house?
  6    when he was living in the house?                     6       A. I don't remember when.
  7       A. I don't recall when -- when.                   7       Q. Are there any other individuals who were
  8       Q. How much did you charge Akbar Rahaman --       8   tenants at your house that you've not told us about
  9    and I apologize. I may be making this name           9   today?
 10    incorrect. I'll just spell it for the record.       10       A. No.
 11    A-k-b-a-r, last name R-a-h-a-m-a-n. How much did    11       Q. Is there any reason why --
 12    you charge this individual for renting a room at    12       A. I'm sorry that I don't remember those
 13    your house?                                         13   individuals you just say.
 14       A. I think about 500.                            14       Q. Is it still your testimony that Akbar was
 15       Q. How much did you charge Jimmy Clark for       15   only at your house for a few months?
 16    renting a room at your house?                       16       A. Yes, ma'am.
 17       A. $500.                                         17       Q. Now, we've already discussed today how you
 18       Q. Do you know a man named Daniel Filipino?      18   have changed your name from Trang Vu to Itani
 19       A. Yes, I remember. Yes, Daniel --               19   Milleni. My question is, did you tell anyone at CPS
 20       Q. Oh, sorry. Do you --                          20   that you had changed your name?
 21       A. -- Filipino.                                  21       A. No.
 22       Q. Was he -- was he Filipino?                    22       Q. Why not?
 23       A. Yes.
                                                           23       A. Because I didn't keep in touch with them.
 24       Q. Okay.
                                                           24       Q. Well, didn't you change your name during
 25       A. I don't know what he is.
                                                           25   the CPS investigation?


                                                                       59 (Pages 230 to 233)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                    APPENDIX 0060
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 61 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 234                                                   Page 236
   1       A. I'm sorry?                                       1   policy to yourself in August of 2012?
   2       Q. I said didn't you change your name during        2              MR. BROWN: Objection; vague.
   3   the CPS case?                                           3       Q. (BY MS. MOORE) Do you remember -- I'll
   4       A. No.                                              4   restate it again.
   5             (Off-the-record discussion.)                  5            Do you remember at some point in 2012
   6             (Exhibit No. 16 was marked.)                  6   transferring ownership of her life insurance policy
   7       Q. (BY MS. MOORE) Mr. Milleni, I'm handing          7   to yourself?
   8   you what I've marked as your Deposition Exhibit 16.     8       A. To myself, yes. I remember I called the
   9            Do you recognize this petition to change       9   insurance company. Yes, I changed the beneficiary
  10   your name?                                             10   to myself.
  11       A. Yes, I recognize.                               11       Q. Why did you do that?
  12       Q. Okay. And it looks like this petition was       12       A. Because if I remember, the beneficiary
  13   filed October 7th, 2015, correct?                      13   was -- I don't remember whose name it was in. I
  14       A. Yes, ma'am.                                     14   don't remember. But then I changed -- no. I've
  15       Q. So in October of 2015, the CPS case was         15   been -- I've been the beneficiary -- beneficiary for
  16   still going on, wasn't it?                             16   the whole time on her life insurance. But I
  17       A. I don't remember if the CPS was still           17   remember I called them and changed the beneficiary
  18   going on at that time.                                 18   to her parents, her family member, or something like
  19       Q. If it was still going on at that time, is       19   that.
  20   there any reason why you would not have told CPS       20       Q. You didn't change it to your children?
  21   that you changed your name?                            21       A. Yes, and also to my children too.
  22       A. I did not -- I didn't think it's important      22       Q. Well, you understand, sir, that we're here
  23   to tell the CPS that I changed my name.                23   in a life insurance dispute, correct?
  24       Q. Why?                                            24       A. Yes, ma'am, I understand.
  25       A. Why? I don't -- I don't think it's              25       Q. And that the claim -- that you're making a

                                             Page 235                                                   Page 237
   1   important to tell them. Because I remember at that      1   claim for the life insurance proceeds from Tuyet
   2   time -- there was no CPS investigation at that time.    2   Tran's life insurance policy, correct?
   3       Q. That's your testimony? There was no              3      A. Yes, ma'am.
   4   CPS -- you weren't doing anything with CPS at the       4      Q. And that -- your children are also making
   5   time you changed your name?                             5   a claim to that money. You understand that, right?
   6       A. I don't remember. I didn't do anything           6      A. No, I don't -- I'm not aware of that.
   7   with CPS when I changed my name.                        7      Q. You're not aware that -- that D           and
   8       Q. Okay. Did both you and Tuyet apply for           8   P     are making a claim in this case in order to
   9   life insurance?                                         9   get the life insurance proceeds?
  10       A. Yes, we did.                                    10      A. Correct. I don't -- I'm not aware of
  11       Q. Both of you did?                                11   that.
  12       A. Yes.                                            12      Q. You're not -- so I don't think I'm 100
  13       Q. Okay. Is there a reason why only Tuyet          13   percent understanding.
  14   got her life insurance and you didn't get yours?       14          Are you in favor of your children getting
  15       A. I had -- we have two policies. I had mine       15   the proceeds over yourself?
  16   too.                                                   16      A. Yes, I would like to have the proceeds to
  17       Q. So did you both apply for life insurance        17   myself.
  18   in 2008?                                               18      Q. You want the proceeds for yourself?
  19       A. I don't remember when.                          19      A. Yes, ma'am.
  20       Q. Okay. Did you both apply at the same            20      Q. You don't want your children to have them,
  21   time?                                                  21   correct?
  22       A. I don't remember.                               22      A. Yes, ma'am.
  23       Q. Is there a reason why you transferred --        23      Q. Okay. So you do understand that you're
  24   actually, let me ask you.                              24   making a claim for the life insurance proceeds and
  25           Do you remember transferring Tuyet's           25   your children are also making a claim for the same



                                                                          60 (Pages 234 to 237)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0061
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 62 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 238                                                    Page 240
   1   life insurance proceeds? You understand that,           1   rights?
   2   right?                                                  2       A. Yes. Correct.
   3       A. You are telling me now. Yes, I know now          3       Q. Why?
   4   that my children wants the insurance proceeds too.      4       A. At that time, when we were in a private
   5       Q. Knowing that now, is it still your               5   room outside of Court, I was very stressful, what I
   6   position that you should have that money more than      6   was going through. The police accused me that I
   7   your children?                                          7   killed my wife. My friend believed that I killed my
   8             MR. BROWN: Objection; form.                   8   wife, and everybody was saying that I killed my
   9       A. I should have more money. Yes, I have the        9   wife. And I lost everything, my wife, my kids, my
  10   right to all that money, not more, all of that         10   business, even my friends. I was very stressful and
  11   money.                                                 11   my -- Shandon Phan advised me that this is the best
  12       Q. (BY MS. MOORE) Mr. Milleni, isn't it true       12   way to deal with this situation.
  13   that you voluntarily relinquished your parental        13           And I just couldn't handle it anymore,
  14   rights over D         and P     T ?                    14   and I just said okay, just do it.
  15       A. Yes, I remember that.                           15       Q. Just walk away?
  16       Q. And do you understand what that meant at        16       A. Yes, ma'am. I couldn't handle the stress.
  17   the time?                                              17       Q. Walk away from your children, yes?
  18       A. I think I remember what that meant at that      18       A. No, not walk away from my children.
  19   time.                                                  19       Q. Well, that's what it meant, right, to
  20       Q. What do you think it meant?                     20   relinquish your parental rights?
  21       A. That I give up my parental rights to my         21       A. That's correct, but I didn't mean that.
  22   kids.                                                  22       Q. Well, you did that, right?
  23       Q. And you voluntarily did that, correct?          23       A. Correct, in writing.
  24       A. I remember, yes.                                24       Q. What's your current address?
  25       Q. And there was actually a hearing on June        25       A. Right now I'm living with my -- I use my

                                             Page 239                                                    Page 241
   1   23rd, 2016. And I believe that that was the             1   mom's address in Florida. I'm driving trucks now,
   2   transcript that you reviewed in preparation for your    2   and I go through different states, and I don't have
   3   deposition testimony today, June 23rd, 2016?            3   a permanent address at this point. I live -- I
   4       A. (No response.)                                   4   drive trucks.
   5       Q. You recall reviewing a transcript in             5      Q. You're saying you drive trucks? You
   6   preparation for your deposition today, correct?         6   don't --
   7       A. Yes, the transcript on the CPS case, yes.        7      A. I don't have an address, but I use my
   8       Q. And it was for a hearing where the Court         8   mom's address.
   9   was deciding whether or not to give you parental        9            (Off-the-record discussion.)
  10   rights.                                                10      Q. (BY MS. MOORE) So do you live in your
  11       A. Yes, I remember that.                           11   truck?
  12       Q. Okay. And you remember testifying at that       12      A. Yes, ma'am.
  13   trial -- at that hearing?                              13      Q. Are you in a relationship right now?
  14       A. Yes.                                            14      A. Yes, I am.
  15       Q. Okay. And you were represented by a             15      Q. What is her name?
  16   lawyer at that hearing, right?                         16      A. I -- her Vietnamese name is Trinh,
  17       A. Correct.                                        17   T-r-i-n-h.
  18       Q. Shandon Phan?                                   18      Q. What's her last name?
  19       A. Correct.                                        19      A. Bui, B-u-i.
  20       Q. And you were being questioned on the            20      Q. And how long have you been in a
  21   stand, correct?                                        21   relationship with her?
  22       A. Yes.                                            22      A. About six months.
  23       Q. But you ended up not going through the          23      Q. Have you been in any other
  24   rest of the hearing. In the middle of the hearing,     24   relationships -- actually, what's -- do you have a
  25   you decided to voluntarily relinquish your parental    25   cell phone number for her?



                                                                          61 (Pages 238 to 241)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0062
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 63 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 242                                                 Page 244
   1      A. Yes, I do have her contact.                      1       A. Yes, ma'am.
   2      Q. What is her telephone number?                    2       Q. When did she come to the United States?
   3      A. I don't remember. It's in my phone.              3       A. When did she come to the United States?
   4      Q. Do you have your phone here?                     4       Q. Yes. When did she come to the United
   5      A. Yes, ma'am.                                      5   States?
   6      Q. So you'd be able to get that information         6       A. No, she never been to the United States.
   7   for us?                                                7       Q. So you went to Vietnam to get married to
   8      A. Yes.                                             8   her?
   9      Q. Have you been in any other relationships         9       A. Yes, ma'am.
  10   since your wife died?                                 10       Q. And did you live in Vietnam for a month
  11      A. Yes. I had one relationship with another        11   while you were married?
  12   woman before --                                       12       A. About a month, yes.
  13      Q. What --                                         13       Q. And is she still living in Vietnam?
  14      A. -- before Trinh Bui.                            14       A. Yes, she is.
  15      Q. What was that woman's name?                     15       Q. Do you have contact information for her or
  16      A. Thoang, T-h-o-a-n-g; last name, Tuyen,          16   phone number?
  17   T-u-y-e-n.                                            17       A. Yes, I do.
  18      Q. How long were you in a relationship             18       Q. Do you still have that in your phone?
  19   with -- with this individual?                         19       A. Yes, ma'am.
  20      A. We talk on the phone for -- I don't             20       Q. Is it your testimony that that separation
  21   remember how long -- a year. And then after that, I   21   or that split was -- was initiated by you?
  22   decided to marry her, and it's about a year. It's a   22       A. Correct, by me. I told her be better that
  23   year.                                                 23   we split.
  24      Q. So you --                                       24       Q. Then did you come back to the United
  25      A. A year.                                         25   States?

                                             Page 243                                                 Page 245
   1      Q. Did you ask her to marry you?                    1      A. Yes, I came back to the United States.
   2      A. Yes.                                             2      Q. About when -- when did you -- when did you
   3      Q. And what did she say?                            3   get divorced?
   4      A. Yes. She agree.                                  4      A. When I came back to the United States.
   5      Q. But you did not end up getting married?          5      Q. When was that? When did you come back to
   6      A. No. We -- we got married, but then we end        6   the United States after you got divorced?
   7   up not getting married.                                7           You testified that you came back to the
   8      Q. You're going to have to explain that one         8   United States after you got divorced, correct?
   9   to me.                                                 9      A. Correct.
  10          Did you actually go through with the           10      Q. Okay. When did you get divorced?
  11   marriage?                                             11      A. I told her when I came back to the United
  12      A. Yes, ma'am, we did.                             12   States.
  13      Q. Then did you get divorced?                      13            MR. BROWN: A date, a date.
  14      A. Yes, ma'am.                                     14      Q. (BY MS. MOORE) A date.
  15      Q. Okay. How soon after you got married did        15      A. December.
  16   you get divorced?                                     16      Q. Of what?
  17      A. How soon after I got married? Less than a       17      A. December of 2017.
  18   month.                                                18      Q. Okay. So you had started seeing her then
  19      Q. Why did you get divorced?                       19   sometime in 2016 --
  20      A. Because I told her that she's not -- she        20      A. Yes.
  21   and I are not compatible. I was forced into the       21      Q. -- is that correct?
  22   marriage with her.                                    22      A. No, I haven't seen her. We talked on the
  23      Q. Who forced you?                                 23   phone.
  24      A. Her -- her and her parents, her family.         24      Q. Did you have any other relationships after
  25      Q. Was she in Vietnam?                             25   your wife died but before this individual? Any



                                                                        62 (Pages 242 to 245)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                    APPENDIX 0063
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 64 of 70

                     Videotaped Deposition of Itani Milleni
                                                Page 246                                                        Page 248
   1   other relationships?                                         1   what I gave you, so...
   2       A. Before Thoang, my -- my --                            2       Q. (BY MS. MOORE) Did you provide videos to
   3       Q. Ex-wife, yes.                                         3   your counsel?
   4       A. No.                                                   4       A. Yes.
   5       Q. Okay. So, Mr. Milleni, you testified                  5       Q. Okay. When did you do that?
   6   that -- that your marriage was just not compatible.          6             MR. BROWN: I'm going to instruct him
   7   Is that what you said, that you were not compatible          7   not to answer. Any communications between us is
   8   with your --                                                 8   privileged.
   9       A. Yes.                                                  9             MS. MOORE: I asked when, not the
  10       Q. -- ex-wife?                                          10   substances of what you've communicated.
  11       A. Yes, ma'am.                                          11             MR. BROWN: That's fine. When we --
  12       Q. Okay. Did you fight with her too?                    12   when we talked, when he gives me stuff, it's all
  13       A. Yes.                                                 13   privileged.
  14       Q. Did you get angry with her?                          14             MS. MOORE: Okay.
  15       A. I got angry with her, yes, ma'am.                    15       Q. (BY MS. MOORE) All right. So the
  16       Q. Did you yell at her?                                 16   video -- but you did give videos to your counsel,
  17       A. No.                                                  17   right?
  18       Q. Did you ever hit her?                                18       A. Yes, ma'am.
  19       A. No, I never hit her.                                 19       Q. Okay. Generally, what were those videos
  20       Q. So your testimony -- you didn't have any             20   of?
  21   girl -- did you have a girlfriend at the time that          21       A. About the CPS case, the -- about my --
  22   you -- strike that.                                         22   Tuyet Tran, my previous wife's death, about Robbins
  23              At the parental rights termination               23   Mitchell, about -- those videos about the case.
  24   hearing where you relinquished your rights to               24       Q. Okay. About how many videos?
  25   D           and P     T      did you have a girlfriend at   25       A. I don't remember.


                                                Page 247                                                        Page 249
   1   that time?                                                   1      Q. Okay. I have two more videos I want to
   2      A. That --                                                2   show you, Mr. Milleni, very briefly.
   3             MR. BROWN: Objection; relevance.                   3          We found some videos online, I'll
   4      A. That was her.                                          4   represent to you, under a name Itani Milleni. And I
   5      Q. (BY MS. MOORE) That was her?                           5   just want to see if these are videos you posted and
   6      A. Yes, ma'am.                                            6   created. So --
   7      Q. Okay. So you had -- you were in a                      7      A. Yes, ma'am.
   8   relationship with her as of that time --                     8      Q. All right. One of these videos that --
   9      A. Yes.                                                   9            MS. MOORE: I don't know how you are
  10      Q. -- the time of the hearing?                           10   handling this.
  11      A. Yes, ma'am.                                           11            (Exhibit No. 17 was marked.)
  12             MR. BROWN: Objection; relevance.                  12      Q. (BY MS. MOORE) Okay. One of these videos
  13      Q. (BY MS. MOORE) Okay. In our discovery                 13   was titled "Driving my car on this beautiful Sunday,
  14   requests, we asked you to produce videos. Do you            14   September 20th." And I will start it.
  15   recall seeing those requests? I'll just represent           15      A. Yeah, I remember that.
  16   to you that we've asked --                                  16      Q. And let me just show you.
  17      A. I remember I upload some video.                       17            (Playing video.)
  18      Q. Yeah, we asked for videos of Tuyet.                   18      A. Yeah, I remember that.
  19      A. Yes.                                                  19      Q. (BY MS. MOORE) Do you recognize this?
  20      Q. And you produced some videos today before             20      A. Yes, ma'am.
  21   your deposition started; is that correct?                   21      Q. Is this a video that you --
  22      A. Yes.                                                  22      A. Yes --
  23      Q. Do those -- do those videos include --                23      Q. -- created?
  24   what are those videos?
                                                                   24      A. -- that's me.
  25             MR. BROWN: I don't know if he knows
                                                                   25      Q. Okay. Is that a video that -- that you


                                                                                63 (Pages 246 to 249)
                       Infinity Reporting Group, LLC
                 Office: 832-930-4484 Fax: 832-930-4485
                                                                                              APPENDIX 0064
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 65 of 70

                    Videotaped Deposition of Itani Milleni
                                            Page 250                                                    Page 252
  1    posted online?                                         1        Q. And posted online?
  2       A. Yes.                                             2        A. Yes.
  3              (Playing video.)                             3        Q. And who is the individual driving the car?
  4       Q. (BY MS. MOORE) Okay. And this is you             4        A. This is a girl that I met at -- at one of
  5    driving --                                             5   the class -- anger management class.
  6       A. Yes, ma'am.                                      6        Q. Okay. And is her name Ashley?
  7       Q. -- in the video?                                 7        A. I don't remember her name.
  8           Whose car are you driving?                      8        Q. You don't -- okay. Do you still keep in
  9       A. That's my car.                                   9   -- I'm assuming you don't keep in contact --
 10       Q. That's your car?                                10        A. No.
 11       A. Toyota. Yes.                                    11        Q. -- with her, then?
 12       Q. Did that wife -- did that car belong to         12           Do you have a contact information for
 13    your wife Tuyet?                                      13   her?
 14       A. Yes. I bought that car for her.                 14        A. No, I don't.
 15       Q. Okay. Moving forward to minute 11:26            15        Q. Did you have a romantic relationship with
 16    because I want to show you -- 11:36. My apologies.    16   her?
 17    Okay.                                                 17        A. No, ma'am, I did not.
 18              (Video playing.)                            18             (Off-the-record discussion.)
 19       Q. (BY MS. MOORE) Mr. Milleni, this looks to       19        Q. (BY MS. MOORE) Mr. Milleni, did you
 20    be a picture that's part of this video.               20   remember ever keeping a journal during the CPS case?
 21       A. Yes, ma'am.                                     21        A. I remember I wrote something down just
 22       Q. Do you recognize this picture?                  22   to -- documentation. I collect them.
 23       A. Yes.                                            23        Q. Do you still have any of that
 24       Q. Did you take this picture?                      24   documentation?
 25       A. Yes.                                            25        A. I might have it. I --


                                            Page 251                                                    Page 253
   1       Q. Okay. Whose hand -- whose hands are             1       Q. Have you looked for it?
   2   these?                                                 2       A. I look for it and I -- yes, I might have
   3       A. This is not my hand or anybody's hand.          3   some document.
   4   This is -- when I create that video, I got this        4       Q. Do you -- a journal that you kept?
   5   picture from Google --                                 5       A. No. I keep it online.
   6       Q. Oh.                                             6       Q. What do you mean you keep it online?
   7       A. -- and I put it in the video. Yes, ma'am.       7   What -- where do you keep it?
   8       Q. Okay.                                           8       A. I save it on my computer.
   9       A. Just to show that I'm -- I'm looking for a      9       Q. Do you save it to like a cloud?
  10   relationship. That's all. But it's not -- it's        10       A. Yes.
  11   nobody's hand.                                        11       Q. And you still have all of these
  12       Q. Okay.                                          12   handwritten -- or excuse me. Are they typed?
  13              MS. MOORE: Oh, that one -- let me          13       A. Typed, photocopy, yeah, any type of file.
  14   mark that on the record. We'll call that Deposition   14       Q. Okay.
  15   Exhibit -- is it 18?                                  15       A. I save it up there.
  16              (Off-the-record discussion.)               16       Q. As part of the CPS process in the case
  17              (Exhibit No. 18 was marked.)               17   involving your children, did you ever write a letter
  18       Q. (BY MS. MOORE) So now I'm marking 18           18   to your wife?
  19   titled "I am teaching my friend Ashley how to drive   19       A. To Tuyet Tran?
  20   a car."                                               20       Q. Yes.
  21       A. Yes, I remember that.                          21       A. Yes, I wrote her a letter.
  22       Q. All right.                                     22       Q. Do you still have that letter?
  23       A. Yes.                                           23       A. Yes.
  24       Q. Is this a video that you took?                 24       Q. Okay. Is it saved on the cloud like you
  25       A. Yes, ma'am.                                    25   were -- like some of these other documents you were



                                                                         64 (Pages 250 to 253)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                      APPENDIX 0065
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 66 of 70

                    Videotaped Deposition of Itani Milleni
                                             Page 254                                                    Page 256
   1   talking about?                                          1             MR. BROWN: Objection; calls for
   2        A. Yes, it is saved in the computer.               2   speculation.
   3        Q. Okay.                                           3       A. I will benefit from my wife's life
   4               MS. MOORE: I think that's responsive        4   insurance benefits?
   5   to the requests. We had request that be produced.       5       Q. (BY MS. MOORE) Yes.
   6        A. Yes, it -- it's saved. I have it.               6       A. Alone I benefit that?
   7        Q. (BY MS. MOORE) Okay.                            7       Q. Yes.
   8               MR. BROWN: I'll see it and see if           8       A. No.
   9   it's -- it may be objectionable. I don't know. So       9       Q. Okay. Why no?
  10   when I see it, I'll let you know if we're going to     10       A. Because I'm not alone receiving that
  11   produce it or not.                                     11   money.
  12               MS. MOORE: Okay.                           12       Q. Who else is receiving that money?
  13        Q. (BY MS. MOORE) Did you keep -- did you         13       A. My kids.
  14   ever email with your wife?                             14       Q. But your kids are not receiving that
  15        A. Do I?                                          15   money, Mr. Milleni. You're asking in this case that
  16        Q. Did you ever email with your wife --           16   you get that money and the kids do not get that
  17        A. No.                                            17   money.
  18        Q. -- exchange emails with your wife?             18       A. That's correct.
  19        A. I don't remember I email her.                  19       Q. Okay. So how are the children financially
  20        Q. Do you have any other videos of your wife?     20   benefiting from the financial policy -- from the
  21        A. When we were together, yes.                    21   life insurance policy?
  22        Q. Where do you keep your videos?                 22       A. I will manage that myself, and I will
  23        A. In the cloud. I save it there all in the       23   share it with the kids.
  24   cloud, in the computer.                                24       Q. Okay. So are you --
  25        Q. Okay. So you've -- you've saved all of         25       A. That's how they benefit the money, from --

                                             Page 255                                                    Page 257
   1   your videos?                                            1       Q. So you intend to give the life insurance
   2       A. Yes, ma'am.                                      2   proceeds -- if you win this case, you plan to turn
   3       Q. Did the shop -- did the Signature Beauty         3   over those life insurance proceeds to your children?
   4   Show have a camera in the --                            4       A. I will save it for me and for my kids.
   5       A. No.                                              5       Q. How much were you intending to give to
   6       Q. Did your house have a camera, like a             6   your children from the life insurance proceeds?
   7   standing camera that you -- at Sandstone that you       7       A. I don't know.
   8   kept running?                                           8       Q. Why don't you just give all of it to the
   9       A. No. I installed a camera at Sandstone.           9   children?
  10       Q. Okay. Did -- how often did you record at        10       A. Yes, I can.
  11   Sandstone?                                             11       Q. Will you do that?
  12       A. Just one time.                                  12       A. I'm -- yes, I can.
  13       Q. So you had just gotten that video recorder      13       Q. You'll relinquish -- you have that -- you
  14   in order to record the CPS caseworker coming in?       14   have that right. You can relinquish the -- the --
  15       A. Yes. Correct.                                   15   your right to that money.
  16       Q. Okay. Do you save all of your pictures,         16       A. Yes.
  17   your still pictures, on the cloud as well?             17       Q. Are you willing to relinquish your right
  18       A. Yes, ma'am.                                     18   to those funds and give it to your children?
  19       Q. And have you produced in this case all the      19       A. Relinquish my right, no.
  20   pictures of your wife Tuyet Tran?                      20       Q. Are you willing to give up the money and
  21       A. Most of it. Yes, I've produced most of          21   give that money to your children?
  22   it.                                                    22       A. I will not give up my right, but I will
  23       Q. Mr. Milleni, you would agree with me,           23   share it with them.
  24   would you not, that you and you alone stood to         24       Q. Okay.
  25   financially benefit from your wife's death, correct?   25            MS. MOORE: Can we go off the minute



                                                                          65 (Pages 254 to 257)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                       APPENDIX 0066
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 67 of 70

                   Videotaped Deposition of Itani Milleni
                                           Page 258                                                          Page 260
  1    -- the record for just a second?                      1        Q. Okay.
  2              THE VIDEOGRAPHER: Going off the             2        A. And the police say, yeah, I used it. So I
  3    record. The time is now 4:39 p.m.                     3     say, okay, if that's what you believe. I just
  4              (Break from 4:39 p.m. to 4:44 p.m.)         4     walked away. I didn't -- I didn't want to argue.
  5              THE VIDEOGRAPHER: We're back on the         5     And my friends see that I hit my wife, beat my --
  6    record. The time is 4:44 p.m.                         6     and my kids, I think deep down in their heart they
  7        Q. (BY MS. MOORE) Mr. Milleni --                  7     don't -- they don't know the truth. That's all I
  8        A. Yes, ma'am.                                    8     say about my kids. They still young. They don't
  9        Q. -- have you had any contact with your          9     know the truth. And I leave it at that with the
 10    children since you gave up your rights to them?      10     kids.
 11        A. No, I never have contact with them.           11        Q. Did you know that your wife was beaten to
 12        Q. You testified earlier that the -- that the    12     death?
 13    police believe you killed your wife, correct?        13        A. Yes.
 14        A. Yes.                                          14               MS. MOORE: No further questions.
 15        Q. And that your friends believe that you        15     We'll save until trial.
 16    killed your wife?                                    16               MR. BROWN: We'll reserve.
 17        A. Yes, ma'am.                                   17               THE VIDEOGRAPHER: Going off the
 18        Q. And that others also believe that you         18     record. The time is 4:48 p.m.
 19    killed your wife, right?                             19               (The deposition concluded at 4:48
 20        A. Yes, ma'am.                                   20     p.m.)
 21        Q. And you understand that your children are     21
 22    claiming in this case that you killed your wife?     22
 23        A. No, I don't under- -- I don't believe so.     23
 24        Q. You don't understand that?                    24
 25        A. No, I don't believe so. I understand, but     25


                                           Page 259                                                          Page 261
  1   I don't believe my kids believe that I killed my       1          IN THE UNITED STATES DISTRICT COURT
  2   wife.                                                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                                             2                 HOUSTON DIVISION
  3       Q. Did you kill your wife?                         3   RELIASTAR LIFE             )
  4       A. No, I did not.                                      INSURANCE COMPANY,             )
  5       Q. All right.                                      4                   )
                                                                    Plaintiff,      )
  6              MS. MOORE: I'll -- hold on one              5                   )
  7   second.                                                    v.               ) Case No. 4:17-cv-02818
  8       Q. (BY MS. MOORE) Mr. Milleni, why do you          6                   )
                                                                 TRANG VU,                )
  9   think that everybody believes you killed your wife?    7   P.T., a minor, and     )
 10              MR. BROWN: Objection; calls for                 D.T., a minor,       )
 11   speculation.                                           8                   )
 12       A. Because the police say that I failed the               Defendants.       )
                                                             9
 13   polygraph test and I use my gun to kill my wife.      10   ****************************************************
 14   And my friends see that I have bad temper with my     11   THE STATE OF TEXAS :
 15   wife and hit her. And my wife has been telling all    12   COUNTY OF HARRIS :
                                                            13
 16   of my friends that I hit her. And the police think    14      I, Stephanie M. Harper, a Certified Shorthand
 17   that -- he say that I kill my wife because of the     15   Reporter in and for the State of Texas, hereby
 18   insurance policy. And I -- all of those things        16   certify to the following:
                                                            17      That the witness, ITANI MILLENI, was duly sworn
 19   pointing at me, and I disagree. And I disagree with
                                                            18   by the officer and that the transcript of the oral
 20   what the police say, with what the -- with the        19   deposition is a true record of the testimony given
 21   evidence the police say. I never pulled out a gun.    20   by the witness;
 22   I never used it. I never used it. I put it in my      21      That examination and signature of the witness to
                                                            22   the deposition transcript was waived by this witness
 23   holster. That's -- I never pulled it out.             23   and agreement of the parties at the time of the
 24       Q. (BY MS. MOORE) You never used your gun?        24   deposition;
 25       A. No, ma'am.                                     25      That the original deposition was delivered to



                                                                           66 (Pages 258 to 261)
                      Infinity Reporting Group, LLC
                Office: 832-930-4484 Fax: 832-930-4485
                                                                                         APPENDIX 0067
Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 68 of 70

                          Videotaped Deposition of Itani Milleni
                                                        Page 262
  1   MS. MEGAN C. MOORE;
  2     That the amount of time used by each party at
  3   the deposition is as follows:
  4       MR. CASEY M. BROWN - 00:00
  5       MS. MEGAN C. MOORE - 05:35
  6       MR. JOHN WILLIAM BELK - 00:00
  7
  8      I further certify that I am neither counsel for,
  9   related to, nor employed by any of the parties or
 10   attorneys in the action in which this proceeding was
 11   taken, and further that I am not financially or
 12   otherwise interested in the outcome of the
 13   action.
 14      GIVEN UNDER MY HAND AND SEAL OF OFFICE, on this,
 15   the 23rd day of October, 2018.
 16
 17
 18                _____________________________
 19                STEPHANIE M. HARPER, CSR
                   Certification No.: 7433
 20                Expiration Date: 12-31-18
 21   Infinity Reporting Group, LLC
      Firm Registration No. 782
 22   11231 Richmond Avenue, Suite D110
      Houston, Texas 77082
 23   832-930-4484
 24
 25          JOB NO. 5810 [ITANI MILLENI]




                                                                     67 (Page 262)
                            Infinity Reporting Group, LLC
                      Office: 832-930-4484 Fax: 832-930-4485
                                                                   APPENDIX 0068
                       Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 69 of 70

                                              Videotaped Deposition of Itani Milleni

                                                                                                  Page 261
                           1                            IN THE UNITED STATES DISTRICT COURT
                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                           2                                     HOUSTON DIVISION
                           3       RELIASTAR LIFE                         )
                                   INSURANCE COMPANY,                     )
                           4                                              )
                                              Plaintiff,                  )
                           5                                              )
                                   v.                                     )   Case No. 4:17-cv-02818
                           6                                              )
                                   TRANG VU,                              )
                           7       P.T., a minor, and                     )
                                   D.T., a minor,                         )
                           8                                              )
                                              Defendants.                 )
                           9
                         10          ****************************************************
                         11          THE STATE OF TEXAS :
                         12          COUNTY           OF       HARRIS :
                         13
                         14                   I, Stephanie M. Harper, a Certified Shorthand
                         15          Reporter in and for the State of Texas, hereby
                         16          certify to the following:
                         17                   That the witness, ITANI MILLENI, was duly sworn
                         18          by the officer and that the transcript of the oral
                         19          deposition is a true record of the testimony given
                         20          by the witness;
                         21                   That examination and signature of the witness to
                         22          the deposition transcript was waived by this witness
                         23          and agreement of the parties at the time of the
                         24          deposition;
                         25                   That the original deposition was delivered to


                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                         APPENDIX 0069
Electronically signed by Stephanie Harper (401-371-047-2139)                                 42f441b1-f77d-426d-9e35-3943439e2472
                       Case 4:17-cv-02818 Document 38-1 Filed on 01/16/19 in TXSD Page 70 of 70

                                              Videotaped Deposition of Itani Milleni

                                                                                                   Page 262
                           1         MS. MEGAN C. MOORE;
                           2                  That the amount of time used by each party at
                           3         the deposition is as follows:
                           4                      MR. CASEY M. BROWN - 00:00
                           5                      MS. MEGAN C. MOORE - 05:35
                           6                      MR. JOHN WILLIAM BELK - 00:00
                           7
                           8                  I further certify that I am neither counsel for,
                           9         related to, nor employed by any of the parties or
                         10          attorneys in the action in which this proceeding was
                         11          taken, and further that I am not financially or
                         12          otherwise interested in the outcome of the
                         13          action.
                         14                   GIVEN UNDER MY HAND AND SEAL OF OFFICE, on this,
                         15          the 23rd day of October, 2018.
                         16
                         17
                         18                                            _____________________________
                         19                                            STEPHANIE M. HARPER, CSR
                                                                       Certification No.: 7433
                         20                                            Expiration Date: 12-31-18
                         21          Infinity Reporting Group, LLC
                                     Firm Registration No. 782
                         22          11231 Richmond Avenue, Suite D110
                                     Houston, Texas 77082
                         23          832-930-4484
                         24
                         25                                    JOB NO. 5810 [ITANI MILLENI]


                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                        APPENDIX 0070
Electronically signed by Stephanie Harper (401-371-047-2139)                                  42f441b1-f77d-426d-9e35-3943439e2472
